aw 3049349

INSTRUMENTO:

MINUTA:

REGISTRO: 37

FOJAS: 1,849

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

HIDROCARBUROS EN EL LOTE Z-6

QUE OTORGAN:

PERUPETRO_S.A.

PETRO-TECH PERUANA S.A.

DOSOOOOSOSSSOSSOSOSOSSOSas9o9595 A-C-C- SOSOSSOSSOSISOSISOSSoSoS9393$98989

IUDAD DE LIMA, DISTRITO DE MIRAFLORES, A LOS VEINTE DIAS

MES -.DE MARZO. DEL-DO5-MIL DOS, ANTE MI, ABRAHAM Y

ARDE

ALVAREZ, ABOGADO-NOTARIO PUBLICO DE ESTA CAPITAL, PERUANO, CON
DOCUMENTO NACIONAL-DE- IDENTIDAD No.M77684265 COMPARE

EL SEÑOR ANTONIO RAMON CUETO DUTHURBURU, Pi

ANO ,
149350

SS
CASADO, IDENTIFICADO CON. DOCUMENTO NACIONAL DE IDENTIDAD

DE45354b6 = =
No.877878643; QUIEN ACTUA EN NOMBRE Y R

S.Az CON-R-U,C.N2 20195785244,. CON DOMICILIO EN AV. LUIS ALDANA

320, SAN BORJA, LIMA; DEBIDAMENTE AUTORIZADO SEGUN PODERES

OTORGADOS POR ACUERDO DE DIRECTORIO DE PERUPETRO NS 008-2002,

CUYA TRANSCRIPCION SE INSERTA Y QUE SE ENCUENTRA EN TRAMITE DE ;

INSCRIPCION, =

Y DE LA OTRA PARTE: ====

EL SEÑOR ALBERTO VARILLAS CUETO, PERUANO, ABOGADO, CASADO,
IDENTIFICADO CON. DOCUMENTO 'NALTONAL. DE IDENTIDAD No.07813924;
QUIEN ACTUA EN. NOMBRE.-.Y- REPRESENTACION DE PETRO-TECH PERUANA
S.A.» CON RIUS NQa OZO3OSa7al, EON DOMICILIO EN AV. LOS INCAS
N2460, SAN ISIDRO, LIMA; DEBIDAMENTE. FACULTADO CONFORME APARECE

DEL ACUERDO DE DIRECTORIO DEFECHA 16 DE ENERO DE 2092 INSCRITO

EN LA PARTIDA ¡ELECTRONICA N20 22576, RUBRO C 0001 DEL REGISTRO

DE- FERSONAS: JURÍDICAS DE LIMA Y EN+¿EL ASIENTO=A00003, DE-LA

PARTIDA ELECT DROCARBUROS » =

EL SEROR —WILLTAM KALLOP+
IDENTIFIÉAR: CON
REPRESENTACINS DE
115 MENARD ROAD
DEBIDAMENTE AUTORIZAD LA PARTIDA

ELECTRONICA: Nedig19941, RUBRO A 004B2 DEL REGIE DE. PERSONAS

JURIDICAS;
CON INTERVENCION DEz =

EL SEÑOR HENRY BARCLAY REY DE CASTRO,  FERUANO, ECONOMISTA,

CASADO, EN SU CONDICION RE GERENTE GENERAL, IDENTIFICADO CON

DOCUMENTO NACIONAL DE ENTIDAD —No.B72695775

EL SEMOR CARLOS AUGUSTO BALLON AVALOS, PERUANO, ECONOMISTA,

BN 3049351
EB, 2002

1.851

NOMBRADO-POR ACUERDD DE DIRECTORIO 3237, "IDENTIFICADO CON

DOCUMENTO. NACIONAL DE IDENTIDAD: -No.087373883 QUIENES =ACTUAN EN

NOMBRE Y REPRESENTACION DE BANCD CENTRAL DE RESERVA DEL PERU,
CON. REGISTRO - UNICO  DE-- CONTRIBUYENTE Na-20122474309, CON
DOMICILIO EN JR. MIRO QUESADA No.441, DISTRITO DE -LIMA¡

DEBIDAMENTE AUTORIZADOS SEGUN CARTA DE GERENCIA GENERAL No.G6G-

007-2082 DE FECHA 14 DE ENERO DE 2002, QUE SE INSERTA. =
A LOS COMPARECIENTES- SON MAYORES DE EDAD, HABILES PARA CONTRATAR E
INTELIGENTES EN. EL. IDIOMA "CASTELLANO A QUIENES IDENTIFICO,

PROCEDEN COM. CAPACIDAD, LIBERTAD, .Y CONOCIMIENTO BASTANTE, SEGUN

LO HE COMPROB O “POR- EL EXAMEN=QUE LES HE HECHO PREYIAMENTE, DE

ACUERDO ALO DISPUESTO EN LOS ARTICULOS>54 Y 55 DE LA NUEVA LEY
DEL NOTARIADO Y ME ENTREGAN “UNA MINUTA DEBIDAMENTE FIRMADA Y
AUTORIZADA -POR PROFESIONAL. COLEGIADO, PARA QUE SU CONTENIDO

ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO CON EL NUMERO DE
.

A

TENOR ES COMO SIGUE: ==

RDEN RESPECTIVO: CUYO

1

M_ VELARDE ALVAREZ. 5
sted extender en su registro de. escrituras públicas una

Contrato de Licencia para 1
= E bsos E

Exploración y Explotación de

A

Secretaria

rocarburos en el Lote 7-6 cuya suscripción ha sido aprobada

Decreto Supremo NS2e85+2002-EM, publicado en el diario

Cecilia Hidalgo Morán

ial el 20 de febrero de 2002, que celebran de Una parte

PER! ETRO S.A., en adelante denominada "PERUPETRO”", con R.U.E-N2
20174785044, con domicilio bkn Av. Luis Aldana 328, San Borja,
Lima, debidamente representeda por su Presidente del Directorio
y Gerente General, señor Antonio Ramón Cueto Erben,

06433546
identificado con DNI N28779786% y L.M.N2 N34A60-1133, con

049352

domicilio legal en Av. Luis Aldana 320, San Borja, ae
según poderes otorgados por Aia de Directorio de PERUPETRO
N2 (008-2002, que se encuentra:en tramite de pia nba. cuya
transcripción se inserta, y de la otra parte, Petro-Tech Peruana
S.A., a La que en adelante se le denominará '*El O rrapletada,
Con R.U.C. N220203058781, con domicilio =n E Los Incas N2 460,
San Isidro, Lima, inscrita en la Partida Electrónica N2 0022576,
Rubro B 00002 del Registro de Personas Jurídicas de Lima y en el
Asiento 1, Página 393, Toma 11 del Libro de Contratistas
Petroleros del Registro Público de Hidrocarburos, debidamente

representado por el Señor Alberto Varillas Cueto, Identificado

Con DNI N2 07813924 y L.M, No 8040295907 facultado conforme
aparece del Acuerdo de Directorio de fecha 16 de enero de 2002
inscrito en la Partida Electrónica N20022576, Rubro c DOBL3 del
Registro de Personas Jurídicas de Lima y en el Asiento A 00003,
de la Partida 11232909 del Libro de Contratistas Petroleros del
Registro Púublita de Hidrocarburos, con domicilio legal en Av.
Los Incas Nó2é0 ban Isidro, Lima; con Intervención de Petro-
Tech ternaiool mes ada en 115 Menard Road, Houma
Louisiana, Estados Unidos de América, debidamente representa por
el Señor William Kallo ao itado con Pasaporte N2112067367,
según poder inscrito en la Partida Electrónica N2 ViB19941,
Rubro A 4002 del Registro de Personas Jurídicas, y la
Intervención del Banco Central De Reserva Del Perú, con Registro
Unico de Contribuyente No.20122476309, con domicilio en Jr. Miro
Quesada No.441, Distrito del Cercado de Lima, representado por

sus funcionarios Henry Barclay Rey de Castro, Gerente General, y

Carlos Ballón Avalos, Gerente de Operaciones Internacionales,

BN 3049353

1,853

autorizados conforme carta de Gerencia General No. 66-007-2002

de fecha 14 de enero de 2002, que se inserta en los términos y

condiciones que constan de las cláusulas siguientes:

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE

HIDROCARBUROS EN EL LOTE Z-6.-— PERUPETRO S.A..-—- PETRO-TECH PERUANA

CLAUSULA PRELIMINAR : GENERALIDADES
CLAUSULA PRIMERA : DEFINICIONES

CLAUSULA SEGUNDA : OBJETO DEL CONTRATO == =
CLAUSULA TERCERA : PLAZO, CONDICIONES Y GARANTIA
CLAUSULA CUARTA: : EXPLORACION

CLAUSULA QUINTA : EXPLOTACION

CLAUSULA SEXTA : PRESENTACION DE INFORMACION Y
== === ESTUDIOS

CLAUSULA SETIMA : COMITE DE SUPERVISION

CLÁUSULA OCTAVA: 7 REGALIA Y VALORIZACION
CUALUSULA NOVENA : TRIBUTOS ==== ===

a DERECHOS. ADUANEROS

DERECHOS FINANCIEROS

u

LAUSULA- DECIMO >PRIMERA

LAUSULA DECIMO SEGUNDA z TRABAJADORES
| ZR

Y

LAUSULA DECIMO TERCERA 3 “PROTECCION AMBIENTAL

LAU$ LA DECIMO CUARTA A CONSERVACION DE LOS HIDROCAR

BUROS Y PREVENCION CONTRA

PERDIDAS ==== ===
CLAUSULA DECIMO QUINTA z CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA = ==
CLAUSULA DECIMO SEXTA z CESION ==
CLAUSULA DECIMO SETIMA z CASO FORTUITO O FUERZA MAYOR =

CLAUSULA DECIMO DCTAVA z CONTABILIDAD =
349354

CLAUSULA DECIMO NOVENA
CLAUSULA VIGESIMA

CLAUSULA VIGESIMO PRIMERA

CLAUSULA VIGESIMO SEGUNDA
ANEXO "A"

ANEXD "B"

ANEXO "C-1” a "C-4”

ANEXO ”D”
ANEXO "E”
ANEXO "F

CONTRATO DE LICENCIA

HIDROCARBUROS EN EL LOTE Z—-6.
CLAUSULA PRELIMINAR.-— GENERALIDADES =====

PARA

VARIOS =
NOTIFICACIONES Y COMUNICACIONES
SOMETIMIENTO A LA LEY PERUANA Y

SOLUCION DE CONTROVERSIAS
TERMINACION

DESCRIPCION DEL AREA DE CONTRATO

ú
n

MAPA DEL AREA DE CONTRATO
CARTAS FIANZA PARA EL PROGRAMA

Ú

MINIMO DE TRABAJO

"

GARANTIA CORPORATIVA

PROCEDIMIENTO CONTABLE ====
UNIDADES DE TRABAJO EXPLORATORIO

TABLA DE EQUIVALENCIAS =

LA EXPLORACION Y EXPLOTACION DE

I. Interviene PERUPETRO, en virtud de la facultad concedida

por la Ley No. 26221, para celebrar el Contrato de Licencia

para la Exploración y Explotación de Hidrocarburos en el

I1. Los Hidrocarburos

lip=situ”

“son de propiedad del Estado.

El derecho de propiedad sobre los Hidrocarburos extraidos

es transferido por PERUPETRO al Contratista en la Fecha de

Suscripción,

artículo 82 de la Ley No.

El Contratista se obliga a pagar al Estado,

PERUPETRO, la

oportunidad establecidas en el Contrato. =

111. De acuerdo con
No. 26221, el

peruano,

regalía

en

lo dispuesto en el
Contrato se rige por el

siéndole de aplicación

efectivo en las

conforme lo estipulado en el Contrato y en el

26221. -= E =

a través de

condiciones y

artículo 122 de la Ley
derecho privado

los alcances del artículo
BN

3049355

13572 del [Código Civil. ===
IV. Para todos los efectos relativos y derivados del Contrato,
las Partes convienen en que los títulos de las cláusulas

son irrelevantes para la interpretación del contenido de

las mismas.
v. Cualquier referencia al Contrato comprende a los anexos. En

caso de discrepancia entre los anexos y lo estipulado en el

cuerpo del Contrato, prevalecerá este último.

CLAUSULA PRIMERA.— DEFINICIONES
Las definiciones acordadas por las Partes en la presente
cláusula tienen por finalidad dar el significado requerido a los
términos que se emplean en-el Contrato y dicho significado será
el único aceptado para los Ens de su interpretación en la

jecución--del mismo, a menos que las. Partes lo acuerden

expresamente por escrito de otra forma.

os términos definidos y utilizados en el Contrato, sean en

NOTARIA PUBLICA Ñ
ABRAHAM VELARDE ALVAREZ

singular o en plural, se escribirán en mayúscula y tendrán los

ientes significados;

Afiliada =
Elia Eo entidad, cuyo capital accionario con derecho a
tasa de propiedad, directa: o,indirectamente, en una
[proporción ua al EAS por ciento (50%) o más de
Etna de las Partes, o cualquier entidad o persona que
Lea propietaria, directa o indirectamente, del cincuenta
or ciento (50%) o más del capital accionario con derecho a

oto de una de las Partes¿ o cualquier entidad cuyo: capital

ccionario con derecho a voto sea de propiedad, directa oO

indirectamente, en cincuenta por ciento (50%) o más del
mismo accionista o accionistas que posea o posean, directa
o indirectamente, el cincuenta por ciento (50%) o más del

capital accionario con derecho a voto de alguna de las
049356

Partes.

Período de doce (12) Meses consecutivos de acuerdo al

Calendario Gregoriano, contado desde una fecha especifica.

==m== ===

Area de Contrato =

Es el área descrita en el bass y “ue se muestra en el
Anexo ''B"", denominada Lote Z-6, con una extensión de un
millón sesenta y tres mil quinientas veintiocho punta
novecientos ochenta y siete (1'063,528.987) hectáreas,

conformado por las áreas “"A'* y ''B'” conforme se detalla

en el anexo “0AlCo=====
El Area-de Contrato quedará redefinida luego de excluir las

áreas de las que haga suelta el Contratista, de acuerdo a

los términos del Contrato. ======- ==
En caso de/existir alguna discrepancia entre lo: mostrado en
el anexo "B" y lo descrito en el anexo "A", prevalecerá el

anexo "A".

Barril ====
Unidad de medida de Hidrocarburos líquidos que consiste en
cuarentidós (42) galones de capacidad de los Estados Unidos
de América, corregidos a una temperatura de sesenta grados

Fahrenheit'(60* F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BSEW) .

BTU o Unidad Térmica Británica
La cantidad de calor que se requiere para aumentar la

temperatura en un grado Fahrenheit (1* F) de una (1) libra

de agua, equivalente a 1055.056 joules.
em 3049357 oia,

z Y MÍS =EO,
1,857 $ S

1.6 Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes:
incendios, temblores, terremotos, maremotos, derrumbes,
avalanchas, inundaciones, huracanes, tempestades,
explosiones, actos  fortuitos imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte,
huelgas, paros, imposibilidad AS obtener, no obstante
haberlo previsto, facilidades adecuadas para el transporte
de materiales, licencias y permisos, equipo y servicios, O
cualquier otra causa, ya sea similar o distinta de aquellas
especificamente enumeradas aquí, que estén fuera del

control. razonable y no pudieran ser previstas o que,

habiendo sido previstas, no pudieran-ser evitadas. ======

7 Comité de Supervisión
Organo que supervisa el cumplimiento y la ejecución del

Contrato, cuya conformación y atribuciones están

/ establecidas en la cláusula sétima. =

1-8 Comité Técnico de Conciliación =

|

| Organo no permanente, formado para pronunciarse sobre las

¡discrepancias que surjan 'en relación con las Operaciones,

as mismo que se establecerá de acuerdo a lo estipulado en

|
pel acápite 21,2 del Contrato. ==

1.%| Condensados =
O rpecsaburns líquidos formados por la condensación de los
V Hidrocarburos separados del Gas Natural, debido a “cambios
én la presión y temperatura cuando el Gas Natural de los

Reservorios es producido o cuando proviene de una o más

etapas de compresión de Gas Natural. = ===

1.18 Condensados Fiscalizados ==

Condensados producidos en el Area de Contrato y medidos en
1049358

1.858

un Punto de Fiscalización de la Producción.

Contratista ==

PETRO-TECH PERUANA S.A., inscrita en el Registro Público de
Hidrocarburos en el asiento 1, fojas 393 del tomo 1I del

Libro de Contratistas de Operaciones. =

Contrato

Es el presente acuerdo al que han llegado las Partes; en el
cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los anexos que
lo integran, comprende los acuerdos adicionales a los que

lleguen las Partes en virtud de este documento y las

modificaciones que se hagan- al mismo conforme a ley. = =

Desarrollo ==

Ejecución de cualesquiera actividades apropiadas para la
Producción de Hidrocarburos, tales como la perforación,
completación y profundización de pozos, así como el diseño,
construcción e instalación de equipos, tuberias, tanques de
amecanonante y otros medios e instalaciones, incluyendo
la utilización de métodos- de Producción artificial y
sistemas de- recuperación primaria y mejorada, en el Area de
Contrato ieradda ella an Enanto resulte necesario. ===
Incluye” La construcción del Sistema de Transporte y
Almacenamiento, =de/i las = ¿instalaciones del Punto de
Fiscalización de a cion y de las plantas de

destilación primaria para la manufactura de productos a ser

utilizados en las Operaciones.

Descubrimiento Comercial ===

Descubrimiento de reservas de Hidrocarburos que en opinión

del Contratista permita su explotación comercial.

Día =

Período de veinticuatro (24) horas que se inicia a las cero
emy 3049359

horas (00:00) y termina a

1.16 Día Util =
Todos los Días de lunes a viernes inclusive, salvo los Dias

que sean declarados total o parcialmente no laborables, en

==

la ciudad de Lima, por la autoridad competente.

1.17 Dólar 6 US$

Unidad monetaria de los Estados Unidos

1.18 Exploración
Planeamiento, ejecución y evaluación de todo tipo de

estudios geológicos, geofísicos, geoquímicos y otros, así

como la perforación de Pozos Exploratorios y demás
actividades conexas necesarias para el descubrimiento de
Hidrocarburos, incluyendo la perforación de Pozos

Confirmatorios ¡para la evaluación- de los Reservorios

descubertos.

Explotación

Desarrollo y/o Producción.

Fecha de Inicio de la Extracción Comercial

Fecha de la primera medición de Hidrocarburos en un Punto

| e Fiscalización de la Producción, que dé lugar al pago de
| la regalía. ===
l Para efectos de esta definición no se consideran los

| volúmenes producidos para pruebas u otros fines que
|

especificamente acuerden las Partes. ==

|
Fecha de Suscripción
20 de MARZO de 2002, fecha en que las Partes suscriben

el Contrato.

1.22 Fiscalización
Acciones que realiza el Organismo Supervisor de la
Inversión en Energía (OSINERG), por si mismo o a través de

terceros, para controlar los aspectos legales y técnicos de
049360

1.30

1,860

las Operáciones que lleve a cabo el Contratista

conformidad con el Contrato.

Gas Natural ==
Mezcla de Hidrocarburos que a condiciones iniciales de
Reservorio se encuentra en estado gaseoso o en disolución
con el Petróleo. Comprende el Gas Natural Asociado y el Gas

Natural No Asociado.

Gas Natural Asociado =

Gas Natural producido con los Hidrocarburos Líquidos del

Reservorio. ==

Gas Natural Fiscalizado =

Gas Natural producido en el Area de Contrato y medido en un

Punto de Fiscalización de la Producción.

Gas Natural No Asociado
Aquel cuya ocurrencia tiene lugar en un Reservorio en el

que, a condiciones iniciales, no hay presencia de

Hidrocarburos Líquidos.

Hidrocarburos

Todo compuesto orgánico, gaseoso, liquido o sólido, que

consiste principalmente de carbono e hidrógeno.

Hidrocarburos Fiscalizados =

Hidrocarburos producidos en el Area de Contrato y medidos

en un Punto de Fiscalización de la Producción.

Hidrocarburos Líquidos
Es el Petróleo, Condensados y en general todos aquellos
Hidrocarburos que bajo condiciones atmosféricas de
temperatura y presión, se encuentran en estado líquido en
el lugar de su medición, incluyendo aquellos Hidrocarburos

que se encuentran en estado líquido a una temperatura mayor

a la temperatura atmosférica. =

Hidrocarburos Líquidos Fiscalizados

emy 3049361 _

ES
1,861 El

Son los Hidrocarburos Líquidos producidos en el Area de
Contrato y medidos en un Punto de Fiscalización de la

Producción. =

1.31 Ley No. 26221
Ley No. 20221 = Ley Orgánica de Hidrocarburos,

ampliatorias, reglamentarias y modificatorias.

1.32 Mes =
Período contado a partir de cualquier Día de un mes
calendario que termina el Día anterior al mismo Día del mes

calendario siguiente o, en caso de no existir éste, el

último Día de dicho mes.

MPC =

Mil (1000) pies cúbicos estándar (5CF)- Un (1) SCF es el

¡RDE ALNARES
UH
U

volumen de gas necesario para llenar un espacio de un (1)

NN

pie cúbico a 14.695 libras por pulgada cuadrada de. presión

, ABRARAN VE!

absoluta a una temperatura base de sesenta grados

K

Fahrenheit (60*F).

Operaciones =
Toda actividad de Exploración y Explotación así como
aquellas relacionadas con el Sistema de Transporte y

Almacenamiento y todas las demás actividades materia. del

¡Contrato o relacionadas con la ejecución del mismo.
|

1.35 Partes ==

IPERUPETRO

1.3 ERUPETRO
ERUPETRO S.M., es la Empresa Estatal de Derecho *Privado
del Sector Energía y Minas, creada por la Ley No. 26221.

1.37 Petróleo ==== e

Hidrocarburos que a condiciones iniciales de presión y
temperatura de Reservorío se encuentran en estado líquido.

1.38 Petróleo Fiscalizado

149362

Pozo Confirmatorio =

Pozo que se perfora para evaluar los Reservorios de

Hidrocarburos descubiertos.

Pozo de Desarrollo

Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos. =

Pozo Exploratorio =
Pozo que se perfora con el propósito de descubrir un nuevo

Reservorio o para determinar la estratigrafía de un área.

Producción =
Todo tipo de actividades en el Area de Gontrato o fuera de
ella en lo que resulte necesario, cuya finalidad sea la
extracción y  manipuleo de Hidrocarburos del: Area de
Contrato y que incluye la operación y reacondicionamiento
de pozos, instalación y operación de equipos, tuberias,
Sistema de Transporte y Almacenamiento, tratamiento y

medición de Hidrocarburos y todo .tipo de métodos de

"

recuperación primaria y mejorada.

Punto de Fiscalización de la Producción

Lugar o lugares ubicados por el Contratista en el Area de

Contrato, o- ubicados por acuerdo de las Partes fuera de

ella, donde se realizarán las mediciones y determinaciones
'

volumétricas, determinaciones del contenido de agua y

sedimentos y otras mediciones, a fin de establecer el

volumen y calidad de los Hidrocarburos Fiscalizados, de

acuerdo a las respectivas normas API y ASTM.

Reservorio =
Estrato o estratos bajo la superficie y que forman parte de

un Yacimiento, que estén produciendo o que se haya probado
=BNw 3049363

1,863

que sean capaces de producir Hidrocarburos y que tienen un

sistema común de presión en toda su extensión.

1.45 Sistema de Transporte y Almacenamiento =
Conjunto de tuberías, ae nee de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones
fluviales, sistemas de entregas caminos, demás
instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,
o hasta un ducto de terceros incluyendo el diseño,

construcción, mantenimiento y equipamiento de todo lo antes

mencionado. =

Subcontratista =
Toda persona natural o jurídica, nacional o extranjera,

contratada por el Contratista para prestar servicios
“

relacionados con las Operaciones. =

Supervisión
Acciones que PERUPETRO realice para verificar el

cumplimiento de las obligaciones del Contratista durante la

Vigencia del Contrato.

Tributos ===

Comprende impuestos, contribuciones y tasas, conforme a lo

establecido en el Código Tributario.

igencia del Contrato

eríodo comprendido entre la Fecha de Suscripción y el

j
+
|

s
encimiento del plazo pertinente establecido en el: acápite

1 del Contrato.

1.50 Yacimiento =
Superficie debajo de la cual existen uno o más Reservorios

que estén produciendo o que se haya probado que son capaces

de producir Hidrocarburos.
149364

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO

2.1

1,864

PERUPETRO autoriza al Contratista para la realización de
las Operaciones, de acuerdo con lo establecido en la Ley
No. 26221, la legislación pertinente y las estipulaciones

del Contrato, con el objeto común de descubrir y producir

Hidrocarburos en el Area de Contrato. = a
El Contratista tendrá el derecho de propiedad sobre los
Hidrocarburos extraidos del Area de Contrato, de

conformidad con lo establecido en el numeral 11 de la

cláusula preliminar.
El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a
cabo, directamente o a través de Subcontratistas. En caso

de operaciones de campo fuera del Area de Contrato se

requerirá aprobación previa de PERUPETRO.
PERUPETRO ejercerá la Supervisión de las Operaciones y el

Organismo Supervisor de la Inversión en Energía (OSINERG)

la Fiscalización de las mismas. =
Los representantes de PERUPETRO y del. Organismo Supervisor
de Inversión en Energía (OSINERG) podrán realizar sus
funciones en cualquier momento, con previa notificación,
debiendo identificarse y estar autorizados para tal función
por PERUPETRO y por el Organismo Supervisor de la Inversión
en Energía (OSINERG), respectivamente. El Contratista
proporcionará todas las facilidades, que razonablemente
estén a su alcance en sus Operaciones, a fin de que dichos

representantes puedan cumplir su misión, la que será

llevada a cabo de modo que no interfiera con éstas.
Los gastos y costos correspondientes a los representantes
de PERUPETRO y el Organismo Supervisor de la Inversión en

Energía (OSINERG) serán de cuenta y cargo de PERUPETRO, del
BN

3049365 y So xoTAR o,

CLAUSULA TERCERA.— PLAZO, CONDICIONES Y GARANTIA ==

3.1

1,865

Organismo Supervisor de la Inversión en Energía (OSINERG),

o del Contratista, de acuerdo a ley. =

El Contratista proporcionará y será responsable de todos
los recursos técnicos y económico financieros que se

requieran para la ejecución de las Operaciones. =

El plazo para la fase de exploración por Hidrocarburos es
de siete (7) Años, contado a partir de la Fecha de

Suscripción salvo que de conformidad con lo establecido en

otras estipulaciones del Contrato, varie dicho plazo. =
El plazo para la fase de explotación de Petróleo, es el que
reste después de terminada la fase de exploración hasta
completar el plazo de treinta (30) AñOS, contado a partir
de la Fecha de Suscripción, a menos que de conformidad con

lo establecido en otras estipulaciones del Contrato, varie

n
í
n

este plazo. ===
El plazo para la fase de explotación de Gas Natural No

Asociado y de Gas Natural No Asociado y Condensados, es el

a
¡[que reste después de terminada la fase de exploración hasta

completar el plazo de cuarenta (40) Años, contado a partir
de la Fecha de Suscripción, a Ñmenos que de conformidad-con
lo establecido en otras estipulaciones del Contrato, varíe

este plazo.

4
W a fase de exploración podrá tener una extensión de

onformidad con lo establecido en la ley, y siempre que se

umpla con los requisitos establecidos para tal fin. =====

La fase de exploración se divide en seis (6) períodos:
3.2.1 Un primer período con una duración de veinticuatro (24)

meses contados a partir de la Fecha de Suscripción. =
3.2.2 Un segundo período con una duración de doce (12) meses

contados a partir de la terminación del plazo señalado
049366

3.4

1.866

en el subacápite 3.2.1

323 Un tercer período con una duración de doce (12) meses

contados a partir de, la terminación del plazo señalado

n

en el subacápite 3.2.2

3,24 Un cuarto período con una duración de doce (12) meses

contados a partir de la terminación del plazo señalado

en el subacápite 3.2.3 =
3.2.5 Un quinto periodo con una duración de doce (12) meses

contados a partir de la terminación del plazo señalado

en el subacápite 3.2.4 ==== ==
3.2.6 Un sexto periodo con una duración de doce (12) meses

contados a partir de la terminación del plazo señalado

en el subacápite 3.2.5

Durante la fase de exploración: =
S.5.1 El Contratista podrá iniciar el segundo, tercer,
cuarto, quinto o sexto períodos a que se refieren
respectivamente los pies A A E
3.2: Y 3:2:65 salvo que no haya cumplido con las
ab Tenaa del periodo anterior. al “que esté por
iniciarse, en cuyo caso será de aplicación el

subacápite 22.3.1,-con la correspondiente ejecución de

la fianza. E ===
3.3.2 El Contratista comunicará a PERUPETRO con treinta
(30) Días de anticipación al vencimiento de un período

en curso, su intención de continuar con el siguiente

período. =
si renta los períodos. indicados en el acápite 3.2 el
Contratista se viera impedido, por razones técnicas O
económicas debidamente sustentadas, de concluir los
respectivos programas mínimos de trabajo descritos en los

subacápites 4=-6.1, 4.6.2, 4.6.3, 4-6:.4, 4.6.5 y 4.6.6 podrá
¿BN 3049367

a 1,867

extender dichos períodos hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la autorización a
PERUPETRD para dicha extensión con una anticipación no
menor de cuarenta y cinco (45) Días al vencimiento del
período en curso, y que las razones que sustenten la
solicitud hayan sido comprobadas y aprobadas por PERUPETRO.
En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza o prorrogará
la existente, por el nuevo plazo establecido, conforme a
los requisitos estipulados en el acápite 3.10. En ningún

caso las extensiones resultarán en una prórroga del plazo

total de la fase de exploración del Contrato. =
Luego del cumplimiento de la obligación del programa mínimo
del período en curso dentro del plazo correspondiente
establecido en el acápite 3.2, y de haber hecho uso de la
extensión a que se refiere el párrafo anterior, de ser el

caso, siempre que dicha obligación haya sido la perforación

de por lo menos-un Pozo Exploratorio, el Contratista podrá
lecisisis un plazo extraordinario de hasta seis (6) meses,
||por una sola vez durante la fase de exploración del
¡[Eontrato para reevaluar Eoda la información y resultados
btenidos hasta el período-en curso, con la finalidad de
reparar un estudio integral y completo para poder tomar la
ecisión de pasar al siguiente período, previa aprobación
d PERUPETRO de la solicitud, justificación y detalle del
ihhforme a preparar. En este caso el plazo extraordinario

será considerado a cuenta del plazo para el cumplimiento de

la obligación del siguiente período. ====
En el caso previsto en el párrafo anterior, el Contratista
deberá presentar una fianza por el valor de US$ 159,000.00

por un plazo que exceda en 30 Días Utiles el plazo de la
049368

1.868

aros
extensión o plazo extraordinario, siendo de aplicación lo

establecido en el acápite 3.10, en lo que corresponda,

incluyendo la causal de terminación de mo cumplirse con la

obligación afianzada. == ===.
Las aprobaciones por parte de PERUPETRO a que se refiere
este acápite, serán otorgadas a criterio de PERUPETRO. ===
La fase de exploración podrá continuar, a elección del
Contratista, después de la Fecha de Inicio de la Extracción
Comercial hasta el vencimiento del plazo de dicha fase que
se indica en el acápite 3.1. En este Ran es aplicable el
acápite 10.3 hasta el vencimiento de la fase de
exploración. El método de amortización lineal referido en

el acápite 9.6 se aplicará desde la Fecha de Inicio de la

Extracción Comercial.» =
En caso que el Contratista realice un descubrimiento o
descubrimientos de Hidrocarburos durante cualquier período
de la ven de explunsción e que no sea comercial sólo por
razones de transporte, podrá solicitar un período de
retención, e hasta cinco- (5) Años, .por el Yacimiento o

Yacimientos. descubiertos, con EA propósito de hacer

factible el transporte de la' producción. =

El derecho de retención estará sujeto cuando menos a que

concurran los siguientes requisitos: =
a) Que el Contratista STE ac a satisfacción de
PERUPETRO, que los volúmenes de Hidrocarburos
descubiertos en el Area de Contrato son insuficientes

para justificar económicamente la construcción de un

ducto principal; =
b) Que el conjunto de descubrimientos en áreas contiguas
más las del Contratista, es insuficiente para

justificar económicamente la construcción de un ducto
BN 3049369

principal3 yx =
[a Que el Contratista demuestre, sobre una base económica,
que los Hidrocarburos descubiertos no pueden ser
transportados desde el Area de Contrato a un lugar para

su comercialización, “por ningún medio de transporte.
3.7 En caso que el Contratista realice un descubrimiento de Gas
Natural No Asociado o de Gas Natural No" Asociado y
Condensados durante cualquier período de la fase de
exploración, podrá solicitar un período de retención, de
hasta diez (10). Años, por el Yacimiento o Yacimientos

el descubiertos, con el propósito de desarrollar el mercado.

al
[so]

En caso que el Contratista realice un descubrimiento de

Petróleo y un descubrimiento de Gas Natural No Asociado o

E
>| de Gas Natural No Asociado y Condensados durante cualquier
wl
8l período de la fase de exploración, y se presenten y casos
3

descritos en los acápites 3.6 y 3-7, el Contratis podrá
solicitar un periodo de retención para Petróleo y € 3 para
as Natural No Asociado oO Gas Natural No Aso: ado y

ondensados, para los fines indicados. en dichos aci ites.

3-7 1 período de retención, al que se refieren los a ápites

3-8 y 3,7, extiende el plazo del Contrato por un tiempo

gual al del período de retención otorgado por PER':>ETRO.

1 periodo de retención constará por escrito. Fo? este
Afecto, el Contratista presentará una soli ud a

PERUPETRO, acompañando documentación sustenta Ala e

ibcluyendo un cronograma de actividades a realiza ==
n el inicio del período de retención termina la fase de
exploración. Con la declaración de Descubrimiento Comercial
en dicho período, se dará inicio a la fase de explotación.
El otorgamiento del período de retención a que se refieren

los acápites 3.6 y 3.7 y la duración de los mismos será
3049370

1,870

determinado a criterio de PERUPETRO, sin que ello afecte o
disminuya la obligación del cumplimiento del programa

mínimo de trabajo del período de la fase de exploración en

curso. =
El Contratista deberá garantizar el cumplimiento de cada
uno de los programas mínimos de trabajo de Exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4-6, mediante
fianza solidaria, sin beneficio de excusión, incondicional,
irrevocable y de realización automática en el Perú, emitida
por una entidad del sistema financiero debidamente
calificada y domiciliada en el Perú y aceptada por
PERUPETRO. A solicitud fundada de PERUPETRO, el Contratista
sustituirá cualquier fianza entregada debiendo cumplir con
presentar una nueva fianza dentro del plazo de quince (13)

Días Utiles siguientes a la fecha de recepción. por el

Contratista de la solicitud de PERUPETRO. ==
El monto de-la fianza del programa minimo de trabajo, para

el primer período estipulado en el subacápite 4.6.1 es de

un millón y 00/100 Dólares (US$1'2M00,000.00).
El monto de la fianza del programa mínimo de trabajo, para

el segundo período estipulado en el subacápite 4.6.2 es de

quinientos mil y 00/1080 Dólares (US$ 500,000.00). = =
El monto de la fianza del programa mínimo de trabajo, para

el tercer período estipulado en el subacápite 4.6.3 es de

un millón y 00/1900 Dólares (US$1*000,000.00).
El monto de la fianza del programa mínimo de trabajo, para

el cuarto período estipulado en el subacápite 4.6.4 es de

un millón y 00/100 Dólares (US$1'000,000.00). ==
El monto de la fianza del programa mínimo de trabajo, para

el quinto período estipulado en el subacápite 4.6.5 es de

un millón y 20/1090 Dólares (US$1'"000,000.00).
BN?

3049371

1,871

El monto de la fianza del programa mínimo de trabajo, para

el sexto período estipulado en el subacápite 4.6.6 es de un

millón y 00/1080 Dólares (US$1* 000,000.00). == ES
La fianza que corresponde al programa mínimo de trabajo al
que se refiere el subacápite 4.6.1 será entregada a
PERUPETRO en la Fecha de Suscripción. La fianza para el
programa minimo de trabajo que se especifica en el
subacápite 4.6.2, 46.37 4.6.4, 4.6.5 y 4.6.6 serán
entregadas a PERUPETRO antes del inicio de cada período, en
caso contrario será de aplicación el subacápite 22.3.3. =
Las fianzas, conforme se indican en los anexos "C-1" a "C-

6", se emitirán para cada período del programa mínimo de

trabajo. = al
La fianza del programa mínimo de trabajo de cada periodo se
mantendrá vigente durante un plazo que exceda en «treinta
(30) Días Utiles al plazo de cumplimiento de cada programa

mínimo de trabajo.

caso que alguna de las fianzas que haya entregado el
¡e ntratista no se mantuviera vigente por el plazo
lébtablecido. PERUPETRO comunicará esta circunstancia al
Contratista y éste deberá cumplir: con entregar una nueva
fianza o prorrogar la existente, dentro del plazo de quince
(115) Dias —Utiles siguientes a de recepción por el

Cohtratista de la notificación de PERUPETRO, en caso

contrario será de aplicación el subacápite 22.3.3. = =
Cumplida la obligación garantizada por cada "fianza,

PERUPETRO procederá inmediatamente a devolver al fiador a

través del Contratista la fianza correspondiente.
La ejecución de cualquier fianza tendrá el efecto de
extinguir la obligación del Contratista de llevar a cabo el

programa mínimo de trabajo, sin perjuicio de la aplicación
049372

CLAUSULA CUARTA.- EXPLORACION ==

4.1

1.872

de lo dispuesto en el subacápite 22.3.1. ==
Interviene Petro-Tech International, Inc., para efecto de
prestar la garantía corporativa que aparece en el anexo

y que se entrega a PERUPETRO en la Fecha de

Suscripción.
La garantía corporativa subsistirá mientras sean exigibles
las obligaciones del Contratista. Será de aplicación el
subacápite 22.3.5, si producido algún hecho que afecte su
validez o su naturaleza, el Contratista no cumple con

sustituirla en un plazo máximo de quince (15) Días Utiles.

El Contratista iniciará las actividades de Exploración a

partir de la Fecha de Suscripción.
El Contratista podrá hacer suelta de la totalidad del Area
de Contrato sin lugar a multa o sanción algunas mediante
notificación a PERUPETRD con una anticipación no menor de

treinta (30) Días, siempre y cuando haya dado cumplimiento

al programa mínimo de trabajo del período de la fase de

exploración que se encuentre en CcursQ. =
En caso que el Contratista hiciera suelta total del Area de
Contrato, la abandonara o (dejara vencer »el plazo del
período en curso Ene de dar cumplimiento al
correspondiente programa mínimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará la

fianza, sin perjuicio que aplique lo estipulado en el

subacápite 22.3.3+
El Contratista podrá hacer sueltas parciales del Area de
Contrato mediante notificación a  PERUPETRO con una
anticipación no menor de Ereinta (30) Días, sin lugar a
multa o sanción alguna, pero sin que ello afecte O

disminuya su obligación de cumplimiento del programa minimo

¿BN 3049373

1,873

de trabajb del período de la fase de exploración que se

encuentre en Curso. ==

Las Partes dejarán constancia mediante acta del Comité de

Supervisión de las áreas de las que haga suelta el

Contratista. ====

EL Contratista podrá continuar haciendo uso de la
superficie de las áreas de las que haya hecho suelta en las
que hubiera construido instalaciones que tengan relación

con las Operaciones.

4.3 Durante la ejecución del Contrato se efectuarán sueltas de

la manera siguiente: mam

a)Por lo menos treinta por ciento(30%) del Area de Contrato

original al término del tercer periodo descrito en el

subacápite 3.2.3. =

b) Por lo menos veinte por ciento (20%) del Area de Contrato

NOTARIA PUBLICA
r. ABRAHAM VELARDE ALVAREZ

|
|
original al término del quinto período descrito en el
subacápite 3.2.5. ==

lc) Al término de la fase de exploración y durante la fase de
explotación, el Contratista podrá.mantener el Area de
Contrato O Panuitante luego de la suelta establecida en los
rs a) y b) anteriores, siempre que se comprometa a
perforar un (1) Pozo Exploratorio por Año, en caso
contrario o =de incumplimiento del compromiso de
perforación establecido en el presente literal, y sin
perjuicio de la aplicación de las estipulaciones

contractuales respectivas, mantendrá solo los Yacimientos

|
incluidos en el Plan de Desarrollo, en Producción o

materia de período de retención, de ser el caso, más una

área circundante de cinco (5) kilómetros, hasta el límite

del Area de Contrato. ==

Para estos efectos la Perforación de Pozos Exploratorios
049374 o

1,874 Lai
| LESS
es
realizada en exceso a lo establecido en el párrafo

anterior podrá ser acreditada para cumplir con la

obligación de los Años subsiguientes.

4.4 Para los efectos que tratan los acápites 4.2 y 4-3, se ha
dividido el Area de Contrato en parcelas rectangulares,
hasta donde ha sido posible, de una extensión de veinte mil
(20,000.00) hectáreas y donde no, con área diferente. La
descripción de dichas parcelas aparece en el anexo "A" y
ellas se muestran en el anexo "B". No es necesario que las
áreas de las que haga suelta el Contratista sean contiguas.

4.5 Cualquier área de la que haga suelta el Contratista,
incluyendo los Yacimientos que se encuentren dentro de la

misma, revertirá al Estado sin costo alguno para éste ni

para PERUPETRO.
4.6 El programa mínimo de trabajo para cada uno delos períodos

de la fase de exploración que el Contratista está obligado

a realizar es el siguiente: ==

Abla Primer período
- Reprocesar e interpretar mil. ochocientos (1,800)
kilómetros de líneas sísmicas 2D y registrar,
procesar e interpretar dos mil (2,080) kilómetros de

líneas sísmicas 2D 6 cuatrocientas treinta y seis

(436) unidades de trabajo exploratorio, en el área

“Br, =
Anb-.2a Segundo período
- Registrar ciento cincuenta (150) kilómetros

cuadrados de líneas sísmicas 3D ó ciento cincuenta

(150) unidades de trabajo exploratorio.

Arb.32 Tercer Periodo

- Perforar un Pozo Exploratorio ú trescientas dos

(302) unidades de trabajo exploratorio.
BN 3049375

1.873

4.6.4= Cuarto Período

= Perforar un Pozo Exploratorio ó trescientas: dos

(302) unidades de trabajo exploratorio.

46.32 Quinto período

- Perforar un Pozo Exploratorio ó trescientas dos

(302) unidades de trabajo exploratorio. =

4.6.6. Sexto periodo

- Perforar un Pozo Exploratorio ó trescientas dos

(302) unidades de trabajo exploratorio. =

Para el cumplimiento de las obligaciones descritas en el

presente acápite, se tendrá en cuenta lo siguiente: =
a) En el caso del registro de líneas sísmicas, los

kilómetros correspondientes serán contados desde el punto

precaria,

1
1 de disparo inicial hasta el punto de disparo final de

cada línea sísmica.

b)Llas unidades de trabajo exploratorio a que refiere el

NOTARIA PUBLICA

presente acápite serán cumplidas de conformidad con la

tabla de equivalencias establecida en el anexo '"F''. =
Un Eamente las unidades de” trabajo exploratorio
provenientes del registro de líneas sísmicas 2D ú 3D, asi
codo de la art de Pozos Exploratorios, realizados
en exceso en anar período de la fase de exploración
n relación.a-lo establecido en e acápite 4.6, serán
creditadas para el cumplimiento de las obligaciones de
Jos períodos siguientes, no siendo necesario entregar la

ianza correspondiente para el periodo en el “que se

creditan dichas unidades de trabajo exploratorio,
siempre que el programa mínimo de trabajo correspondiente
se haya ejecutado anticipadamente en forma completa, en
caso contrario se deberá presentar la fianza de

conformidad con lo términos y procedimiento establecido
5049376

1.876

en el acápite 3.10.
d) Antes del inicio de cada período de la fase de
exploración el Contratista deberá comunicar a PERUPETRO
el detalle de las actividades exploratorias planificadas
para cumplir con el número de unidades de trabajo
exploratorio estada para dicho período. EL
Contratista podrá solicitar la modificación del contenido

de dicho programa, mediante un informe técnico

sustentatorio, sujeto a la aprobación de PERUPETRO. =
Los Pozos Exploratorios a que se refiere el acápite 4.6, se
considerarán perforados y, en consecuencia, la obligación
del Contratista cumplida, cuando se alcance una profundidad

mínima de dos mil cuatrocientos (2,400) metros o se penetre

un mínimo de cien (100) metros en formaciones del Pre

Eoceno lo que ocurra primero.
Si antes de iniciar la perforación de cualquier Pozo
Exploratorio referido en el acápite 4.6, el Contratista
demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas, que
no se puede cumplir con los objetivos acordados en el

primer párrafo de este acápite, las Partes podrán acordar

un nuevo objetivo geológico y/o profundidad.
Asimismo, si durante. la perforación de cualquiera de los
Pozos Exploratorios Feteridos en el acápite 4.6 se
presentasen problemas insuperables, de tipo geológico o
mecánico, el Contratista podrá solicitar dar por cumplida

la obligación de perforación, mediante un informe técnico

sustentatorio, sujeto a la aprobación de PERUPETRO. ====
En caso que el Contratista decida efectuar una declaración
de Descubrimiento Comercial, deberá” notificar dicha

declaración a PERUPETRO y presentar dentro de los ciento
IlEBN?

3049377

1.877

ochenta (180) Dias posteriores a dicha declaración, un

"Plan Inicial de Desarrollo” para viabilizar la Explotación

del descubrimiento de Hidrocarburos, indicando: ==
a) Características físicas y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e

impurezas que éstos contengan.

b) Perfiles estimados de producción durante la Vigencia

del Contrato para el o los Yacimientos.

[3] El número estimado de Pozos de Desarrollo y su

capacidad productiva.

Sistema de Transporte y Almacenamiento y Puntos de

Fiscalización de la Producción. =

Ducto principal, de ser el caso.
Medidas de seguridad y los términos de referencia del
"Estudio de Impacto Ambiental” -:aplicable. a la
Explotación, en concordancia con el "Reglamento de
Medio Ambiente para las Actividades de Hidrocarburos”

aprobado por Decreto Supremo N2046-93-EM y sus

omodificatorias. =

Cronograma  tentativo

ejecutarse.

Plazo en el que tendrá lugar la Fecha de Inicio de la

Extracción: Comercial.
AE Inicial de Desarrollo" debe incluir las
inversiones, gastos y costos específicos estimados de la
Exblotación del Descubrimiento Comercial así como cualquier
ot a información que el Contratista considere apropiada.

PERUPETRO deberá indicar al Contratista sus comentarios al
"Plan Inicial de Desarrollo" dentro de los sesenta (60)
Días siguientes de haberlo recibido, pudiendo objetar la

Fecha de Inicio de la Extracción Comercial si la misma no
1049378

CLAUSULA QUINTA.- EXPLOTACION =

-l

1,8789

es razonablemente adecuada. En caso de discrepancia se

convocará al Comité Técnico de Conciliación. =
Si el Contratista efectúa una declaración de Descubrimiento
Comercial, estará obligado a iniciar el Desarrollo dentro
de los ciento ochenta (180) Días siguientes al vencimiento

del plazo de sesenta (60) Días indicado en el acápite 4.9

del Contrato.
La declaración de Descubrimiento Comercial no implicará la

disminución o suspensión de las obligaciones del programa

mínimo de trabajo.
Ed Desarrollo de los Hidrocarburos descubiertos», se
realizará de acuerdo a los programas de trabajo presentados

por el Contratista a PERUPETRO, conforme con lo estipulado

en el acápite 53.3. ==
Las Partes acuerdan ajo bd sea apropiado y necesario
se podrá ajustar, extender o modificar los plazos para la
presentación del “Plan Inicial de Desarrollo" o de los
programas anuales de trabajo, según sea el caso. Para este
efecto, el Contratista presentará las. propuestas necesarias

a PERUPETRO. para que se acuerden tales ajustes, extensiones

o modificaciones.
El vencimiento de la fase de exploración, no afectará los

términos y plazos de los procedimientos antes descritos que

estuvieran transcurriendo. E

La fase de explotación se inicia al Día siguiente de la
terminación de la fase de exploración, siempre y cuando se
hubiere producido durante la fase de exploración una
declaración de Descubrimiento Comercial. Sin embargo, a
opción del Contratista, se podrá dar inicio anticipado a la

fase de explotación y terminará la fase de exploración, en
BN 3049379 07,

1,879
SE

E
eS

la Fecha de Inicio de la Extracción Comercial. En caso de

período de retención, con la respectiva declaración de

Descubrimiento Comercial se dará inicio a la fase de

n

explotación.
5.2 El Contratista está obligado a que la Fecha de Inicio de la
Extracción Comercial tenga lugar dentro del plazo que se
establezca en el "Plan Inicial de Desarrollo”, plazo que de
requerirse podrá ser ampliado por acuerdo entre las Partes.
5.3 Con una anticipación no menor de sesenta (60) Días a la
terminación de cada. año- calendario a partir de la

declaración de Descubrimiento Comercial, el Contratista

presentará a PERUPETRO, lo siguiente:
a) Un programa anual de trabajo y el presupuesto detallado

de ingresos, costos, gastos e inversiones correspondiente

al siguiente año calendario. =
b)Un programa anual de trabajo y el presupuesto detallado
de ingresos, costos, gastos e inversiones para la

Exploración, tendente a buscar reservas adicionales, de

ser el caso.
cp) Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el

Desarrollo y/o Producción para los siguientes cinco (5)

años calendarios.* E

5. Par ejecutar cada programa de trabajo, el Contratista
utilizará el equipo y/o métodos que sean necesarios y
apropiados para permitir la evaluación y seguimiento dez

a) Presión del Reservorio.

b) Indice de productividad.
049380

1.880
El Características de los pozos y Reservorios.
d) Caracteristicas físicas y químicas de los

Hidrocarburos.

e)
adn Eficiencia de recuperación.
gq) Reservas de Hidrocarburos probadas, probables y

posibles.

Esta relación es enunciativa mas no limitativa.
EM Contratista está obligado a la Explotación y
recuperación económica de las reservas de Hidrocarburos del
Area de Contrato, de conformidad con los programas a que se
refiere esta cláusula quinta y la llevará a cabo de acuerdo
a los principios técnicos y económicos generalmente

aceptados y en uso por la industria internacional de

Hidrocarburos».
El Contratista tiene el derecho a utilizar en sus

Operaciones los Hidrocarburos producidos en el Area de

Contrato, sin costo alguno» == ===
EU Contratista tendrá el derecho de recuperar los
Hidrocarburos líquidos de cualquier Gas Natural que haya
producido en el Area de Contrato y de extraerlos en
cualquier etapa de manipuleo de dicho Gas Natural. ======
Los líquidos así separados serán considerados como
Condensados para efectos de determinar la regalía del
Contratista, salvo que por razones económicas u operativas

no sea posible su recolección y pueda mezclarse con el

Petróleo y fiscalizarse juntos. =
El Gas Natural que no sea utilizado por el Contratista en
las Operaciones de acuerdo al acápite Drbs podra. 5er

comercializado, reinyectado al Reservorio o ambos por el
BN

3049381

10

1,881

Contratista. En la medida en que el Gas Natural no sea
utilizado, comercializado o reinyectado, el Contratista

podrá quemar el gas, previa aprobación del Ministerio de

Energía y Minas. == =
Cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Area de
Contrato a otra u otras áreas, el Contratista y los
contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación
unitario o un plan común de Explotación. De no llegar a un
acuerdo, el Ministerio de Energía y Minas dispondrá el
sometimiento de las diferencias al comité técnico de
conciliación referido en el artículo 329 de la Ley No.
26221 y su resolución será de obligatorio cumplimiento. =
si el área adyacente al Yacimiento comercialmente
explotable, no está asignada a un contratista o no está en
proceso de negociación, concurso, licitación o en proceso
de selección de contratista y nd existe limitación en
cuanto a protección ambiental, el Contratista tendrá la
primera opción para la negociación e incorporación de dicha

área “adyacente al Area. de- Contrato, siempre que la

olicitud la efectúe durante la fase de exploración.
erminada la perforación de un (1) pozo, el Contratista
ebe informar a PERUPETRO la oportunidad en que el pozo
rá probado y de ser el casb, sobre el estimado de
producción. La prueba del pozo deberá realizarse dentro de
1 Ss tres (3) Meses siguientes al término de la perforación»
PERUPETRO podráten todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir el

volumen y determinar la calidad de los Hidrocarburos

producidos en el Area de Contrato.
3049382

CLAUSULA SEXTA.-— PRESENTACION DE INFORMACION Y ESTUDIOS =

6.1

Los equipos e instrumentos de medición serán periódicament:
calibrados conforme establecen las normas vigentes. Los

representantes de PERUPETRO podrán estar presentes en el

acto. == ===
Antes de la Fecha de Inicio de la Extracción Comercial y
para la determinación de los volúmenes y calidad de los

Hidrocarburos Fiscalizados, el Comité de Supervisión

acordará lo siguiente:

a) La periodicidad y oportunidad en que se efectuará la

medición.
b) Los métodos a ser utilizados para la medición de
volúmenes de producción, determinación de la calidad de

los Hidrocarburos y volúmenes de Hidrocarburos para

consumo o uso propio.

c) La frecuencia de inspecciones, pruebas y calibración de

los equipos de medición. =

d) Las acciones a tomar para su corrección, en el caso de

determinación de un error en las mediciones. ===

El Contratista mantendrá a PERUPETRO oportuna y
permanentemente informado sobre las Dperaciones,
proporcionándole toda la información en la forma prevista
en esta cláusula y en la reglamentación que le resulte
aplicable. Asimismo, proporcionará información respecto de
otros recursos naturales 0 restos arqueológicos que

encuentre o descubra en el desarrollo de las Operaciones

durante la Vigencia del Contrato.
La información técnica, estudios, datos procesados y no
procesados, asi como resultados que proporcione el
Contratista a PERUPETRO de acuerdo a la presente cláusula,

será la de mejor calidad que haya obtenido el Contratista.
yw 3049383

Si al obtener información y resultados se hubiese utilizado

métodos o sistemas que son de su propiedad exclusiva o de

la de alguna de las empresas que lo conforman, no estará
'

obligado Aa revelar dichos métodos oO sistemas cuando

proporcione la información.
6.2 El Contratista deberá proporcionar una copia de todos los
estudios básicos relacionados con el Desarrollo de los
Yacimientos:, que prepare con la información técnica
obtenida del Area de Contrato. El Contratista proporcionará

también cualquier aclaración que le solicite PERUPETRO en

relación con dichos estudios. ===
6.3 El Contratista presentará a PERUPETRO, la información y
estudios que correspondan a las obligaciones del programa
mínimo de trabajo antes de la fecha de vencimiento de cada

uno de los periodos de la fase de exploración estipulados

en el acápite 3.2. =
Adicionalmente, dentro de los noventa (90) Dias siguientes

al vencimiento de cada periodo de la fase de exploración,

el Contratista deberá presentar a PERUPETRO, Un informe
consolidado de evaluación que incluya, de ser el casos
estudios y/o interpretación de los análisis geológicos,
geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el

periodo vencidos, incluyendo las del programa mínimo de

rabajo correspondiente.
6.4 1 Contratista presentará a PERUPETRO los
nformes:
6.4.1 "informe Mensual de Producción”, por Reservorio, a

más tardar quince (15) Dias después del término de cada

mes calendario, indicando lo siguiente:

a) La cantidad y calidad de cada una de las clases de
049384

b)

c)

d)

e)

0)

9)

6.4.2

1.884

Hidrocarburos producidos en el mes calendario. ==
La cantidad y calidad de cada una de las clases de
Hidrocarburos producidos desde la Fecha de Inicio

de la Extracción Comercial hasta el fin del mes

calendario pertinente.
La cantidad y calidad de Gas pagas reinyectado y
quemado en el mes calendario, así como la cantidad
acumulada desde la Fecha de Inicio de la

Extracción Comercial hasta el fin del mes

calendario pertinente. =
La cantidad y calidad de cada clase de
Hidrocarburos utilizados durante el: mes calendario
en las Operaciones, así como la cantidad acumulada
desde la Fecha de Inicio de la Extracción

Comercial hasta el fin del mes - calendario

pertinente.
El nivel de existencias de cada clase de

Hidrocarburos almacenados, al inicio del mes

calendario.
La cantidad y calidad de cada clase de
Hidrocarburos comercializados, discriminando entre

mercado interno y externo, durante el mes

calendario. =

La cantidad acumulada y calidad de cada clase de
Hidrocarburos comercializados, discriminando entre
mercado interno y externo, desde la Fecha de

Inicio de la Extracción Comercial hasta el fin del

mes calendario pertinente.

"Informe Mensual de Ingresos y Egresos", a más

tardar treinta (30) Días después de cada mes

calendario. ===

BN 3049385

, ABRAMAM VELARDE ALVARET

¿e NOTAR,
po Ae,

1,885 Er e

El informe hará distinción entre las inversiones de
Exploración, inversiones de Explotación, los gastos y
costos de operación y los gastos y costos generales y
administrativos e identificará los principales rubros
de inversiones y gastos dentro de estas categorias

discriminando los correspondientes a cada clase de

Hidrocarburos. = s=========
El Contratista deberá entregar a PERUPETRO copia de toda la
información que proporcione al Banco Central de Reserva del

Perú, de acuerdo a la cláusula décimo primera, en las

mismas oportunidades, detalle y extensión. a
Dentro de los quince (15) Días siguientes al término de
cada mes calendario, el Contratista deberá entregar a
PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y entregarle, cuando asi lo
solicite, copia de los contratos que PERUPETRO requiera.

Cualquiera de las Partes puede revelar la información

obtenida de las Operaciones sin aprobación de la otra

Parte, en los siguientes casos: =

) A una Afiliada de dicha Parte; =

» En relación con-financiaciones u obtención de seguros,

suscribiendo un compromiso de confidencialidad;

E) En tanto asi' se requiera por ley, reglamento 0—
Ñ resolución de autoridad competente, incluyendo sin
limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores o
bolsa de valores en la que los valores de dicha Parte o
de las Afiliadas de dicha Parte estén registrados; =
d) A consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes o cesionarios de

las Partes o de una participación en el Contratos
049386

CLAUSULA SETIMA.— COMITE DE SUPERVISION

7.1

¿e NOTA2Io,
DAR
2

1.886 Sy
e

conforme sea necesario con relación a las Operaciones

obteniendo un compromiso de confidencialidad.
En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada a
terceros, deberán dejar expresa constancia del carácter de

tal información, a fin de que ésta no sea divulgada por

dichos terceros. =

La supervisión de la ejecución del Contrato, sin perjuicio
de lo establecido en el acápite 2.4, la efectuará un Comité
de Supervisión que estará integrado de una parte, por tres
(3) miembros del Contratista o sus alternos, y de la otra
parte, por tres (3) miembros de PERUPETRO o sus alternos.
Dicho Comité de Supervisión se instalará y elaborará su
correspondiente reglamento de funcionamiento dentro de los
sesenta (60) Días siguientes a la Fecha de Suscripción. =

En Comité de Supervisión tendrá las siguientes

atribuciones:

a) El intercambio y discusión entre.sus miembros de toda

la información relativa a las Operaciones. =
b) Evaluar la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite 4.6.

c) Evaluar y supervisar los planes y programas de trabajo

a que se refieren los acápites 4.8 y 5.3. ==== =
d) Ejercer la supervisión de las Operaciones, para lo cual
los representantes de las Partes acreditados tante el

Comité de Supervisión podrán contar con la asesoría

RECTA
e) Supervisar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el

Contrato o que las Partes acuerden por cualquier otro
=BN 3049387

1,887

====

documento. =

f) Las demás atribuciones que se establecen en el Contrato

o que las Partes acuerden. =

AE Comité de Supervisión estará presidido por un
representante de PERUPETRO. Se reunirá cada vez que lo
solicite cualquiera de las Partes y con la periodicidad que
establezca su reglamento. Se requerirá la asistencia de por

lo menos un miembro representante de cada Parte para que se

considere constituido el Comité de Supervisión. =
Cada una de las Partes se hará cargo de los gastos que

implique mantener a sus respectivos miembros en el Comité

de Supervisión. ==

Las decisiones del Comité de Supervisión se adoptarán con
el voto unánime de las Partes. Cada Parte emitirá un voto.

En la eventualidad de producirse y mantenerse en el Comité

de Supervisión una discrepancia entre las Partes, cada una

de ellas podrá solicitar las opiniones técnicas O legales
que estime convenientes y las someterá al Comité de
Supervisión en reunión extraordinaria. En caso de subsistir
la discrepancia, una vez concluida la reunión

extraordinaria, se convocará al Comité Técnico de

Conciliación.

Zea EL Contratista presentará y explicará al Comité de
Supervisión los programas con respecto a los perfiles de
roducción de cada Yacimiento y por Reservorio o

eservorios, para los efectos del ejercicio “de las

tribuciones del acápite 7.2. =

CLAUSULA OCTAVA.- REGALIA Y VALORIZACION =====
8.1 El Contratista pagará la regalía en efectivo, la cual será
considerada como egreso para los efectos del acápite 8.4,

sobre la base de los Hidrocarburos Fiscalizados,
1049388

ROTARY,
o

1,888 SA Ne
dz pe
NN
e:
Ap
valorizados en uno o más Puntos de Fiscalización de la
Producción, de conformidad con los acápites 8.3, 8.4 y B-6.

En caso de pérdida de Hidrocarburos será de, aplicación lo

estipulado en el acápite 14.2. = = ==
Para los efectos de esta cláusula, los siguientes términos
tendrán los significados que se indican a continuación: =
8.2.1 Costo de Transporte y Almacenamiento: es el costo,

expresado en Dólares por Barril o Dólares por MPC,

según sea el caso, que comprende: =
a) La tarifa pagada a terceros o la Tarifa Estimada,
según sea el Casos, por el transporte y
almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la

Producción hasta un punto de venta o exportación

Ys - ===
b) Gastos de manipuleo y despacho de los
Hidrocarburos Fiscalizados hasta la brida fija de

conexión al buque O hasta las instalaciones

necesarias para llevar a cabo la venta. =

8.2.2 Precio de Canasta: es el precio expresado en
Dólares por Barril y determinado en función de la
canasta de precios de Hidrocarburos Líquidos definida

de conformidad con el subacápite 8.6.1 para el Precio

de Canasta para Petróleo y del subacápite 8.6.3 para el

Precio de Canasta para Condensados. = 5 =
8.2.3 Precio Realizado: es el precio expresado en
"Dólares por. millón de BTU, efectivamente pagado U
pagadero por un comprador al Contratista por el Gas
Natural Fiscalizado producido en el Area de Contrato y
que también debe incluir cualquier otro ingreso que se
derive directamente de las respectivas ventas de Gas
sw 3049389 ñ e,

DAR
1.889 SE 3
E

ta
SG 4
$ y
o
ES
Natural Fiscalizado Y del volumen efectivamente

entregado de Gas Natural Fiscalizado producido en el

Area de Contrato y que se expresará en Dólares por

millón de BTU. ==

No se tomarán en consideración para el cálculo del

Precio Realizado: =
a) Cualesquier pagos resultantes de las
conciliaciones de volúmenes de Gas Natural

contenidos en los respectivos contratos de

compraventa.
b) El Impuesto General a las Ventas, el Impuesto

Selectivo al Consumo, el Impuesto de Promoción

Municipal y/o cualquier otro impuesto al consumo.
8.2.4 Tarifa Estimada: es el costo expresado en Dólares
por Barril oO Dólares por MPC según sea el caso,
correspondiente al transporte desde un Punto de
Fiscalización de la Producción hasta el punto de venta
| o exportación o hasta otro ducto de terceros. Dicho
costo deberá tomar en cuenta e «conceptos, metodología

y procedimientos referidos en el “Reglamento de

Transporte por a ==
4-2.5 Valor de la Producción Fiscalizada de Petróleo: es
el resultado de multiplicar el Petróleo Fiscalizado de
un Período de Valorización por el Precio de Canasta
para Petróleo para dicho períodos precio al cual se le

habrá restado el Costo de Transporte y Almacenamiento

===

correspondiente. =
8.2.6 Valor de la Producción Fiscalizada del Gas
Natural: es el resultado de multiplicar el Gas Natural
Fiscalizado, en términos de su contenido calórico, en

millones de BTU, de un Período de Valorización por el
3049390

8.3

«1,890

Precio Realizado para dicho período, precio al cual se
le habrá restado el Costo de Transporte y

Almacenamiento correspondiente, convertido a unidades

equivalentes. =
8.2.7 Valor de la Producción Fiscalizada de Condensados:
es el resultado de multiplicar los Condensados
Fiscalizados de un Período de Valorización por el
Precio de Canasta para Condensados para dicho período,
precio al cual “se le habrá restado el Costo de
Transporte y Almacenamiento correspondiente. =======
8.2.B Periodo de Valorización: es cada quincena de un
mes calendario, entendiéndose que la primera quincena
es el período comprendido desde el PESE hasta el
décimo quinto Día de dicho mes calendario, y la segunda

quincena es el período que falta para la finalización

de dicho mes calendario. he
Por acerdo de las Partes, y en tanto las normas

legales correspondientes lo permitan, el Período de

Valorización podrá ser extendido.o acortado. =
Para determinar el monto de la regalía que el Contratista
debe pagar, se utilizará la metodología del factor ”"R"
factor que será calculado de conformidad con el acápite
8.4. El factor "R” servirá para determinar el porcentaje
de regalía que se aplicará al Valor de la Producción
Fiscalizada de Petróleo, al Valor de la Producción
Fiscalizada de Gas Natural y al Valor de la Producción
Fiscalizada de Condensados. El monto de la regalíia será

igual a la suma de las regalías así determinadas para cada

uno de los tipos de Hidrocarburos Fiscalizados. =
=BNw 3049391

1,891

Los porcentajes de regalía que se aplicarán al Valor de la

Producción Fiscalizada de Petróleo, son los que aparecen en

Tabla I

Petróleo Fiscalizado =

"

Porcentaje de la Regalía

según Precio de Canasta

Factor '"R”” < US$15/bb1 US$25/bb1 >US$35/bb1
De 0.0 a menos de 1.0 15.0 19.0
De 1.0 a menos de 1.5 21.0 25.0
2 De 1.5 a menos de 2.0 26.0 31.0
1 De 2.0 a más 36.0 39.0

bb1 = Barril

LVARER

| Se utilizará el método de interpolación lineal para
| Z

determinar el porcentaje de regalía, para cualquier Precio de

Canasta para Petróleo comprendido entre US$ 15/bb1 y

5$25/bb1, o entre US$25/bb1 y US$35/bb1, utilizando los

Me. ABRAHAM VELARDE A

rcentajes de regalía establecidos en la Tabla 1, para cada

nivel del Factor “"R'” y columnas de precios respectivas.

la Tabla 11 siguiente:

Tabla 11

Gas Natural Fiscalizado

Factor "R” , == Porcentaje de la Regalia

menos de 15.09

De 2.0 a más
Los porcentajes de regalía que se aplicarán al Valor de la

Producción Fiscalizada de Condensados, son los que aparecen
04939

Fac

De
De
De
De

bbl

e oi,
1.892 5
8,

$

en la Tabla 111 siguiente:

== Tabla 111
Condensados Fiscalizados
Porcentaje de la Regalía

según Precio de Canasta

hor-===R== < US$15/bbJ] US$25/bb1

0.0 a menos de 1.0 15.2 19.0 25.0 =

1.0 a menos de 1.5 21.0 25.0 31.0

1.5 a menos de 2.0 26,0 31.0 36.0

2.0 a más 36.0 39.0 43.0 =

= Barril

Se utilizará el método de interpolación lineal para
determinar el porcentaje de regalía para unique Precio
de Canasta para Condensados comprendido entre US$ 15/bb1 y
US$25/bb1, o entre US$25/bb1 y US$35/bb1, utilizando los
porcentajes de regalía establecidos en la Tabla Il, para
cada nivel del Factor E y colummas de precios
respectivas.
El cálculo del factor "R" se hará mensualmente, dentro de

los quince (15) primeros Días de cada mes calendario,
tomando. como base la información del mes calendario
anterior. El. factor "R" se aplicará desde el primer Día del
mes calendario en que se realiza su cálculo, Se calculará
un solo factor ”ro y éste será utilizado para la

determinación del porcentaje de la regalía para todas las
ae

clases de Hidrocarburos producidos en el Area de Contrato,

y estará determinado por la siguiente relación:

X= Ingresos acumulados de acuerdo a lo siguiente:

"

Acum[PFPX(PCP-CTAP)1 + Acum[PFCX(PCC-CTAC)I] +
BN 3049393

1,893
Acum[PFGX(PRG-CTAG)] + Acum[O11
PFP = Producción Fiscalizada de Petróleo.
PCP = Precio de Canasta para Petróleo. =
ETAP = Costos de Transporte y Almacenamiento para
Petróleo.
REL== Producción Fiscalizada de Condensados.
PCE = Precio de Canasta para Condensados. =

CTAC =Costo de Transporte y Almacenamiento para

Condensados. =

PFG

"

Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural.

CTAG = Costo de Transporte y Almacenamiento para Las

Natural.

DI = Otros ingresos.
E Y = Egresos acumulados de acuerdo a lo siguiente:
Acum. (Inversión + Gastos + Regalía + Otros Egresos)

En detalle de los ingresos y egresos así como la
portunidad del registro de los componentes del factor "R",

e especifican en el anexo "E", Procedimiento Contable. ==

Sin perjuicio de lo estipulado en el literal d) del numeral
2.5 del anexo "E", Procedimiento Contable; si en cualquier
momento las Partes establecieran que ha habido un error en
cálculo del factor "R" y que de dicho error resultara

que debe aplicarse un factor "R" distinto al aplicado o que

bió aplicarse en un momento distinto a aquel en que se
aflicó, se procederá a realizar la correspondiente
rección con efecto al mes calendario en que se incurrió
enl el error, reajustándose a partir de ese mes calendario
el porcentaje de regalía. Todo ajuste producto de un menor
pago de la regalía, devengará intereses a favor de la Parte

afectada desde el memento en que se cometió el error. Las
a,

1,894

Me OS

devoluciones que se haga al Contratista por un mayor pago
de la regalía serán realizadas en las quincenas siguientes
con cargo a los saldos que PERUPETRO tenga que transferir
al Tesoro, en concordancia con el literal gq) del artículo
62 de la Ley No. 26221 por concepto del Contrato, en caso
contrario será de aplicación lo estipulado en EN acápite

19.6.

Para los efectos del Contrato, el valor de cada una de las
clases de Hidrocarburos Fiscalizados será expresado en
Dólares por Barril o en Dólares por millón de BTU, según

sea el caso y será determinado conforme se indica a

continuación:

8.6.1 Para la determinación del valor y para el cálculo

del Precio de Canasta para Hidrocarburos Líquidos, se

procederá de la siguiente manera =
a) Con una anticipación no menor de noventa (90) Días
a la Fecha de Inicio de la Extracción Comercial
las Partes determinarán la calidad de los

Hidrocarburos Líquidos que se va a producir en el

Area de Contrato. ==
b) Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal
anterior, las Partes seleccionarán una canasta de
Hidrocarburos Líquidos de un mínimo de dos (2) y

hasta un máximo de cuatro (4) componentes los que

deberán cumplir lo siguiente:
1l.Que sean de calidad similar a la de los

Hidrocarburos Líquidos que se va a producir en

el Area de Contrato.» =
2. Qhue sus cotizaciones aparezcan publicadas

regularmente en el "Platts Dilgram Price
BN?

3049395

1,895

Report” u otra fuente reconocida por la
industria petrolera y acordada por las Partes.
3. Que sean competitivos en el mercado o mercados
¿a los cuales podrian venderse los Hidrocarburos

Líquidos que se va a producir en el Area de

Contrato.
Cada seis (6) Meses o antes si alguna de las
Partes lo solicita, las Partes deberán revisar la
canasta establecida para" la valorización de los
Hidrocarburos Líquidos producidos en «el Area de
Contrato, a fin de verificar que se sigue
cumpliendo con las condiciones antes enumeradas.
Si se verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modificar la
canasta dentro de los dolia (30) Días siguientes
a la fecha en que se inició la revisión de la
canasta. $Si- vencido este plazo las Partes no
hubieran acordado una nueva canasta, se procederá

de conformidad con lo estipulado en el subacápite

En cuanto a la calidad, si se verifica que la

gravedad API (promedio ponderado), contenido de
azufre, u otro elemento que mida la calidad de los
area roAOs Líquidos producidos en el Area de
Contrato hubiera variado significativamente con
relación a la calidad de los Hidrocarburos
Líquidos que integran la canasta (promedio
aritmético simple), las Partes deberán modificar
la composición de la canasta con el objeto de que
la misma refleje siempre la calidad de los

Hidrocarburos Líquidos producidos en el Area de
349396

E)

Contrato. =
Una vez efectuada la determinación de la calidad
de los Hidrocarburos Líquidos a que se refiere el
párrafo anterior, las Partes suscribirán un
"Acuerdo de Valorización” en el que establecerán
los términos y condiciones adicionales a los que

se detallan en este subacápite y que se requieran

para su correcta aplicación.
En el "Acuerdo de Valorización” se definirán los
procedimientos de ajuste que sea necesario
establecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de.la calidad de los
Hidrocarburos Líquidos producidos en el Area de
Contrato con relación a la calidad de los
Hidrocarburos Líquidos que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se
establecerá su vigencia y la periodicidad con que
deberá revisarse los métodos y procedimientos que
se acuerden, de manera que en todo momento se
garantice una —determinación realista de los
precios de los Hidrocarburos Líquidos producidos
en el Area de Contrato. Si alguna de las Partes en
cualquier momento considera que la aplicación de
los métodos y procedimientos establecidos en el
"Acuerdo de Valorización” no da como resultado una
determinación realista del valor de los
Hidrocarburos Líquidos producidos en el Area de
Contrato, las Partes podrán acordar la aplicación

de otros métodos y procedimientos que

efectivamente produzcan dicho resultado. =
¡BN 3049397 E NOTAR/p,

1.897 NE
3
SE LY,
«7 y
des
a
d) En la eventualidad que en el futuro el precio de

uno o más. de los Hidrocarburos Líquidos. que
integran la canasta fuera cotizado en moneda
distinta a Dólaress,- dichos precios serán
convertidos a Dólares sobre la base de las tasas
de cambio vigentes en las fechas de cada una de
las referidas cotizaciones, al promedio de las
tasas de cambio cotizadas por el Citibank N.A. de
Nueva York, Nueva York, y el Chase Manhattan Bank
N.A. de Nueva York, Nueva York. A falta de alguna

de estas instituciones, las Partes acordarán otra

que la sustituya adecuadamente. =

e) El Precio de Canasta que se utilizará para
$ calcular la valorización de los Hidrocarburos
els Líquidos producidos en el Area de Contrato en un
Ab Periodo de Valorización será determinado de la

Xx el . siguiente manera:
Ue | 1.Se determina el precio promedio de cada uno de

los Hidrocarburos Líquidos que integran la
canasta, calculando la media aritmética de sus
| : cotizaciones publicadas en el Período de
“Valorización. Sólo se considerarán los Días en

los que todos los Hidrocarburos Líquidos que

integran la canasta, han sido cotizados. = =
2.Los precios promedio resultantes de acuerdo a
lo antes indicado, para cada uno “de los
Hidrocarburos Líquidos que integran la canasta,
serán a su vez promediados para así obtener el
Precio de Canasta correspondiente al valor de

los Hidrocarburos Líquidos producidos en el

Area de Contrato.
+9398

Go 00TARIg,

1.898 e NE

8.6.2 El Valor del Gas Natural estará representado por
el Precio Realizado, el mismo que deberá reflejar el
precio de mercado del Gas Natural producido en el Area

de Contrato. =

8.6.3 Para el caso de Condensados se procederá de
acuerdo a lo establecido en el subacápite 8.6.1, en lo
que resulte aplicable. Las Partes podrán acordar los
ajustes necesarios al Precio de Canasta determinado
para establecer el Precio de Canasta para Condensados,
de tal manera que éste refleje en mejor forma el valor
de los Condensados producidos del Area de Contrato. =

8.6.4 En caso que las Partes no pudieran llegar a
cualquiera de los Acuerdos contemplados en este

acápite, procederá la convocatoria del Comité Técnico

de Conciliación. =
El monto de la regalía se calculará para cada quincena de
cada mes calendario. El pago respectivo se hará en Dólares
a más tardar el segundo Día Util después de finalizada la
quincena correspondiente. El volumen .de los Hidrocarburos
Fiscalizados de cada quincena estará sustentado por las
boletas de fiscalización que  PERUPETRO cumplirá con

entregar al Contratista debidamente firmadas en señal de

conformidad. ==
Si a la fecha en que debe efectuarse el pago de la regalía
correspondiente a la primera quincena de un determinado mes
calendario (mes "n") no se conociera aún el factor: "R” que
debe utilizarse en ese mes calendario, el monto de la
regalía de dicha primera quincena se calculará utilizando
el factor "R" aplicado en el mes calendario anterior (mes
"n-1%). Una vez determinado el factor "R" que debe

aplicarse en el referido mes calendario (mes "n"), los
RIEB N?

3049399

ABRAHAM VELARO

SENOTA Rp

1,899 JAS
El 43

ajustes a que hubiere lugar de la primera quincena, se

efectuarán con el pago de la regalía de la segunda quincena

del mismo mes calendario (mes "n"). =
Por el Contrato, en el caso que el Contratista no cumpla
con pagar a PERUPETRO, en todo o parte el monto de la
regalía dentro del plazo estipulado en el acápite 8.7, el
Contratista pone a disposición de PERUPETRO los
Hidrocarburos de “su propiedad "extraídos del Area de
Contrato, en la cantidad necesaria que cubra el monto

adeudado, los gastos incurridos Y los intereses

correspondientes según el acápite 19.6. a
Las Partes acuerdan que.en caso de un descubrimiento no
comercial el Contratista podrá Enticitar, con Te
justificación sustentatoria y siempre que PERUPETRO lo
considere satisfactorio, los ajustes en los porcentajes de

regalía acordado, que posibiliten la explotación comercial

del descubrimiento no comercial > =
Los porcentajes de regalía aplicables a Petróleo, tendrán
un descuento de treinta por. ciento (30%), siempre que el
Contratista. haya realizado una Declaración de
Descubrimiento Comercial de Petróleo dentro de los cuatro
(4) ames años de. vigencia del plazo contractual a
partir=de- La Fecha de Suscripción, el cual será de
aplicación hasta que el factor “"R'” sea igual a uno punto
tres (1.3). Luego de que el factor "'R'” haya alcanzado un
valor mayor a 1.3, los porcentajes de regalía a “aplicar
serán los establecidos en la Tabla 1 del acápite 8.3, sin
ningún tipo de descuento, aún en el caso que el factor * R””
luego de alcanzar valores superiores a 1.3, adquiera

valores inferiores al mismo. PERUPETRO podrá aprobar la

extensión del plazo en caso de existir razones debidamente
049400

1,900

justificadas. =

=
7; En ningún caso la regalía a aplicar luego del descuento

establecido en el párrafo anterior podrá ser inferior a

trece punto ocho por ciento (13.8%).

CLAUSULA NOVENA — TRIBUTOS

4

9.1 El Contratista está sujeto al régimen tributario común de
la República del Perú, que incluye al régimen tributario
común del Impuesto a la Renta, así como a las normas

especificas que al respecto se establece en la Ley No.

26221, vigentes en la Fecha de Suscripción. =
El Estado, a través del Ministerio de Economía y Finanzas,
garantiza al Contratista, el beneficio de estabilidad
tributaria durante la Vigencia del Esnataias ar lo cual
quedará sujeto, únicamente, al régimen tributario vigente a
la Fecha de Suscripción, de acuerdo a lo establecido en el
*“*Reglamento de la Garantía de la Estabilidad Tributaria y
de las Normas Tributarias de la Ley No. 26221, Ley Orgánica
de Hidrocarburos”', aprobado por Decreto Supremo No. 32-95
EF, en la ''Ley que regula los Contratos de EStabuliasa con
el Estado al amparo de las Leyes Sectoriales - Ley No.

27343'” en lo que corresponda y en la ''Ley de Actualización

en Hidrocarburos — Ley No. 273771 , =
9.2 La exportación de Hidrocarburos provenientes del Area de
Contrato que realice el Contratista está exenta de todo
Tributo, incluyendo aquellos que requieren mención expresa.

9.3 El pago por concepto de canon, sobrecanon y participación

en la renta será de cargo de PERUPETRO. ======
9.4 El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las
importaciones de bienes e insumos requeridos por el

Contratista para llevar a cabo las Operaciones, de acuerdo
emy 3049401
EB, 2002

a ley.

9.35 De Eon toraidad con lo dispuesto por el artículo 872 del

Código Tributario, el Contratista podrá llevar su
contabilidad en Dólares y por lo tanto, la determinación de
la base imponible de los Tributos que sean de cargo suyos

así_ como el monto de dichos Tributos y el pago de los

mismos, se efectuará de acuerdo a ley. = =
9.6 Se precisa que el Contratista utilizará el método de
amortización lineal en un periodo de cinco (5) ejercicios

anuales, contados a partir del ejercicio al que-corresponda

la Fecha de Inicio de la/Extracción Comercial. =
La referida amortización lineal se aplicará a todos los
ceci de Exploración 7 Desarrollo. y a todas las
inversiones que realice el Contratista desde la Fecha de
Suscripción del Contrato<hasta A Fecha: de Inicio de la

Ex Eracelon ASIA: .

Queda “estipulado que amortización antes

referido será extendido, sin exceder en ningún caso el

plazo ASIS Contrate, si pen razones de precios o. por

cualquier GEeON factor acordado por las Partes y luego de

E aplicar la amortización. fineal a que se refiere el párrafo
3 anterior, Moss estados financieros del Contratista arrojase
153 un resultado AeopiiyA o. una pérdida fiscal, que a criterio
EA del Contratistas se Aroyecte que no va a poder ser
E ompensada para efectos fiscales de acuerdo a las normas
159 ributarias vigentes. La extensión del plazo de

amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. =

CLAUSULA DECIMA — DERECHOS ADUANEROS
10.1 El Contratista está autorizado a importar en forma

definitiva o temporal, de conformidad con los dispositivos
049402

10.2

10.3

10.4

10.5

legales vigentes, cualquier bien necesario para la

económica y eficiente ejecución de las Operaciones.
El Contratista podrá importar temporalmente, por el período
de dos (2) Años, bienes destinados a sus actividades con
suspensión de los Tributos a la importación, incluyendo
aquellos que requieren mención expresa y, en caso de
requerirse prórroga, la solicitará a PERUPETRO por períodos
de un (1) Año hasta por dos (2) veces¿ quien gestionará
ante la Dirección General de Hidrocarburos la Resolución
Directoral correspondiente. Con la documentación señaladas

la Superintendencia Nacional de Aduanas autorizará la

prórroga del régimen de importación temporal. ===
El procedimiento, los requisitos y garantías necesarias
para la aplicación del régimen de importación temporal, se

sujetarán a las normas contenidas en la Ley -General de

Aduanas y sus normas modificatorias y reglamentarias.

La importación de biene

e insumos requeridos por el
Contratista en-la fase de exploración, para las actividades
de Exploración, se encuentra. exonerada de todo Tributo,
incluyendo. aquellos que Pelea mención expresa, siempre
y cuando se encuentren contenidos en la lista de bienes

sujetos (“al beneficio, de acuerdo a lo establecido en el

artículo 562 de la Ley No. 26221. El beneficio se aplicará

Il

por el plazo que dure dicha fase. =
Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de
Explotación y para las actividades de Exploración en la
fase de explotación, serán de cargo y costo del importador»
PERUPETRO podrá inspeccionar los bienes importados en forma
definitiva 0 temporal bajo esta cláusula, para las

actividades de Exploración de la fase de exploración, para
aw 3049403

10.6

Sj511.1

¿ ELAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS

1.903 $
8

ir a E 3 . . iz
verificar- si dichos bienes han sido importados

exclusivamente para las Operaciones. Ss========
El Contratista deberá informar periódicamente a PERUPETRO
sobre los bienes e insumos que hayan sido exonerados de

Tributos, de acuerdo a lo dispuesto en el artículo 542 de

la Ley No. 26221. =

El Contratista no podrá reexportar ni disponer para otros
fines los bienes e insumos señalados en el párrafo
anterior, sin autorización de PERUPETRO. Obtenida la
autorización, el Contratista deberá aplicar los Tributos

que correspondan, conforme a lo dispuesto en el artículo

572 de la. Ley No--26221.-.=

Garantía del Estado ==
Interviene en el Contrato el Banco Central de Reserva del
Perú, de conformidad con lo dispuesto en la Ley N2 26221 y
por al Decreto Legislativo NS 668, para otorgar por el
Estado al. Contratista las raión que se indica en la

presente cláusula, de acuerdo al régimen legal vigente en

la Fecha de Suscripción. .==
Las garantías que se otorga en la presente cláusula son de
alcance también para caso de una eventual cesión, con

sujeción a la Ley de Hidrocarburos y al presente

Contrato: =

"

Régimen Cambiario
El Banco Central de Reserva del Perú, en representación del
Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que el
Contratista gozará del régimen cambiario en vigor en la
Fecha de Suscripción y, en consecuencia, que el Contratista

tendrá el derecho a la disponibilidad, libre tenencia, uso
049404 E

3 AOTAR/Qy
1,904 SE Se
ER ñ3

; ; ; ; añ
y disposición interna y externa de moneda extranjera, asi.
como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en

los términos y condiciones que se indica en la presente

cláusula. == =
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de

acuerdo al régimen legal vigente en la Fecha de

Suscripción:
a)Libre disposición por el Contratista de hasta el ciento
por ciento (1007) de las divisas generadas por sus
exportaciones de los Hidrocarburos Fiscalizados, las que

podrá disponer directamente en sus cuentas bancarias, en

el-país o en el exterior.

b

Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la moneda
nacional ¿resultante de sus ventas de Hidrocarburos
Fiscalizados al mercado nacional y derecho a depositar
directamente en sus cuentas bancarias, en el país o en el
exteriory tanto las divisas como la moneda nacional. ==

E

Derecho Es those? controlar y operar cuentas bancarias
en cualquier "moneda, tanto en el país como en el
exterior, tener elícontrol y libre uso de tales cuentas y
a mantener y disponer eto en el exterior de tales
fondos de dichas cuentas sin restricción alguna. ======
d)Sin perjuicio de todo lo anterior, el derecho del
Contratista a disponer libremente, distribuir, remesar O
retener en el exterior, sin restricción alguna, sus

utilidades netas anuales, determinadas con arreglo a ley.

11.3 Disponibilidad y Conversión a Divisas =

Queda convenido que el Contratista acudirá a las entidades
eBw 3049405

70 S Rós
1,7905 E E

SS
del sistema financiero establecidas en el país para acceder

a la conversión a divisas, a que se refiere el literal b)

del acápite 11.2.

En caso de que la disponibilidad de divisas a que se
refiere el párrafo anterior no pueda ser atendida total o
parcialmente por las entidades antes mencionadas, el Banco

Central de Reserva del Perú garantiza que proporcionará las

divisas necesarias, ======= ===
Para el fin indicado, el Contratigta deberá dirigirse por
escrito al Banco Central, remitiéendole fotocopia de
comunicaciones recibidas de no menos de tres (3) entidades
del sistema financiero, en las que se le informe la

imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas.
Las comunicaciones de las entidades del sistema financiero

serán válidas por los dos Días Utiles ulteriores a la fecha

de su emisión. =
Antes de las -lía.m. del Día Util siguiente al de la
presentación delos documentos precedentemente indicados,
el Banco Central comunicará al Contratista el tipo de
cambio que utilizará para la conversión demandada, el que

regirá siempre que el Contratista haga entrega el mismo día

del contravalor en moneda nacional.
Si, por cualquier circunstancia, la entrega del contravalor
no fuese hecha por el Contratista en la oportunidad
indicada, el Banco Central de Reserva del Perú, le
comunicará al Día Util siguiente, con la misma limitación

horaria, el tipo de cambio que regirá para la conversión,

de efectuársela ese mismo día. ==
Sin perjuicio de lo anterior, en caso de que el Banco

Central de Reserva del Perú comprobara, oportunamente, que
349406

11.4

11.5

: 1,906

dicha. disponibilidad no puede ser atendida
parcialmente por las entidades antes mencionadas,
notificará al Contratista para que acuda al Banco Central

de Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.

Modificaciones al Régimen Cambiario

El Banco Central de Reserva del Perú, en representación del
Estado, garantiza que el régimen contenido en esta cláusula

continuará siendo de aplicación para el Contratista,

durante la Vigencia del Contrato.
En caso de que por cualquier circunstancia el tipo de

cambio no fuera determinado por la oferta y demanda, el

tipo de cambio aplicable al Contratista seráx
a)Si-se estableciera un tipo de cambio oficial único, de
igual valor para todas las operaciones -en moneda

extranjera o vinculadas a ésta, a partir de su fecha de

loe heta éste será el utilizado bajo el Contrato. ====
b) De e rableranse un régimen de tipos de cambio
diferenciados, múltiples o si se diera diferentes valores
a un tipo de. cambio único, el tipo de cambio a ser

utilizado para todas las operaciones del Contratista será

el más alto respecto de la moneda extranjera.

n

Aplicación de Dtras Normas Legales
Las garantías que otorga el Banco Central de Reserva del

Perú al Contratista subsistirán durante la Vigencia del

Contrato. = ==
Ed “Contratista tendrá derecho a acogerse total o
parcialmente, cuando resulte pertinente, a nuevos
dispositivos legales de cambio o normas cambiarias que se

emitan durante la Vigencia del Contratos, incluyendo

aquéllos que traten aspectos cambiarios no contemplados en
emw 3049407

1,907

ES
la presente cláusula, siempre que tengan un carácter

general o sean de aplicación a la actividad. de
Hidrocarburos. El acogimiento a los nuevos dispositivos o
normas antes indicados no afectará la vigencia de- las
garantías a que se refiere la presente cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos

distintos a los contemplados en los nuevos dispositivos o

normas a los que se hubiere acogido el Contratista. ==
Queda expresamente convenido que el Contratista podrá, en
cualquier momento, retomar las garantías que escogió no
utilizar transitoriamente y que retomar tales garantías no
crea derechos ni obligaciones para el Contratista respecto

del período en que se acogió a los nuevos dispositivos o

normas antes señalados.

Asimismo, se precisa que retomar tales garantías, en nada
afecta a éstas o a las demás garantías, ni crea derechos u

obligaciones: adicionales para el Contratista.

ABRAHAM VELAROS ALUARGS

El acogimiento por el Contratista a los nuevos dispositivos
legales de cambio o normas cambiarias, así como su decisión
de retomar las garantías que escogió no utilizar
transitoriamente, deberán ser comunicadas por escrito al
Banco Central de Reserva del Perú y a PERUPETRO. ========

Lo establecido en este acápite es sin perjuicio de lo

Idispuesto en el primer párrafo del acápite 11.4.

nformación Económica

1 Contratista remitirá información mensual al Banco
entral de Reserva del Perú relativa a su actividad
económica, de conformidad con el artículo 74 de la Ley
Orgánica del Banco, aprobada por Decreto Ley N2 26123. ==
CLAUSULA DECIMO SEGUNDA.— TRABAJADORES =

12.1 Las Partes convienen que al término del quinto Año contado
049408

Ll a

CLAUSULA DECIMO TERCERA.- PROTECCION AMBIENTAL

13.1

1.908

a partir de la Fecha de Inicio de la Extracción Comercial,
el Contratista habrá sustituido a todo su personal
extranjero por personal peruano de equivalentes
calificaciones profesionales. Se exceptúa de lo anterior a
personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. a
Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente
especializados a fin que personal peruano pueda sustituir

progresivamente al personal extranjero en la realización de

dichos trabajos. .=
Al inicio de las Operaciones y al vencimiento de cada año
calendario, el Contratista entregará a PERUPETRO una lista
del personal a su servicio para las Operaciones; incluyendo
el de sus Subcontratistas, con indicación del lugar de
ob ON sus generales HE ley, nacionalidad, fecha de
contratación, calificación técnica o profesional y puesto

que desempeña.

El Contratista se obliga a cumplir las normas y
disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos” aprobado par Decreto Supremo
No. B46-93-EM y modificatorias, del Decreto Legislativo No.

613 “*“Código del Medio Ambiente y los Recursos Naturales””'

y demás disposiciones pertinentes. =

CLAUSULA DECIMO CUARTA.- CONSERVACION DE LOS HIDROCARBUROS Y

PREVENCION CONTRA PERDIDAS

14.1

m0]

El Contratista debe adoptar toda medida razonable para
prevenir la pérdida o desperdicio de los Hidrocarburos en

la superficie o en el subsuelo de cualquier forma, durante
BN 3049409

1,7907

las actividades de Exploración y Explotación.
14.2 En caso de derrames de Hidrocarburos en la superficie, el
Contratista deberá comunicar inmediatamente este hecho a
PERUPETRO, indicándole el volumen estimado del derrame y
las acciones tomadas para subsanar las causas del mismo.

PERUPETRO tiene el derecho de verificar el volumen del

derrame y analizar sus Causas. =====

En caso de pérdidas en la superficie, antes del Punto de
Fiscalización de la Producción debido a negligencia grave O
conducta dolosa del Contratista pl volumen perdido será
valorizado de acuerdo con la cláusula octava e incluido en

el cálculo de la regalía, sin perjuicio de lo estipulado en

el acápite 13.1. =
En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al

Contratista por parte de terceros, la compensación obtenida

por el volumen perdido. será incluida en el cálculo de la
ig
resalta: sin perjuicio de lo estipulado en el acápite 13.1.
LA

SULA DECIMO QUINTA.- CAPACITACION Y TRANSFERENCIA DE

|
ECNOLOGIA == ===
15-11 En cumplimiento de lo establecido por el artículo 2929 de la

Ley No. 26221, el Contratista se obliga a poner a

¡disposición de PERUPETRO, en cada año calendario durante la

[Vigencia del Contrato, la siguiente suma: =

APORTE ANUAL

(en US$) ==

a) Hasta el año calendario en que tenga lugar la

Fecha de Inicio de la Extracción Comercial 50,000.00

b) A partir del año calendario siguiente al de la =
1049410

15.2

1.910

Fecha de Inicio de la Extracción Comercial

Barriles por Dia

De 0 a 80,000.00

De 30,001 a 120,000.22

De 50,001 a 180,000.00
El primer pago se efectuará en la Fecha de Suscripción en
un monto que se determinará multiplicando el aporte anual
correspondiente al literal a), por la fracción que resulte

de dividir el número de Días que falten para completar el

año calendario en curso entre trescientos sesenta y cinco

El aporte anual de capacitación en caso del literal b)

será el que corresponda al tramo en que se encuentre la
producción diaria 'promedio de los Hidrocarburos
Fiscalizados en el año «calendario anterior, -la cual se
obtendrá dividiendo el volumen total de los Hidrocarburos

Fiscalizados en dicho Año entre el correspondiente número

Los pagos a que se refiere el presente acápite, excepto el

primer pago, serán efectuados durante el Mes de enero de

cada año calendario. ========= ia ==
Para determinar la equivalencia de Barriles/Día en caso de
producción de Gas Natural, “se utilizará la siguiente
fórmula: Barriles serán equivalentes al volumen de Gas

Natural expresado en pies cúbicos estándar divididos entre

el factor cinco mil seiscientos veintiséis (5,626):
El Contratista cumplirá con las obligaciones establecidas

en el acápite 15.1 depositando el aporte en la cuenta que

PERUPETRO le señale. = ==
PERUPETRO entregará al Contratista los certificados O

comprobantes respectivos, dentro de los cinco (5) Días
1,911

Utiles de-haber recibido el aporte. =
15.3El Contratista y PERUPETRO acordarán la ejecución de

programas de cooperación técnica para la investigación y

desarrollo de materias de interés mutuo. =
Dentro de los noventa (90) Dias anteriores a la
finalización de cada año calendario, las Partes presentarán

al Comité de Supervisión los proyectos que se implementarán

en el año calendario siguiente.
15.4 Los programas de capacitación que el Contratista establezca

para su personal, tanto en el país como en el extranjero,

serán puestos en conocimiento de PERUPETRO.

CLAUSULA DECIMO SEXTA.— CESION
16.1En caso que el Contratista recibiera una oferta que
estuviere dispuesto a aceptar para la cesión parcial o
total de su participación en el Contrato, procederá a
notificar a PERUPETRO respecto de dicha propuesta. A la

notificación deberá acompañarse la solicitud de

calificación del cesionario y. adjuntarse la información

, ABRAHAM VELARDE ALVAREZ

e y

| e que resulte necesaria para su calificación

as contratista petrolero, conforme a ley.
Si PERUPETRO otorga la calificación solicitada, la cesión

SE llevará a efecto mediante la modificación del Contrato,

realizada conforme a ley. =
El cesionario otorgará todas las garantías y asumirá todos

los derechos, responsabilidades y obligaciones del cedente-

ñ

ULA DECIMO SETIMA.— CASO FORTUITO O FUERZA MAYOR
Ninguna de. las Partes es imputable por la inejecución de
una obligación /< su cumplimiento parcial, tardío 0
efectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor y
siempre que acredite que tal causa impidió su debido
49412

17.2

17.3

cumplimiento. = ===
La Parte afectada por el Caso Fortuito o Fuerza Mayor
notificará por escrito dentro de los “cinco (5) Días
siguientes de producida la causal a la otra Parte respecto
de tal evento y acreditará la forma en que afecta la
ejecución de la correspondiente obligación. La otra Parte

responderá por escrito aceptando o no la causal dentro de

los siete (7) Días siguientes de recibida la notificación

antes mencionada. = A
En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito o Fuerza Mayor, la
Parte obligada a su cumplimiento hará sus mejores esfuerzos
para ejecutarla con arreglo a la común oct de las
Partes expresada en el Contrato, debiendo las Partes
continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha

causa.
La Parte afectada por la causa de Caso Fortuito o Fuerza
Mayor deberá reiniciar el cumplimiento de las obligaciones
y condiciones contractuales dentro de un período de tiempo
razonable, luego - que dicha causa o causas hubieran
desaparecido, para lo cual deberá dar aviso a la otra Parte
dentro de los cinco (5) Días siguientes de desaparecida la

causa. La Parte no afectada colaborará con la Parte

afectada en este esfuerzo.
En los casos de huelga, paro u otros similares, una de las

Partes no podrá imponer a la otra una solución contraria a

su voluntad. =
El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las

obligaciones contractuales, será agregado al plazo previsto
BN 3049413 sa E

1,913 Sy
E

. . o a ES
para el cumplimiento de dichas obligaciones, y si fuera el

caso, al de la fase correspondiente del Contrato y al plazo

"ú

de Vigencia del Contrato.
Si la causa de Caso Fortuito o Fuerza Mayor afectara la
ejecución de alguno de los programas mínimos de trabajo a
que se refiere el acápite 4.6, la fianza que garantice
dicho programa se mantendrá vigente y sin ser ejecutada
durante el lapso en que tal causa afecte la indicada
ejecución — durante el lapso en que PERUPETRO no se
pronuncie sobre la causal invocada por el Contratista y, si
se hubiera producido alguna discrepancia respecto a la
existencia de tal causal, mientras no se resuelva la

discrepancia. Con tal fin el Contratista deberá prorrogar o

sustituir dicha fianza, según sea necesario.
Asimismo, en tanto - PERUPETRO no se pronuncie Sao la
causal invocada por el Contratista oO mientras no se
resuelva la discrepancia que pudiere haberse producido

sobre su existencia, quedará en suspenso el cómputo del

plazo para la ejecución del programa mínimo de trabajo
respectivo. En: caso que PERUPETRO acepte la existencia de
la cales Blzte Caso Fortuito-o Fuerza Mayor invocada por el
Contratista, eta omar la ejecución del programa

ínimo de trabajo tan pronto cesen los efectos de la

ndicada causal.
17.4|RERUPETRO hará los esfuerzos necesarios para obtener la
uda y cooperación de las autoridades correspondientes del
bierno a fin que se tomen las medidas necesarias para

asegurar una implementación y operación continuada y segura

de las actividades previstas bajo el Contrato. ==
Se conviene que cuando cualquiera de las Partes, a su solo

criterio, considere que su personal o el de sus

“
049414

17.5

17.6

CLAUSULA DECIMD DCTAVA.— CONTABILIDAD

18.1

Ae

subcontratistas no puedan actuar dentro del
Contrato con la seguridad necesaria en cuanto a su
integridad fisica, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida por
la otra Parte, siempre y cuando se haya dado cumplimiento a

lo establecido en los artículos 13142 y 13152 del Código

Civil.

En caso que el Contratista se vea afectado por causa de
Caso Fortuito o Fuerza Mayor que le impida completar la
ejecución del programa mínimo de trabajo del período en
curso, vencido el término de doce (12) Meses consecutivos
contados a partir del momento en que aquella se produjo, el
Contratista podrá resolver el Contrato, para lo cual deberá
comunicar su intención a PERUPETRO con una anticipación no

menor de treinta (30) Dias a la fecha en la- cual hará

suelta del Area de Contrato. =

Las disposiciones de esta cláusula décimo sétima no son:

aplicables a obligaciones de pagar sumas de dinero. =

La contabilidad será llevada por el Contratista, de acuerdo
con los principios y las prácticas contables establecidas y
aceptadas en el Perú. Asimismo, deberá llevar y mantener
todos los libros, registros detallados y documentación que
sean necesarios para contabilizar y controlar las
actividades que realiza en el país y en el extranjero con
relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y
Tributos incurridos en cada ejercicio. Por otro lado,
dentro de los ciento veinte (120) Días contados a partir de
la Fecha de Suscripción, el Contratista proporcionará a

PERUPETRO una copia del "Manual de Procedimientos
aw 3049415 a

,
00 1,715 Se

Es As

AS

Contables” que haya decidido proponer para registrar

operaciones.

El "Manual de Procedimientos Contables" deberá contener

entre otros, lo siguíente:

a) Idioma y moneda en que se llevarán los registros

contables. =

b) Principios y prácticas contables aplicables. =
c)Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional Supervisora de

Empresas y Valores (CONASEV). = ==
d) Mecanismos de identificación de las cuentas
correspondientes _al- Contrato y otros contratos por

Hidrocarburos, a las actividades relacionadas y a las

otras actividades. =

e) Mecanismos de imputación de los ingresos, inversiones,

costos y gastos comunes, al Contrato, a otros contratos

ABRAHAM VELARDE ALVAREZ

por Hidrocarburos, a las actividades relacionadas y a las

otras actividades. =
f) Determinación de las cuentas de ingresos y egresos y de
los registros. detallados para efectos del cálculo del

factor "RY", Casiccomo el detalle de los procedimientos

descritos en el anexo "E" del Contrato. =

procedimiento contable del factor "R” a que se contrae el

literal f) precedente, dentro del término señalado en el

18.2 PERUPETRO, en un lapso no mayor de treinta (30) Días de
recibido el "Manual de Procedimientos Contables”,
comunicará al Contratista su aprobación respecto del

procedimiento contable del factor "R" a que se contrae el
349416

18.3

18.4

1.916 Se

MaS
literal e! del acápite 18.1 0, en su defecto, las

sugerencias que considere para mejorar y/o ampliar dicho
procedimiento. De no haber un pronunciamiento por parte de
PERUPETRO dentro del plazo mencionado, el procedimiento a

que se refiere el literal f) del acápite 18.1 será

Il

considerado como aprobado para todos sus efectos. =
Dentro del mismo término de treinta (30) Días de recibido
el "Manual de Procedimientos Contables”, PERUPETRO podrá
formular sugerencias y/u observaciones para mejorar,
ampliar o eliminar alguno o algunos de los otros
procedimientos contables propuestos en dicho manual. ====
Todo cambio en lo que respecta al procedimiento contable
del factor "R"- aprobado, será previamente propuesto a
PERUPETRO para su aprobación, siguiéndose para tal fin el
En

procedimiento contenido en el primer párrafo del presente

acápite. ==
Los los de contabilidad del Contrato, los estados
Ena la documentación sustentatoria de los mismos,
serán puestos a disposición de . los representantes

autorizados de PERUPETRO para su inspección, previa

notificación. =
En la medida de lo posible, PERUPETRO cuidará que las
funciones de _ inspección a que se refiere el párrafo

anterior y las de fiscalización se realicen de manera

coordinada, == = pa
El Contratista efectuará inventarios físicos de los bienes

inherentes a las Operaciones, clasificándolos según sean de

propiedad del Contratista o de terceros. ===

Los inventarios se realizarán con intervalos razonables,
pero por lo menos una vez cada año calendario con respecto

a los materiales, suministros y demás bienes muebles, y una
sw 3049417

¡e NOTAR
Y pra ADS,

1,917 Ss

ME
vez cada tres (3) años calendario con respecto a los bienes

inmuebles. Las Partes coordinarán la fecha en que se
realizarán dichos inventarios, pudiendo modificarse la
misma por una sola vez, a Eolica de cualquiera de la
Partes. Dicha solicitud deberá ser cursada a la otra Parte

por lo menos con treinta (30) Días de anticipación a la

fecha de realización del inventario.
PERUPETRO, a su criterio, ejercerá su derecho de estar

representado cuando se efectúen los inventarios a que se

refiere el presente acápite.
En caso que los resultados de la toma de los inventarios
difieran sustancialmente. de los registros contables, el
Contratista deberá efectuar las conciliaciones y ajustes
pertinentes, notificando y explicando por escrito estos
hechos a 'PERUPETRO. Si-_ las conciliaciones y .ajustes
realizados no. fueran .satisfactorios para PERUPETRO, se

someterá la discrepancia auna firma de auditores externos

sn Fue reconocido prestigio internacional aceptada por
/ ES 5

18.6

PERUPETRO, “la que se pronunciará en el plazo máximo de tres
(3) Meses «computados a partir de la fecha en que se le
Eaton  n3tasresponsabiiidad Rel “pronunciamiento de la
irma del auditoría Ea será aceptado como definitivo.
El Contratista - hos ,Pbliga a presentar ¡a PERUPETRO
ahualmente, y dentro de Han treinta (30) Días de haber sido
epitidos, los informes de sus auditores externos
caqrrespondientes al ejercicio económico anterior, y dentro
d los noventa (90) Días subsiguientes un reporte. con
comentarios respecto a las observaciones de control interno

de los auditores si las hubiera, y lo actuado a efecto de

superar o corregir dichas observaciones. =

En el caso que el Contratista tuviese suscrito con
949418

CLAUSULA DECIMO NOVENA.-— VARIOS

19.1

19.2

19.3

19.4

19.5

1.918

e co
PERUPETRO: más de un contrato, o realizara actividades
distintas a las del Contrato, se obliga a llevar cuentas

separadas con el objeto de formular estados financieros

para cada contrato y/o actividad. =

Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato o en el ejercicio de cualquiera
de los derechos otorgados bajo el Contrato, ello no será

interpretado como una renuncia a dicha disposición 0

derecho. ==
En la ejecución de las Operaciones el Contratista cumplirá

con todas las resoluciones que las autoridades competentes

dicten en uso de sus atribuciones legales.
Asimismo, el Contratista se obliga a cumplir- todas las

disposiciones de las autoridades competentes en relación

con los aspectos de defensa y seguridad nacional. =

El Contratista tiene el derecho al libre ingreso y salida

del Area de Contrato.
En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar a
cabo las Operaciones, el agua, madera, grava y otros
materiales de —construcción Ubicados dentro del Area de

Contrato, respetando el derecho de terceros, de ser el

caso. = ==
La licencia de uso de información técnica del Area de
Contrato u otras áreas, que el Contratista desee adquirir,
la debe solicitar a PERUPETRO, quien la suministrará de

acuerdo a la política de transferencia y Uso de información

técnica de exploración producción de PERUPETRO, para cuyo

efecto las Partes suscribirán una "Carta-Convenio”.

BN?

3049419

19.6

19.7

19.8

1,919 ¡A

E

$
W E
Y ]
A

da FE

En el caso que alguna de las Partes no cumpla con pagar en
el plazo acordado, el monto materia del pago estará afecto

a partir del Día Siguiente de la fecha en que debió

pagarse, a las tasas de interés siguientes:
a) Para cuentas que sean expresadas y pagaderas en moneda
nacional, la tasa aplicable será la tasa activa en moneda
nacional (TAMN) para créditos de hasta trescientos
sesenta (360) Días de plazo, publicada por la
Superintendencia de Banca y Seguros, 0 la que la
sustituya, aplicable al período transcurrido entre la
fecha de vencimiento y la fecha efectiva de pago. =====
b)Para cuentas que sean expresadas en Dólares, y pagaderas
en moneda nacional o en Dólares, la tasa aplicable será
la- tasa de interés preferencial (U.S. Prime Rate) más
tres (3) puntos porcentuales, aplicada por el Chase
Manhattan Bank N.A. de Nueva York, Nueva York, aplicada
al periodo transcurrido entre la fecha de vencimiento y

la fecha efectiva de pago, a falta de ésta, las Partes

acordarán otra que la sustituya adecuadamente. = ==
Las disposiciones del acápite 19.6 serán de aplicación a
todas las cuentas entre las Partes que surjan bajo el
ontrato o de cualquier otro acuerdo O transacción entre
as Partes. Por acuerdo escrito entre las Partes se podrá
stablecer una estipulación diferente para el pago de
ihtereses. Las disposiciones aquí contenidas para la

aplicación de intereses no modificarán de ningún modo los

echos y recursos legales de las Partes para hacer

cumplir el pago de los montos adeudados. ==== =e.
En caso de emergencia nacional declarada por ley, en virtud
de la cual el Estado deba adquirir Hidrocarburos de

productores locales, ésta se efectuará a los precios que
1049420

19.9

1.920

Era
resulten de aplicar los mecanismos de valorización

establecidos en la cláusula octava y serán pagados a los
treinta (30) Días siguientes de efectuada la entrega. ===
El Estado, a través del Ministerio de Defensa y del
Ministerio del Interior, brindará al Contratista en las

Operaciones y en cuanto le sea posible, las medidas de

seguridad necesarias. =

19.10 El Contratista liberará y en su caso indemnizará a

CLAUSULA VIGESIMA.— NOTIFICACIONES Y COMUNICACIONES =

20.1

PERUPETRO y al Estado, según corresponda, de cualquier
reclamo, acción legal u otras cargas oO gravámenes de
terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del
Contrato, provenientes de cualquier relación contractual o
extracontractual, salvo aquellas que se originen por

acciones del propio PERUPETRO o del Estado.

Toda notificación o comunicación, relativa al Contrato,
A "

será considerada como válidamente cursada si es por escrito

y entregada con cargo o recibida por.intermedio de correo

certificado o facsímil o por otros medios que las Partes

acuerden, dirigida al destinatario en un Día Util a las

siguientes direcciones: ==

PERUPETRO: =

PERUPETRO S.A. =

Gerencia General ==

Av. Luis Aldana N2 320

Lima 41 — Perú

Faxi 475 7722 / 475 9644

Contratista: =

PETRO-TECH PERUANA S.A.

Gerencia General

ES
BN 3049421

Av.Los Incas 460

Ml

finas aru

Fax:_441-4217 ===

Garante Corporativo:

Petro-Tech International

Presidencia ==

115 Menard Road

Houma, LA 740361

USA =

Fax No. 985-B51-7452

20.2 Cualquiera de las Partes tendrá el derecho de cambiar su

1
dirección o el número de facsímil a los efectos de las
notificaciones y comunicaciones, mediante comunicación a la

otra Parte, con por lo menos cinco (5) Días Utiles de

anticipación a la fecha efectiva de dicho cambio. =

Lo establecido en el primer párrafo de este acápite es de

aplicación al Garante Corporativo.

SULA VIGESIMD PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y

1d
FCION DE CONTROVERSIAS  =

21.1|Sometimiento a la Ley Peruana =
El Contrato se ha negociado, redactado y suscrito con
arreglo a las normas legales del Perú y su contenido,
jecución y demás consecuencias que de él se originen se

egirán por las normas legales de derecho interno de la

epública del Perú.

mité Técnico de Conciliación
Comité Técnico de Conciliación será formado dentro de
lós quince (15) Días Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros elas en la materia de que se trate.

Cada una de las Partes seleccionará a un (1) miembro y el
49422

21.3

tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro del plazo estipulado o si los
miembros designados por ellas. no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipulado, o si el Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, cualquiera de
las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.2 del
"

Contrato.- = aa
Las Partes, dentro de los sesenta (60) Días contados a

partir de la Fecha de Suscripción, acordarán el

procedimiento que regirá a este comité. =
Las resoluciones del Comité Técnico de Conciliación deberán
ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo en
forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación,
cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.2, dentro de los sesenta (60) Días

siguientes a la fecha de recepción de la notificación de la

resolución referida.

Convenio Arbitral
Cualquier litigio, controversia, diferencia 0 reclamo
resultante del Contrato o relativo al Contrato, tales como
su interpretación, cumplimiento, resolución, terminación,
eficacia o validez, que surja entre el Contratista y
PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el
BN

3049423

. ABRAHAM VELARDE ALVAREZ

artículo 682 de la Ley No. 26221, ====
El arbitraje se llevará a cabo en idioma castellano .y de
acuerdo a lo pactado en la presente cláusula. El arbitraje
será administrado por la Cámara de Comercio Internacional,
en adelante CCl. En todo lo no previsto en esta cláusula,
el arbitraje se organizará y desarrollará de acuerdo con el
Reglamento de Arbitraje de. la CCI, vigente en la Fecha de
Suscripción. Supletoriamente a esta cláusula y al
Reglamento referido, serán aplicables las reglas contenidas

en la Ley No. 26572, Ley General de Arbitraje o cualquiera

que la sustituya. ===
Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y el tercero por los árbitros designados
por las Partes. Si transcurridos treinta (30) Días desde la
designación de los árbitros por las Partes, éstos no
hubieran designado al tercero, cualquiera de las Partes

podrá recurrir a la CCI para que ésta lo nombre. ==

Para la solución de fondo del litigio, controversia,

[ENEE o reclamo sometido a.arbitraje, los árbitros

aplicarán el derecho interno de la República del Perú.
El arbitraje tendrá lugar en la ciudad de Lima, Perú. Si la
cuantía del asunto que se somete a arbitraje excediera de
uinientos Mil y 0200/100 Dólares (US$5900,000.00) y una de
as Partes considerara otra ciudad y país como el lugar
ara llevar a cabo el arbitraje, bastará con que lo exprese
api y proponga una nueva ciudad y país como lugar «para su
le alización en el primer escrito que dirija a la otra Parte
ndtificándole su decisión de recurrir al arbitraje. Si
tránscurridos quince (15) Días a partir de la notificación
anterior las Partes no han llegado a un acuerdo sobre el

nuevo lugar para el desarrollo del arbitraje, la CCI fijará
049424

otro lugar.
En caso de discrepancia sobre la cuantía"del asunto, o si
la cuantía no es determinable, corresponderá a la CCI

establecer el lugar de arbitraje teniendo en cuenta lo

expuesto en el párrafo precedente. =
Las Partes renuncian a los recursos de apelación, casación
o cualquier otro recurso impugnatorio contra el laudo
arbitral. El recurso de anulación contra el laudo arbitral
sólo procederá en los casos previstos por ley. Las Partes

declaran que el laudo arbitral es firme, de obligatorio y

definitivo cumplimiento y de ejecución inmediata. = =
Las Partes se obligan 'a realizar todos aquellos actos que

sean necesarios para el desarrollo del proceso arbitral

hasta su culminación y ejecución.
El plao máximo de duración del [proceso arbitral será de
ciento ochenta (180) Días Utiles que comenzarán la
computarse a partir de la fecha del acto de instalación del
tribunal arbitral u otro acto análogo. En caso de

requerirse una extensión del plazo, se aplicará lo

establecido en el Reglamento de Arbitraje de la CCl.
En caso+que el laudo-arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el "Convenio
Sobre Reconocimiento Y Ejecución de las Sentencias
Arbitrales Extranjeras hecho en Nueva York el 10 de junio
de 17958” (Convención de Nueva York), o el "Convenio
Interamericano sobre Arbitraje Comercial Internacional
hecho en Panamá el 30 de enero de 1975" (Convenio de
Panamá) o las disposiciones contenidas sobre esta materia
en la Ley No. 26572, Ley General de Arbitraje o en la norma

que la sustituya, según lo determine la Parte que pida el

reconocimiento y ejecución del laudo.
=BNw 3049425

con la ejecución de sus obligaciones contractuales, en la

medida en que sea posible, inclusive aquellas materia del
arbitraje. Si la materia de arbitraje fuera el cumplimiento
de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10, tales fianzas no
podrán ser ejecutadas y deberán ser mantenidas vigentes por

un plazo que exceda en treinta (30) Días Utiles al plazo de

cumplimiento de la obligación garantizada.

21.4 Las Partes renuncian a cualquier reclamación diplomática.
21.5 Este Contrato se redacta e interpreta en el idioma

castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial.

CLAUSULA VIGESIMO SEGUNDA.— TERMINACION

| 22.1 La terminación del Contrato se rige por- lo estipulado en

él, y supletoriamente por las normas de la Ley No. 26221;

y, en cuanto a lo que no esté previsto en ella, por las

normas del Código Civil. =

¡NOTARIA PUBLICA **

Salvo los casos previstos en el acápite 22.3, cuando una de

las Partes incurra en incumplimiento de cualquiera de las
Es estipuladas en el Contrato por causas que no
fueran de Caso Fan o Fuerza Mayor, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y
su intención de dar Rar terminado el Contrato al término
del plazo de sesenta (60) Dias a no ser que dentro de este
plazo el referido incumplimiento sea subsanado o que a

satisfacción de la otra Parte demuestre que está en vía de

ubsanación
Si la Parte que recibe una notificación de incumplimiento
cuestiona o niega la existencia de éste, dicha Parte puede

referir el asunto a arbitraje conforme a lo dispuesto en la
049426

22.2

cláusula vigésimo primera, dentro de los treinta (30) Días
siguientes a la notificación. En tal caso, el cómputo del
plazo de sesenta (40) Días quedará en suspenso hasta que el
laudo arbitral sea notificado a las Partes; y el Contrato

terminará si habiendo sido confirmado el incumplimiento,

éste no es subsanado dentro de dicho plazo.
El Contrato puede terminar con anterioridad al plazo de
Vigencia del Contrato, por acuerdo expreso de las Partes.

A la terminación del Contrato cesarán totalmente todos los

(derechos y obligaciones de las Partes, especificados en el

22.3

Contrato y se tendrá en consideración: =
a)Que los derechos y las obligaciones de las Partes

derivados de este Contrato con anterioridad a dicha

terminación sean respetados y, == =
b) Que en caso de incumplimiento y responsabilidad
incurridos en fecha anterior a la terminación por
cdas, de las Partes, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean
subsanados por la Parte infractora, salvo las

obligaciones especificadas en el Contrato que se

extinguen con la terminación del mismo. =

El Contrato se resolverá de pleno derecho y sin previo

trámite, en los casos siguientes: ===
22.3 L En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de cualquier
período de la fase de exploración, luego de haber
hecho uso de las prórrogas contempladas en el acápite
3.4 de ser el caso, y sin razones satisfactorias a

PERUPETRO, salvo 'que se cumpla lo previsto en el

acápite 4.7. =

2 En caso que al vencimiento de la fase de
BN? 3049427 E NoIAR/o,
1 227 SÓ
E!

exploración o del período de retención, lo último que

suceda, no se efectuara ninguna declaración de

Descubrimiento Comercial. =

22.3.3 En los casos especificos señalados en los acápites

A a a ==
22,.3.4 En caso de haber sido declarada la insolvencia,
disolución, liquidación o quiebra del Contratista. =
A En caso de no encontrarse vigente la garantía
corporativa a que se refiere el acápite 3.11 o en caso
de haber sido declarada la insolvencia, disolución,
liquidación O quiebra de alguna entidad que haya
otorgado la garantía a que se refiere el acápite 3.11 y

dicha garantía no haya sido asumida por un tercero y

aceptada por PERUPETRO. =====

y) 22.31 0 Por mandato de un laudo arbitral que declare, en

A

los casos del acápite 22.1, un incumplimiento y éste no

PUBLIC

sea subsanado conforme a lo dispuesto en el referido

"AGA

ABRAHAM VELARDE A

lao =

de

acápite; o por mandato de un laudo arbitral que declare

la terminación del Contrato. =

22.327 Al vencimiento del plazo contractual. =

22.4 De acuerdo a lo establecido por el artículo 872 de la Ley
No. 26221, también podrá resolverse 1 Contrato cuando en
aplicación del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos", aprobado por Decreto Supremo

e D46-93-EM y sus modificatorias, procede el cese

efinitivo de actividades. ==
hn caso que el Contratista, o la entidad que haya otorgado
garantía a que se refiere el acápite 3.11, solicite
protección contra las acciones de acreedores, PERUPETRO
podrá resolver el Contrato en caso estime que sus derechos

bajo el Contrato no se encuentren debidamente protegidos.
049428

22.6

SAS,
3 DAS Be
1.728 MESA

«7 3
E

O
A la terminación del Contrato, el Contratista entregará en

propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, sin cargo ni costo alguno para éste,
en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo en cuenta el desgaste normal
producido por el uso, los inmuebles, instalaciones de
energía, campamentos, medios de comunicación, ductos y
demás bienes de producción e instalaciones de propiedad del

Contratista que permitan la contimuación de las

Operaciones.
En caso de haber Explotación conjunta de Petróleo, Gas
Natural No Asociado y/o Gas Natural No Asociado y
Condensados, al término del plazo establecido en el acápite
3.1 para la fase de explotación de Petróleo, el Contratista
entregará en propiedad al Estado, a través Sta PERUPETRO, a
menos que éste no los requiera, sin cargo ni costo alguno
para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal
producido por el uso, los bienes e instalaciones propios de
la Explotación de Petróleo, que no sean necesarios para la
Explotación de Gas Natural No Asociado y/o Gas Natural No

Asociado y Condensados.

Los bienes e instalaciones que conserve el Contratista para
la Explotación del Gas Natural No Asociado y/o Gas Natural
No Asociado y  Condensados, que hayan estado siendo
utilizados también en la Explotación de Petróleo, aún
cuando continuaran en propiedad del Contratista, serán

aplicados a servir ambas Explotaciones, celebrándose al

efecto un convenio entre las Partes. =
En caso que el Contratista haya estado usando los bienes e

instalaciones descritos en el primer párrafo del presente
BN?

3049429 ; et,

a

1.929 ESA
EN E
x
AS
. TAS
acápite «pero que no sean conexos o accesorios

exclusivamente a las Operaciones, esto es, que también
hayan estado siendo usados para operaciones en otras áreas
con contrato vigente para la Exploración o Explotación de

Hidrocarburos en el país, el Contratista continuará con la

propiedad de dichos bienes, haciendo Uso de ellos. =:
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, el Contratista
realizará los actos y celebrará los convenios requeridos
por PERUPETRO a fin de asegurar una transición: ordenada e

ininterrumpida de las Operaciones que se vengan realizando

a la fecha de terminación del Contrato.

ANEXO “CA? =

DESCRIPCION DEL LOTE Z—6

UBICACION >

El lote Z-6 se encuentra ubicado en Costa Afuera del Mar
Territorial Peruano correspondiendo a la costa de las Provincias
Talara, Paita y Sechura del Departamento de Piuraz Lambayeque
hiclayo del Departamento de Lambayeque.y está delimitado tal
[ca o se muestra en el -.Anexo "'B”” (Mapa), conformado por las

árBas “A'* y “"B'” de acuerdo con la siguiente descripción. =

u

1
PUi ro DE REFERENCIA
El Punto de Referencia (P+.R.) es la Estación 99-A BALCONES,

ubitado en el Distrito de Negritos, Provincia de Talara del

Desd el Punto de Referencia (P.«.R.) se mide 16,215.178 m hacia

el Odste y luego 12,184.734 m hacia el Sur, hasta encontrar el

(P.P.) del perimetro del

Puntel (1) que es el Punto de Partida

área CAT",

Desde el Punto de Referencia (P.R.) se mide 51,476.422 m hacia
049430 !

ERA

Es

el Este y luego 101,756.734 m hacia el Sur, hasta encontrar el
Punto (17) que es el Punto de Partida (P.P.+.) del perímetro del

área “B'*. ==

CONFORMACION DEL LOTE

AREA "A””

Desde el Punto (1) o (P.P.) se mide 24,000.000 m Este en línea

recta con Azimut de 906200'00"* hasta llegar al punto (3)
Desde el Punto (3) se mide 5,000.00 m Sur en línea recta con

Azimut de 180200'00'” hasta llegar al Punto (5)

Desde el Punto (5) se mide 4,000.0040 m Este en línea recta con

n

Azimut de 90200'00'” hasta llegar al punto (6)
Desde el Punto (6) se mide 5,000.00 m Sur en línea recta con

Azimut de 180200'00'** hasta llegar al Punto (9)

5

Desde el Punto (9) se mide 4,000.00 m Oeste en 1

Azimut de 2702800'00'*” hasta llegar al Punto (8)

Desde el Punto (8) se mide 5,000.000 m Sur en línea recta con

Azimut de 182020000" hasta llegar al Punto (12) ==

Desde el Punto (12) se mide 26,000.00 m Oeste en línea recta

con Azimut de 270200'2D0'* hasta llegar al Punto (10) =
Desde el Punto (180) se mide 15,000.000 m Norte en línea recta
con Azimut de 36020000" hasta llegar al Punto (1) o Punto de

Partida (P.P.) cerrando así el perímetro del 'Airea adicional. =

AREA CCB” ====
Desde el Punto (17) o (P.P.) se prosigue por la línea de playas

rumbo al sur con una distancia aproximada de 96,678.457 m hasta

y

llegar al punto (37).

Desde el Punto (37) se mide 28,600.00 m Sur en línea recta con

Azimut de 180*00'200'"” hasta llegar al Punto (51). =
Desde el Punto (51) se mide 17,000.000 m Este en línea recta con

azimut de 9820000" hasta llegar al Punto (52)

BN 3049431

1.931 Ss

Desde el Punto: (52) se mide 20,000.000 n Sur en línea recta con

Azimut de 180200'00'* hasta llegar al Punto (66) ==

Desde el Punto (66) se mide 17,000.000 m Este en línea recta con

Azimut de 90*00'20" hasta llegar al- Punto (67)
Desde el Punto (67) se mide 18,000.000 m Sur en línea recta con

Azimut de 180200'00'' hasta llegar al Punto (78)

Desde el Punto (78) se mide 76,000.000 m Este en línea recta

con Azimut de 982900'200"” hasta llegar al Punto (B2) ===

"

Desde el Punto (82) se prosigue por la línea de playa, rumbo al
Sur con una distancia aproximada de 62,784.616 m hasta llegar al

Punto (125)

3 Desde el Punto (125) se mide 91,414.921 m Oeste en línea recta

con azimut de 270200'00'"* hasta llegar al Púnto (120)

Desde el Punto (120) se mide 18,425.380 m Norte en línea recta

con azimut de 360220'00'* hasta llegar al Punto (109) =

Desde el Punto (109) se mide 69,2800.000 m Oeste en línea recta

con azimut de 27000000 hasta llegar al Punto (105)

el Punto (105) se mide 26,160.722 m Norte en línea recta

lazimut de 368200'00' hasta llegar al Punto (84) A

de el Punto (84) se mide 10,228.380 m Deste en línea recta

lazimut de 270200'00'* hasta llegar al Punto (83)

te el Punto (83) se mide 22,500.800 m Norte en línea recta

azimut de 360200'80' hasta: llegar al Punto (61)

e el Punto (61) se mide 8,502.00 m Oeste en linea recta con

ut de 27020000” hasta llegar al Punto (60)
e el Punto (680) se mide 39,000.080 m Norte en línea recta

azimut de 360200'00'” hasta llegar al Punto

Desd el Punto (44) se mide 16,500.00 m Oeste en linea recta

con azimut de 270200'00'” hasta llegar al Punto

Desde el Punto (43) se mide 14,714.67 m Norte en línea recta

con azimut de 360000'00'' hasta llegar al Punto (32) ==
3049432

Desde el Punto: (32) se mide 24,778.40%0 m Este en línea recta con

"

azimut de 92200'00'* hasta llegar al Punto (34)

Desde el Punto (34) se mide 57,000.000 m Norte en linea recta

con azimut de 36020000 hasta llegar al Punto (13)

Desde el Punto (13) se mide 5,650.00 m Este en línea recta con

azimut de 98200'00'' hasta llegar al Punto (14)

Desde el Punto (14) se mide 4,572.004 m Sur en línea recta con

azimut de 1822200'00'” hasta llegar al Punto (15)
Desde el Punto (15) se mide 33,691.600 m Este en línea recta con

Azimut de 90200'00'” hasta llegar al Punto (17) o Punto de

Partida (P.P.) cerrando así el perímetro del lote. ==

COLINDANCIAS =

AREA ""A”* =
Por el Norte con los lotes Z-10 y Z-2B, por el Este con el lote
Z-2B, por el Sur con los lotes Z-2B y 7-4, por el Oeste con el

lote Z-4.

AREA VB” =
Por el Norte con los lotes 2-4 y Z-2B, por el Este con los lotes

XIII y XVII, porel Surscon los lotes Z-7. y Z-8, por el Deste

con el lote 2-4 y áreas libres en el Océano Pacífico.

DEFINICION DE LAS PARCELAS

AREA =

Parcela 1 rodeada por los puntos de esquina 1,2,4,7,11 y 10 ==
Parcela 2 rodeada por los puntos de esquina 2,3,5 y 4 =
Parcela 3 rodeada por los puntos de esquina 4,5,6,7,8 y 7
Parcela 4 rodeada' por los puntos de esquina 7,8,12 y 11: ==
AREA = === ===

Parcela 3 rodeada por los puntos de esquina 13,14,15,19 y 18 =
Parcela 6 rodeada por los puntos de esquina 15,16,21,20 y 19 =
Parcela 7 rodeada por los puntos de esquina 16,17,22 y 2L
Parcela 8 rodeada por los puntos de esquina 18,19,20,25,24 y 23
EBN?

3049433

NOYARA/

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

¡Parcela

Parcela
arcela
rcela
rcela

rcela

Parcela

Parcela
Parcela

Parcela

10
11
12
13
14
15
16
17
18
19
20
E
22
23
24
23
26
27
28

38

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

rodeada

rodeada
rodeada
rodeada
rodeada
rodeada

rodeada

por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los
por los

por los

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

puntos

puntos
puntos
puntos
puntos

puntos

de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de

de

de
de
de
de
de
de
de

de

esquina
esquina
esquina
esquina
esquina
esquina
"
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina

esquina

AR
NOTARIO,

x DAA
1,933 ES A

24,25,26 y 27
28,29,31 y 30 ===
30,31,36,35 y 34 =
32,33,39 y 38 ===
33,34,35,41,40 y 39
35,36,37,42 y 41 =
38,39,40,44 y 43 =
40,41,46,45 y 44 =
41,42,47 y 46 ===

45,46,49 y 48 ===

46,47,50 y 49
48,49,55,54 y 53 =
49,50,51,57,56 y 55
51,52,59,58 y 57 =
53,54,61 y 6 ===
54,55,56,63,62 y 61
56,57,58,64 y 63

58,59,66,65 y 64

61,62,69 y 68 ===

62,63,64,65,71,70 y

65,66,73,72 y 71
b66,67,74 y 73 ==
68,69,84 y 83 ===
69,70,75,87,B6 y 84
70,71,72,76 y 75
72,73,74,77 y 76
75,76,89,88 y 87
76,77,78,91,9D y 89
149434

1,934

Parcela 39 rodeada por, los puntos de esquina 78,779,93,92 y 91

Parcela 40 rodeada por los puntos de esquina 779,80,94 y 93 ====

Parcela 41 rodeada por los puntos de esquina 80,81,95 y 94
Parcela 42 rodeada por los puntos de esquina 81,82,85,96 y 95

Parcela 43 rodeada por los puntos de esquina 86,87,88,97,106 y

Parcela 44 rodeada por los puntos de esquina 88,89,90,98 y 97
Parcela 45 rodeada por los puntos de esquina 90,71,92,99 y 78

Parcela 46 rodeada por los puntos de esquina 92,793,100 y 99 ===

1

Parcela 47 rodeada por los puntos de esquina 93,794,101 y 100
Parcela 48 rodeada por los puntos de esquina 794,95,102 y 101 =
Parcela 49 rodeada por los puntos de esquina 95,796,103 y 102 =
Parcela 54 rodeada por los puntos de esquina 85,104,103 y 96 =
Parcela 531 rodeada por los puntos de esquina 97,98,107 y 106 =
Parcela 52 rodeada por los puntos de esquina 98,799,108 y 107 =
Parcela 53 rodeada por los puntos de esquina 99,100,109 y 108 =
Parcela 54 rodeada por los puntos de esquina 100,101,110 y 109
Parcela 55 rodeada por los puntos de esquina 101,102,111 110
Parcela 56 rodeada por los puntos de esquina 102,103,112 111

al

Y
Y

Parcela 57 rodeada por los puntos de esquina 103,104,113 y 112
Parcela 58 rodeada por los puntos de esquina 1079,110,116 y
Y

Parcela 59 rodeada por los puntos de esquina 110,111,117 116
Parcela 68 rodeada por los puntos de esquina 111,112,118 y 117

Parcela 61 rodeada por los puntos de esquina 112,113,114,119 y

Parcela 62 rodeada por los puntos de esquina 115,116,12i y 120
Parcela 63 rodeada por los puntos de esquina 116,117,122 y 121
Parcela 64 rodeada por los puntos de esquina 117,118,123 y 122
Parcela 65 rodeada por los puntos de esquina 118,119,124 y 123
Parcela 66 rodeada por los puntos de esquina 114,125,124 y 119

RELACION DE COORDENADAS DEL PUNTD DE REFERENCIA Y LAS ESQUINAS
EBN 3049435

DEL LOTE.

"

COORDENADAS  BEDERAFICAS == COORDENADAS PLANAS U.J.M. ===

PUNTO

LATITUD SUR ===== LONGITUD DESTE

METROS NORTE ETROS ESTE =

EST. BALCONES (PR) IN IEEE 9'482,799.484 463,843.578

== AREA **

1 (PP) = B4947"21'"876 B1028'28"*152 9"478,614.578 447,628.488
El B4047'21'*498 B1015"21'"B41 9478,514.678 471,628.488
5 B4058"B4"*327 8101521" 182 7'455,614.578 471,628,.488
á B4058'B4" "393 B1012'86'"389 9'465,514.678 477,628.488
y B4052'47'*238 81012*86'*358 PAGO, 514.678 - 477,528.48
8 B4952'47'*187 B1014”16'*228 9'468,514.678 473,028.488
12 B4055'38'"B24 B1014*16"*286 9"455,614,678 473,528, 488
18 14055290573 B1028'28"*492 9'455,414.678 447,528, 488

AREA *0D” =

¿| 17 (P.P.) 45035"58""728 89051'42"*822 9"381,842.678 515,328.888
E BA088"B1'"594 B1088"B8"" 888 9'322,888.888 588,888.888
El B5023'32'"984 B1088'88'*888 9'293,488.888 388,888.286
B6023"32'*981 BR950'46'* 516 9'293,488.888 517,888.888

B6234'24'*215 BRo5a*46'" 418 -—3273,488.888 517,888.888

B603A'23'"988 80041'32'"841 9'273,488.888 534,088.888

B6D44'18'*131 88041"32'*476 9255,489.088 534,888,888

B6044'B6'"831 88288*17'" 888 9'255,488,888 318,888.888

8708953228 79048'19'"272 9'287,813.988 546,043.38

87289"59""158 88029"59""353 9'287,813.988 595,228.388

B6059'59'"158 88038"B8"*881 9"726,239.288 555,228.388

87288'88'"847 B1087'28""849 9"226,239.288 486,228.388

B6045'48'"115 B1087'28"*627 9'252,488.888 486,228.388

B5045"48'"882 B1013"B1"*827 9'252,489.888 474,888.888

al B6033'35'*282 B1013'B1"*585 9'274,988.888 476,888,888

$8 BA033'35'"141 B1017"38'"286 9'274,788,.889 467,588.88

4 B6012'25'*887 B1017"37'" 542 9'313,988.808 457,588.888

1049436

1.936
43 B6012"24'*714 B1024'34""469 9'313,988,888 451,88
3 B6084"25"*527 B1026'34'*873 9"328,614.678 451,888.888
34 B6084'26""B23 B1013'91'*479 7"328,614.578 475,978.488
13 TA B1013'"88""768 9'385,614.678 475,978,.488
ul B5033"29""799 81099"57'*128 9"385,614,678 481,628.88
15 85034 '58"*694 B1089"57'*178 9"381,842.678 481,628.488

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS.

PUNTO = COORDENADAS PLANAS U.T.M. .
1 9"478,614,678 a N 447,528.408 n E =
2 9"478,614,678 m Ñ 457,628.480 mn E
3 9'478,614,678 a N 471,528.488 n E
4 9"465,614.678 a N 457,628.480 n E
El 9"465,614,578 nm N 471,628.40% n E
5 9"465,614.678 a N 477,628.408 n E
di 9'460,614.672 an N 457,628.480 n E.
a 9'460,514.678 m N 473,628,400 n E
yl 9468,514,678 a Ñ 477,628.498 n E
18 9'455,614,678 m N 447,628.488 n E
11 9"455,514,578 a N 457,628,408 a E
12 9'455,614.678 n N 473,628.498 an E =
13 9'385,614,678 a N 475,978.480 n E
14 9"385,514,678 mn N 481,628.480 n E
15 9"381,042.578 1 N 481,628,48% a E
15 9'381,042.578 a ÑN 581,628.498 n E
17 9'381,042,578 MN 515,328.808 n E
18 9"371,042.578 an N 475,978.408 n E
19 : 9"371,042.578 nm N 481,528.488 a E
20 9"371,042.678 a N 495,978.408 mn E
21 9"371,042.678 a N 581,528,488 n E
22 9"371,042.678 m N 516,581.756 a E

m
pS

23 9"351,042.5678 475,978.40 n E
BN”

3049437

9"361,842.678
9'361,842.578
9"351,042.678
9"359,887,439
9351,042.678
9'351,842.67%
9'338,614.678
9'338,614.678
9"328,614,678
9"328,614.678
9328,514.678
9'328,614.678
9328,514.578
9322, 080.980
9"318,614.678
9'318,614,678

9'318,514, 678

% 9"318,614.678

9'318,614.579
9'313,789.089

9"313,780, 488

7 9"388,614,678

7'308,514.578
9'388,514.579
9'298,614.578
9'278,614.578
9'298,614.578
9293, 488,008
9293, 408.08
9'288,514,678
9'288,514.678

493,978.498
495,978.488
513,961.844
493,978.408
475,978.488
487,014.698
475,978, 480
485,713.478
451,280, 008
A60,800.298
475,978.480
489,880.P08
498,426. 898
500,288,008
451,000.098
468,000.880
487, 508.098
480,900. 290
580,008. 898
451,0%0.880
467, 500,800
467,500, 090
480,080, 098
SED, POR. 208
467, 508.028
488, 080.808
500,900.080
500, 098.290
517, 008.890
467, 508.890

476,008.208

U49458

55
5h
57
58
59
1]
Bl
$2
$3
54
65
6b
67
68
69
78
1
72
73
1
75
76
77
78
19
E]
8l
82
83
84
85

o

o

o

o

o

o

o oo a e

o

"288, 614.678
"288,614,678
"288,614. 679
'283,408.200
"283,408.98
"274,980, 908
"274,980.009
"274,900.090
"274,900.200
"274,900.00
"273,400,809
*273,400.800
"273,480.089
'266,239.280
"266,239.289
'26b,239.289
"266,239.289
"266,239.280
'266,239.280
"26b,239.280
"756,239.289
1256,239.280
"256,239.289
"255, 400.B90
"255,400, 000
"255, 488.900 a
"255, 400.009
"255,408.089
:252,408.009
"252,488.809

*249,187.322

»
ES

»
=

m
=

=

e
=

.
=

»
=

=

mN

mN

480, 080.888
489, 000.989
500,099.84
500,082.090
517, 088.090
467,508.200

' 476,008 .B89
486,228.380
488,208.200
508,000, 298
5008, 209.908
517,089.208
534, 200.089
476,808.889
486,7228,388
494, 800,008
500, 808.208
514,088.090
517, 800.008
534,889.090
494, 088,889
514,088.288
534, 080.208
534,090, 098
555,228.388
575,228, 388
595,228.388
.618,088, 908
475, 000,009
486,228.38%

615,228.388

17

7

1.938

NOTAS,
07 a,
$ de

EBN? 3049439 o,

86 9'246,239.288 a N 485,228.388 a E
87 9'246,239.288 mn N 494,008.280 a E =
88 9"24b,239.288 4 N. 95,228,388 a E =
89 9'246,239.288 n N 514, 008.802 n E
9 9"246,239.288 1 N 515,228.380 n E
9% 9"246,239,288 a N 534,088.89 a E
92 9246,239.288 a N 535,228.388 a E
93 9'246,239.288 n N 555,228.38 a E
94 9'246,239.288 2 N 575,229.388 a
95 9'246,239.288 1 N 595,228.388 n E
9% 9'246,239.288 2 N 615,228.388 n E
97 9'236,239.288 mn N 495,228.388 a
lol 98 9"235,239.288 1 N 515,228.380 n E .
al 97 9'236,239.280 a N 535,228.388 a
De 108 9"236,239.280 2 N- 555,228.388 a E
Elm 9"236,239.288 a N 575,228.388 n E
' > a 9'236,239.288 a N 575,228.388 a E

s
9'236,239.288 a N 615,228.389

NOTARIA PUBLICA

9'236,239.288 a N 523,557.654

E

9"226,239.28% a N 485,228, 388
9'226,239.288 a N 495,228.388
9'226,239.28N a N 515,228, 388
| 9"225,239.28% a N 535,228,388
9'226,239.288 m N 555,228.388

9'22b6,239.288 mn N 575,228.388
9'226,239.288 1 N 595,228.388
112 9'226,239.288 n N 615,228.389
113 9'226,239.288 a N 633,281.538
114 9223, 788.035 m N 635,228.38

115 9"216,239.288 uN 535,228.388

115 9"215,239.288 a N 575,228.388
5049440

117
118
119
122
121
122
123
124
125

EXTENSION (AREA POR PARCELAS).

PAREELA

pa

N

o. o. o o

o

q
3

"216,239.28 a N
"216,239.28 a N
"216,239.28 a N
"287,813.98 a N
"207, 813.988 an N
"207,813.988 a N

*207,813.988 n N

207,813.988 a N

207, 813.908 n N

15,000.000

7,000.000
10,000.000

8,000.000

8,233.18
20,000.00
14,837.203
20,220.000
19,684.460
15,134.851
10,487.536
12,136.409
11,738.814

9,000.000
20,000.00
16,644.915

7,779.205
12,500.000
20,000.000

12,500.000

575,228.380
615,228.380
635,228.389
555, 228.388
575,228.388
595,228. 388
615,228.,388
635,228.388

646,643.581

1.940

H

EBN  5U43441

yA PUBLICA

25

20,000.200
12,500.000
20,000.000
17,000.00
11,657.469
16,457.604
16,457.6D4
17,000.00

8,858.513

"11,927.214

12,173.224
12,173.224
14,155.341
15,543.240
20,000.000
20,000.000
22,000.002
20,000,000
19,446.724
18,321.440
18,321.440
17,008.222
18,000.000
20,000.000
20,600.20
20,000.000
20,000.000
20,000.00
20,000.000

4,230.306

20,000.00

ha

ha

ha
3049442

52 20,000.000

53 20,000.2000

54 20,000.000

55 20,000.000

56 20,000.000 ha =

37 12,792.222

38 20,000.000

59 20,000.000 ha =

60 20,000.000

61 19,719 .667

62 16,850.760

63 15,850,760

64 15,850.760 ha

65 16,850.76 ha

665 11,705.920 ha

TOTAL 1'063,528.7987 ha

25 Parcelas regulares de 20,000.00 ha C/U
04 Parcelas regulares de 16,850.76 ha C/U
03 Parcelas regulares de 12,500.00 ha C/U
02 Parcelas regulares de 18,321.440 ha C/U
02 Parcelas regulares DE 17,20280.200 ha C/U
02 Parcelas regulares de 16,457.604 ha C/U
02 Parcelas regulares de 12,173.224 ha C/U
26 Parcelas irregulares de áreas diversas

TOTAL 64 PARCELAS  =

Las Coordenadas, Distancias,

anexo, se refieren al Sistema de

Transversal Mercator (U.T.M.)

(Meridiano Central 81*00'00'')

El Datum Geodésico es el

Canoa de 1956 (Venezuela)

1

Proyección

Esferoide Internacional,

provisional para América del

500,1000.2000 ha

67,403.040 ha

37,500.D00 ha
36,642.880 ha
34,000.000 ha
32,915.208 HA

24,346,448 ha

330,721,.411 ha

"063,528.987 ha

Areas y Azimuts mencionados en este

Universal

Zona 17
BN 3049443

1,943

En caso de discrepancias de las Coordenadas U.T.M.

Coordenadas Geográficas o con las Distancias, Areas y

las Coordenadas. U.T.M,. serán consideradas correctas.

ANEXO “BB”. ==

NOTARIA PUBLICA”

Los

ANEXO "C-1”
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE

TRABAJO

049444 so

7
1.944 SES

CARTA FIANZA N2

Lima, =

Señores

PERUPETRO S.A. ===

Ciudad. ==

De nuestra consideración:
Por la presente, nosotros a (Entidad del sistema
financiero)..=..- nos constituimos en fiadores solidarios de
Petrotech Peruana S.A, en adelante llamado el Contratista, ante
PERUPETRO S,AM., en adelante llamada PERUPETRO, por el importe de
un millón de y 00/1009. Dólares (US$ 1'000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del primer periodo,
contenida en el subacápite 4.6.1 de la Situcaia Euarta del
Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-6, suscrito con PERUPETRO (en

adelante llamado Contrato). =
La obligación que asume «-*=-=-(Entidad del sistema financiero)
a bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón de y 00/1080 Dólares (US$ 1*000,000.00)

requerida en su solicitud de pago: =
1. Esta fianza es solidaria, sin beneficio de excusión,
da incondicional y de realización automáticas
pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a 2...
(Entidad del sistema financiero).... solicitando el pago de
un millón de y 20/100 Dólares (US$ 1'000,000.00), declarando

que el Contratista no ha cumplido con todo oO parte de la
eBN 3049445

obligación antes referida y acompañando a dicha

único recaudo y justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianza dicha carta notarial de PERUPETRO al Contratista
deberá haber sido entregada a éste por lo menos treinta (30)
Días calendario antes de la fecha en que PERUPETRO presente

la reclamación de pago a == «(Entidad del sistema

financiero).... =
2. La presente fianza expirará el 2... p A menos que con
anterioridad a esa fecha - ==» (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
2x=o= (Entidad del sistema financiero)=... y al Contratista de

toda responsabilidad bajo la presente fianza, en cuyo caso la

presente fianza será cancelada en la fecha de la mencionada

carta de PERUPETRO.

«| Toda demora por nuestra parte para honrar la presente fianza

a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
del Sistema Financiero que publica la Superintendencia de
anca y Seguros aplicable durante el período de retraso o la
asa que la sustituya. Los intereses serán calculados a

artir de la fecha de la carta notarial dirigida por

ERUPETRO a +-.+(Entidad del sistema financiero)... == dal
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y ==... (Entidad
del sistema financiero).=.=.+*-* y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente
3049446

1.946

fianzas

Atentamente,

(Entidad del sistema financiero)

ANEXO "C-2",
CARTA FIANZA PARA EL SEGUNDD PERIODO DEL PROGRAMA MINIMO DE

TRABAJO. ====

CARTA FIANZA NQ

Lima,

Señores =====

PERUPETRO S.A.

Ciudad. =

n

De nuestra consideración:
Rar la presente, NOSOTFOS termo (Entidad dal sistema
financiero)«*<==»* nos constituimos en fiadores solidarios de
Petrotech Peruana S.A., en adelante llamado el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de
“quinientos mil y 00/1000 Dólares (US$ 500,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del segundo periodos
contenida en el subacápite 4.6.2 de la cláusula cuarta del
Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-6 suscrito con PERUPETRO (en adelante

llamado Contrato).
La obligación que asume «.«=-(Entidad del sistema financiero)
A bajo la presente fianza se limita a pagar a PERUPETRO la

suma de quinientos mil y 00/10 Dólares (USs

500,000.00)requerida en su solicitud de pago.
de: 772

1. Esta fianza es solidarias sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a ....
(Entidad del sistema financiero)==»*+- solicitando el pago de
quinientos mil y 00/100 Dólares (US$ 500,000.00), declarando
que el Contratista no ha cumplido con todo O parte de la
obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianzaj dicha carta notarial de PERUPETRO al Contratista
deberá haber sido entregada a éste por lo menos treinta (30)
Días calendario antes de la fecha en que PERUPETRO presente

la reclamación de pago a o Entidad del sistema

financiero).-.... =

La presente fianza expirará a más tardar el ..... 2 menos

que con anterioridad a esa fecha +«.-(Entidad del sistema

NOTARI/ 951;

financiero)=+.. reciba una carta de PERUPETRO liberando a
2.» «(Entidad del sistema financiero).=...+- y al Contratista de
toda responsabilidad bajo la presente fianza, en Cuyo caso la

resente fianza será cancelada en la fecha de la mencionada

u

tarta de PERUPETROD.+
da demora por nuestra parte para honrar la presente fianza
favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
.”

del Sistema Financiero que publica la Superintendencia de

Banca y Seguros aplicable durante el periodo de retraso o la
z

NE

3049448 ] UN,
SE 5

1.948 Ne

tasa que la sustituya. Los intereses serán calculados a

partir de la fecha de la carta notarial dirigida por

PERUPETRO a ++.+.(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza Y «+... (Entidad
del sistema financiero).=*=* y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. = sl

Atentamente,

(Entidad del sistema financiero)

ANEXO "C-3".

CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE

TRABAJD. =

CARTA FIANZA N2

Limas

Señores

PERUPETRO S.A.

Ciudad.

De nuestra consideración: =
Por la presente, nosotros o (Entidad del sistema
financiero).«+.-=. nos constituimos en fiadores solidarios de
Petrotech Peruana S.A, en adelante llamado el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de
un millón de y 00/10 Dólares (US$ 1'000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa minimo de trabajo del tercer período,

contenida en el subacápite 4.6.3 de la cláusula cuarta del
BN. 3U4344Y
1,949

Contrato de Licencia para la Exploración y Explotación
Hidrocarburos en el Lote Z-6., suscrito con PERUPETRO- (en

adelante llamado Contrato).

La obligación que asume «.**-(Entidad del sistema financiero)
Sua bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón de y 00/100 Dólares (US$ 1'"000,000,00)

requerida en su solicitud de pago. ===

1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de la
misma, de Una carta notarial dirigida por PERUPETRO a ....
(Entidad del sistema financiero)..+.+. solicitando el pago de
un millón de y 00/1088 Dólares (US$ 1*000,000.00), declarando

que el Contratista no ha cumplido con todo o parte de la

obligaión antes referida y acompañando a dicha carta, como

único recaudo y justificación, una copia certificada

otarialmente de la carta notarial dirigida por PERUPETRO al

NOTARIA PUBLICA
ABRAHAM VELARDE ALVAMEZ

ontratista notificándole su intención de hacer efectiva la
ianzaz dicha carta notarial de PERUPETRO al Contratista
eberá haber sido entregada a éste por lo menos treinta (30)
ías calendario antes de la fecha en que PERUPETRO presente

Aa reclamación de pago a o CER Edad del sistema

financiero):...<. =
presente fianza expirará el ......s a menos que con
| anterioridad a esa fecha =« «(Entidad del sistema
financiero)... reciba una Sara de PERUPETRO liberando a
«(Entidad del sistema financiero).=..=-+ y al Contratista de

toda responsabilidad bajo la presente fianza, en cuyo Caso la
5049450

presente fianza será cancelada en la fechá

carta de PERUPETRO. =

3. Toda demora por nuestra parte para honrar la presente fianza
a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
del Sistema Financiero que publica la Superintendencia de
Banca y Seguros aplicable durante el período de retraso o la
tasa que la sustituya. Los intereses serán calculados a

partir de la fecha de la carta notarial dirigida. por

PERUPETRO a +.+..(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y «.... (Entidad

del sistema financiero)..-=.+. y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. =

Atentamente, =

(Entidad del sistema financiero)

ANEXO "C-4"”.

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE

TRABAJD. =

CARTA FIANZA NQ

Lima, ==

Señores

PERUPETRO S.A.

"

Ciudad.

De nuestra consideración: ==

Por la presente, nosotros mo (Entidad del sistema
Bm 3049451

y 1.951

financiero)=*=*.*. nos constituimos en fiadores solidarios de
Petrotech Peruana S.A, en adelante llamado el Contratista, ' ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de
un millón de y 00/100 Dólares (US$ 1'000,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del cuarto período,
contenida en el subacápite 4.6.4 de la cláusula cuarta del
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-6., suscrito con PERUPETRO (en

adelante llamado Contrato). =

La obligación que asume «.-=+(Entidad del sistema financiero)
s :
2o=xo« bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón de y 00/1000 Dólares (US$ 1'000,000.02)

requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión,

irrevocable, incondicional y de realización automática,

pagadera a la presentación dentro del plazo de vigencia de la

> ABRABAM VELARDE ALVAREZ

isma, de una carta notarial dirigida por PERUPETRO a ..-..+

15 Entidad del sistema financiero)=+.=*.=*- solicitando el pago de
o

y n millón de y 20/1008 Dólares (US$ 1'000,000.00), declarando
EE e el Contratista no ha cumplido con todo o parte de la
EN ligación antes referida y acompañando a dicha carta, como
E úmico recaudo y justificación, una copia certificada
¡ E

=

notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianzaz dicha carta notarial de PERUPETRO al Contratista
deberá haber sido entregada a éste por lo menos treinta (30)

Días calendario antes de la fecha en que PERUPETRO presente
3049452

la reclamación de pago a ===. (Entidad del

financiero)...»
2. La presente fianza expirará el ....., a menos que con
anterioridad a esa fecha «(Entidad del sistema
financiero)=.* reciba una carta de PERUPETRO liberando a
== xo (Entidad del sistema financiero)==... y al Contratista de
toda responsabilidad bajo la presente fianza, en cuyo Caso la

presente fianza será cancelada en la fecha de la mencionada

carta de PERUPETRO. =

3. Toda demora por nuestra parte para honrar la' presente fianza
a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
del Sistema Financiero que publica la Superintendencia de
Banca y Seguros aplicable durante el período ae Fesrado o la

tasa que la sustituya. Los- intereses serán calculados a

partir de la fecha de la carta notarial dirigida por

PERUPETRO a ».+.*«(Entidad del sistema financiero)... ==
A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y =».-«*.- (Entidad
del sistema financiero).=.=-=+=*=* y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza. =

Atentamente,

(Entidad del sistema financiero)

= ANEXD "C-5",

CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE

TRABAJO .

BN 3049453

CARTA FIANZA N2

10

Lima,

PERUPETRO S.A.

Ciudad. ===

De nuestra consideración: =
Par la presente, nosotros o (Entidad del sistema
financiero)..... nos constituimos en NEGRETE solidarios de
Petrotech Peruana S.A, en adelante llamado el Contratista, ante
PERUPETRO S5.AM., en adelante llamada PERUPETRO, por el importe de
un millón de y 400/1080 Dólares (US$ 1'000,0900.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del
Contratista del programa mínimo de trabajo del quinto periodo,
contenida en el subacápite 4.6.5 de la BATE cuarta del
Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-6., suscrito con PERUPETRO (en

ante llamado Contrato). =

bligación que asume +..+.»-(Entidad del sistema financiero)

»» bajo la presente fianza se limita a pagar a PERUPETRO la

de un millón de y 00/1800 Dólares (US$ 1'"000,000.00)

rida en su solicitud de pago. =
ta fianza es solidaria,: sin beneficio de excusión,
revocable, incondicional y de realización automáticas
gadera a la presentación dentro del plazo de vigencia de la
mi ma y de una carta notarial dirigida por PERUPETRO a ....
(Entidad del sistema financiero)..+.. solicitando el pago de
un millón de y 00/100 Dólares (US$ 1*000,000.00), declarando

que el Contratista no ha cumplido con todo o parte de la
049454

1.954

obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianzaz dicha carta notarial de PERUPETRO al Contratista
deberá haber sido entregada a éste por lo menos treinta (30)
Días calendario antes de la fecha en que PERUPETRO presente

la reclamación de pago a e» lEntidad del sistema

financiero)....
2. La presente fianza expirará el ...... a menos que con
anterioridad a esa fecha «== «(Entidad del sistema
financiero).-*» reciba una carta de PERUPETRO liberando a
«x« «(Entidad del sistema financiero)====* y al Contratista de
toda responsabilidad bajo la presente fianza, en EE caso la
presente fianza será cancelada en la fecha de la mencionada

carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza
a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
del Sistema Financiero que publica la Superintendencia de
Banca y Seguros aplicable durante el periodo de retraso o la
tasa que la sustituya». Los intereses serán calculados a
partir de la fecha de la carta notarial dirigida por

PERUPETRO a .-.+«(Entidad del sistema financiero)===. =

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y =-+*- (Entidad
del sistema financiero)===-*- y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente
AZ

EBN 3049455 : ] OA

fianza. =

Atentamente,

CARTA FIANZA PARA EL SEXTO PERIODO DEL PROGRAMA MINIMO DE

TRABAJO,

CARTA FIANZA N2Q

Lima,

Señores =

PERUPETRO S.A.

Ciudad.

De nuestra consideración: =
Por la presente, nosotros un (Entidad del sistema

financiero)....*+ nos constituimos en fiadores solidarios de

ARDE MVADE]

trotech Peruana S.A, en adelante llamado el Contratista, ante

RUPETRO S.A., en adelante llamada PERUPETRO, por el importe de

ABRAHAM VEL

millón de y 00/100 Dólares (US$ 1'000,000.00) a fin de
rantizar el fiel cumplimiento de las obligaciones del
ntratista del programa mínimo de trabajo del sexto periodo,
ntenida en el subacápite 4.6.6 de la cláusula cuarta del
Cobtrato de Licencia para la Exploración y Explotación de

ocarburos en el Lote Z-6., suscrito con PERUPETRO (en

nte' llamado Contrato). =

ligación que asume +.«.+«.(Entidad del sistema financiero)
bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón de y 20/1080 Dólares (US$ 1'2000,000.00)

requerida en su solicitud de pago. =
1049456

1.

1,956

Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de “realización automática,
pagadera a la presentación «dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a ....
(Entidad del sistema financiero)..+.. solicitando el pago de
un millón de y Q00/100 Dólares (US$ 1'000,000.00), declarando
que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como
único recaudo 7 justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO al
Contratista notificándole su intención de hacer efectiva la
fianzas dicha carta notarial de PERUPETRO al Contratista
deberá haber sido entregada a éste por lo"menos treinta (30)
Días calendario antes de la fecha en que PERUPETRO presente

la reclamación de pago a Xx (Entidad del sistema

Financiero)... 5%
La presente fianza -expirará el ...«.. a menos que con
anterioridad a esa tacha ««= (Entidad * del sistema
financiero)... reciba una carta de PERUPETRO liberando a
2oo«(Entidad del sistema financiero)+...+ y al Contratista de
toda responsabilidad bajo la presente fianza, en Cuyo Caso la

presente fianza será cancelada en la fecha de la mencionada

carta de PERUPETRO. z ==
Toda demora por nuestra parte para honrar la presente fianza
a favor de ustedes, devengará un interés equivalente a la
Tasa Activa en Moneda Extranjera (TAMEX) de las Instituciones
del Sistema Financiero que publica la Superintendencia de

Banca y Seguros aplicable durante el período de retraso o la
¿BN?

3049457

LAROE ALVAR'

NOTARIA PUBLICA

fx. ABRAHAM VE!

1,957

tasa que la sustituya. Los intereses serán calculados a
partir de la fecha de la carta notarial dirigida” por

PERUPETRO a +..+(Entidad del sistema financiero)... =

A partir de la fechaide la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y «+.+.-+* (Entidad
del sistema financiero)... .. y el Contratista quedarán liberados

de toda responsabilidad u obligación respecto a la presente

fianza.

1]

Atentamente,

(Entidad del sistema financiero) =

ANEXO

Señores =

' PERUPETRO

D
<=

Luis Aldana 320 =

1 presente documento, Petro-Tech International, Inc., de

rmidad con el acápite 3,11 del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-6 a ser

X
suscrliito por PERUPETRO S.A. ("PERUPETRO") y PETRO-TECH PERUANA

cumplimiento por Petro-Tech, de todas las obligaciones que ésta

suma jen el programa minimo de trabajo descrito en el acápite
"

4.6 del Contrato, así como la ejecución por Petro-Tech, de cada

uno de los programas anuales de Explotación, tal como puedan ser

reajustados o cambiados, que Petro-Tech presente a PERUPETRO en
/049458 oa

1.958 Sy Ne

IG

cumplimiento del acápite 5.3 del Contrato.
Esta garantía subsistirá mientras sean exigibles las
obligaciones de Petro-Tech derivadas del Contrato. Para los
efectos de esta garantía, Petro-Tech International, ES
somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al
procedimiento arbitral para solución de controversias

establecido en la cláusula vigésimo primera del Contrato. ====

Atentamente,

Petro-Tech International, Inc. ==

(Persona legalmente facultada) ==

nr

K

= ANEXO "E".

"

PROCEDIMIENTO CONTABLE

1. DISPOSICIONES GENERALES

K

1.1 PROPOSITO
El propósito del presente anexo es el de establecer normas
y procedimientos de contabilidad que permitan determinar
los ingresos, inversiones, gastos y costos operativos del

Contratista para efectos del cálculo del Factor "R" a que

se refiere la cláusula octava del Contrato. ==

1.2 DEFINICIONES

n

Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha e vausuisa Los
términos contables incluidos en el presente anexo, tendrán
el significado que les otorgan las normas y prácticas

contables aceptadas en el Perú y en la industria petrolera
EBN 3049459

internacional.

1.3 NORMAS DE CONTABILIDAD

a) El Contratista -llevará su contabilidad de conformidad
con las normas legales vigentes, con los principios y
prácticas contables establecidos y aceptados en el Perú y
en la industria petrolera internacional, y de acuerdo con
lo dispuesto en el presente Procedimiento Contable. ===

b) El "Manual de Procedimientos Contables” al que se
refiere el acápite 18.1 del Contrato, deberá- considerar

las estipulaciones contenidas en el presente anexo. ===

2. REGISTROS CONTABLES, INSPECCION Y AJUSTES ===

2.1 SISTEMAS DE CUENTAS =

Para efectos de la determinación del Factor ”"R”, el

Contratista llevará un sistema especial de cuentas para

registrar en ellas, en Dólares, los ingresos percibidos y

egresos efectuados, con relación a las Operaciones del

'ARÍA PUBLICA

r. ABRAHAM VELARDE £!VAREZ

Contrato. Este sistema constará de dos cuentas principales;

E

la Cuenta de Ingresos del Factor "R", y la Cuenta de

Egresos del Factor "R".

.2 TIPO DE CAMBIO =

Las transacciones efectuadas en moneda nacional, serán
registradas al tipo de cambio venta vigente en el Día en
que se efectuó el desembolso o se percibió el ingreso. Las
transacciones efectuadas en Dólares y la valorización de la
roducción, se registrarán de conformidad con lo estipulado

n el punto 3.3 del presente anexo.

2.3 DOCUMENTACION SUSTENTATORIA ====

El Contratista mantendrá en sus archivos la documentación
3049460

original 'sustentatoria de los cargos efectuados

cuentas del Factor "R”",. =

2.4

0

MOTAR,

GA NOAR/o,
DA,

1.960 SÍ e

és

ESTADO MENSUAL DE CUENTAS DEL FACTOR *R"

Contratista presentará a PERUPETRO, dentro de los

treinta (30) Días siguientes a la terminación de cada Mes

calendario, un Estado Mensual de las Cuentas de Ingresos y

Egresos del Factor "R" correspondiente a dicho Mes. =

a) Estado Mensual de la Cuenta de Ingresos del Factor "R"

b)

El Estado Mensual de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada
correspondiente a dicho Mes. Asimismo, contendrá en
forma detallada, y clasificadas por naturaleza, todas
las transacciones por las - que el Contratista ha
percibido ingresos, incluyendo la fecha en que éste se
percibió efectivamente, así como una descripción corta
de la transacción, número del comprobante contable,
monto en Dólares, o en moneda nacional y en Dólares si

el ingreso se percibió en moneda nacional, y el tipo de

cambio correspondiente. =
Estado Mensual de la Cuenta de Egresos del Factor "R"

El Estado Mensual de la Cuenta de Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha efectuada
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto en
Dólares, o en moneda :nacional y en Dólares si el

desembolso se realizó en moneda nacional, indicando el
BN 3049461

1.961

tipo de cambio correspondiente. =

2.5 INSPECCION CONTABLE Y AJUSTES =
a) Los libros de contabilidad y la documentación original
sustentatoria de las transacciones incluidas en cada

Estado Mensual serán puestos a disposición, en horas de

oficina, de los representantes autorizados de PERUPETRO

para su inspección, cuando éstos lo requieran.- =
La inspección de los libros dé contabilidad y de la
documentación sustentatoria, se realizará de conformidad
con las normas de auditoría generalmente aceptadas,

incluyendo procedimientos de muestreo, cuando el caso lo

requiera. = =

b) Los Estados Mensuales de Cuentas del Factor "R" se

considerarán aceptados, si PERUPETRO no los objetara, por
escrito, en el plazo máximo de veinticuatro (24) Meses

Ve computados a partir de la fecha de su presentación a

NOTAMA PUBLICA
40

| PERUPETRO.
El Contratista deberá responder documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres
(3) Meses siguientes a la recepción de la comunicación

con la que PERUPETRO formuló las observaciones. Si el

lo Contratista no cumpliera con el plazo antes referido, las
ll observaciones de PERUPETRO se tendrán por aceptadas. =
) Toda discrepancia derivada de una inspección contable
deberá ser resuelta por las Partes en el plazo máximo de
tres (3) Meses, computados a partir de la fecha en que
PERUPETRO recibió la respuesta del Contratista. Vencido

el referido plazo, la discrepancia será puesta ES
ENoTAR o,

3049462

consideración del Comité de Supervisión, para que proceda
según lo estipulado en el acápite 7.4 del Contrato. De
persistir la discrepancia las Partes podrán acordar que
dicha discrepancia sea revisada por una firma de
auditoría externa previamente aceptada por PERUPETRO, o
que se proceda de conformidad con lo estipulado en el
acápite 21.2 'del Contrato. El fallo arbitral o el

dictamen de los auditores externos, serán considerados

como definitivos. =
d) Si como resultado de la inspección contable se
estableciera que en un determinado Mes, debió aplicarse un
Factor "R" distinto al que se aplicó, se procederá a
realizar los ajustes correspondientes. Todo ajuste

devengará intereses de acuerdo a lo establecido en el

acápite 8.5 del Contrato.

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR "R"

n
I
!

3.1 INGRESOS

Se reconocerán: como ingresos y se registrarán en la Cuenta

de Ingresos del Factor "R", los siguientes:
a) La valorización de la Producción Fiscalizada de

Hidrocarburos, según lo estipulado en la cláusula octava

del Contrato.
b) Enajenación de activos que fueron adquiridos por el
Contratista para las Operaciones del Contrato, y Cuyo

costo fue registrado en la Cuenta de Egresos del Factor

RE, ==
c) Servicios prestados a terceros en los que participa

personal cuyas remuneraciones y beneficios son
BN 3049463 sota,

1.963 ESA

SIA

los que se utiliza bienes cuyo costo de adquisición ha

sido registrado en la Cuenta de Egresos del Factor "R".
d) Alquiler de bienes de propiedad del Contratista cuyo
costo de adquisición fue registrado en la Cuenta de
Egresos del Factor "R", o subarriendo de bienes cuyo
alquiler es cargado en la Cuenta de Egresos del Factor

"eu, = = =

e) Indemnizaciones obtenidas de seguros tomados con

relación a las actividades del Contrato y a bienes

siniestrados,-= incluyendo las indemnizaciones de seguros

por lucro cesante. =
f) Otros ingresos que representan créditos aplicables a

cargos efectuados a la Cuenta de Egresos del Factor "R".

3.2 EGRESOS S==

A partir de la Fecha de Suscripción, se reconocerán todas
las inversiones, gastos y costos. operativos que se
encuentren :¡debidamente sustentados con el comprobante de

pago correspondiente. Sin embargo, este reconocimiento

estará sujeto a las siguientes limitaciones:

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al personal

z "
del Contratista asignado permanente o temporalmente a
“las Operaciones, estarán, en principio, en estricta

concordancia con la política interna del Contratista,

vigente de tiempo en tiempo.
Se registrarán en general todas las remuneraciones y

beneficios del personal operativo y administrativo del
3049464

b)

1,964

Contratista incurridos en la ejecución
Operaciones, clasificándolos según su naturaleza. ==

En tal sentido, se considerará como personal operativo
al personal del Contratista que trabaje en actividades
de geología, geofísica, ingeniería, perforación,

producción, transporte, apoyo operativo, y otras de

carácter técnico y operativo. =
En caso que el Contratista desarrollara otras
actividades diferentes a las del Contrato, los costos
del personal asignado temporal o parcialmente a las
Operaciones, se cargarán a la Cuenta de Egresos de

conformidad con lo estipulado en el literal h) de este

punta 32.
El Contratista presentará trimestralmente a PERUPETRO
una colanióñódo su personal asignado permanentemente a
las Operaciones, y mensualmente una relación de su
personal asignado temporalmente. Dicha información

incluirá cargos, dependencia, lugar de trabajo y

remuneraciones. =

En cuanto a servicios de Afiliadas =

En los servicios recibidos de Afiliadas, los cobros
serán competitivos con aquellos en los cuales el
servicio pudiera ser prestado por otras compañías.
PERUPETRO, a través del Contratista, podrá obtener
directamente de los auditores externos de la Afiliada
la prueba certificada concerniente a los elementos que

constituyen el costo de los precios que se cobran. La

Afiliada facturará por los servicios prestados.
=BN 3049465

c) En cuanto a los materiales y equipos =

1,965

Los materiales y equipos que adquiera el Contratista,

serán registrados en la Cuenta de Egresos del Factor

"R" de acuerdo con lo indicado a continuación:

Y£, ¡ON
fr. ABRAHAM VELARDE AUVARE ,
O

Materiales y equipos nuevos (condición "A")
Como condición "A" serán considerados aquellos
materiales y equipos nuevos, que están en condición
de ser utilizados sin reacondicionamiento alguno, y
se registrarán al precio, de la correspondiente
factura comercial más aquellos costos generalmente
aceptados por la práctica contable, incluyendo los

costos adicionales de importación si fuera el caso

Materiales y equipos usados (condición "B") ====
Coma condición pen serán considerados aquellos
materiales y equipos que no siendo nuevos están en
condición de ser utilizados sin reacondicionamiento
alguno, y se registrarán al setenticinco por ciento
(75%) Bel precio al que se cotizan en ese momento
'
los materiales y equipos nuevos, o al precio de

compra según la correspondiente factura comercial,

lo que resultare menor. =

Materiales y equipos (condición "C") =
Como condición ”"C"” serán considerados aquellos
materiales y equipos que pueden ser utilizados para
su función original después de un adecuado
reacondicionamiento, y se registrarán al cincuenta

por ciento (50%) del precio al que se cotizan en ese

momento los materiales y equipos nuevos, o al precio
3049466

d)

e)

f)

9)

ROTARY,

o

NS
a

1,966

de compra según la correspondiente factura

comercial, lo que resultare menor. =

En cuanto a fletes y ¡gastos de transporte
Sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus, familiares, así como los gastos de
transporte de efectos personales y menaje de casa,
siempre y cuando sean razonables, de propiedad de dicho

personal, y el viaje se relacione a las Operaciones del

Contrato. =
En el transporte de equipos, materiales y suministros
necesarios para las Operaciones, el Contratista evitará
el pago de falsos fletes". De darse el caso, el

reconocimiento de tales desembolsos estará supeditado a

la expresa aceptación por escrito de PERUPETRO. =

En cuanto a los seguros ==
Las primas y costos netos de los “seguros colocados
total o parcialmente en Afiliadas del Contratista,
serán reconocidos únicamente en la medida en que éstos
se cobren en forma competitiva respecto a compañías de

seguros que no tengan relación con el Contratista. =

En cuanto a los tributos
Sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato.

En cuanto a gastos de investigación
Los gastos de investigación para el desarrollo de
nuevos equipos, materiales, procedimientos y técnicas a
utilizarse en la búsqueda, desarrollo y producción de

Hidrocarburos, así como gastos de perfeccionamiento de
IEBN?

3049467

h)

3.3 OPORTUNIDAD DEL REGISTRO ====

a)

b)

e)

NOTAR,
Or,
2%,
SA

1,967

los mismos, serán reconocidos previa aprobación por

escrito de PERUPETRD.

En cuanto a la asignación proporcional de gastos en

general = S ===
Si el Contratista desarrollara otras actividades además
de las del Contrato, o tuviese suscrito con PERUPETRO
más de un contrato, los costos del personal técnico y
administrativo, los gastos de mantenimiento de oficinas
administrativas, los gastos y costos de operación de
almacenes, así como otros gastos y costos indirectos,
se cargarán a la Cuenta de Egresos del Factor "R" sobre

una base de asignación proporcional de gastos que

obedecerá a una política previamente propuesta por el
'

Contratista y aceptada por PERUPETRO.

Los ingresos correspondientes a la valorización de la
Producción Fiscalizada de Hidrocarburos de un
determinado mes calendario, se registrarán como

ingresos del mes calendario en el que fueron

fiscalizados.
Los ingresos a que se refieren los literales b), Cc),
d), e) y f) del punto 3.1 del presente anexo, se

cargarán a la Cuenta de Ingresos en el momento en que

efectivamente se percibieron.

Los egresos se registrarán en el momento en que se

efectuó el pago correspondiente. =====
049468 a

1.968 AR

E

4. INGRESOS Y EGRESOS NO RECONOCIDOS

4.1 INGRESOS NO RECONOCIDOS

Para efectos del cálculo-.del Factor "R", no se reconocerán

como ingresos, los siguientes:

a) Ingresos financieros en general. =
b) Ingresos percibidos por la prestación de servicios o
enajenación de bienes de propiedad del Contratista,
efectuadas antes de la Fecha de Suscripción del Contrato.

c) Ingresos percibidos por actividades no relacionadas con

las Operaciones del Contrato.

4.2 EGRESOS NO RECONOCIDOS
Para efectos del cálculo del Factor "R”, no se reconocerán

como egresos los desembolsos efectuados por los siguientes -

conceptos: ==
a) Las Inversiones, gastos y costos incurridos por el

Contratista antes de la Fecha de Suscripción del

Contrato. ==

b) Los gastos de intereses sobre préstamos, incluyendo los

intereses sobre créditos de los proveedores.

c) Los gastos financieros en general. ====
d) Los costos incurridos por la toma de inventarios en

caso de efectuarse alguna cesión de derechos del

'
Contratista en virtud del Contrato. ==

e) : Depreciación y amortización de activos. =
f) Montos que se paguen como consecuencia del
incumplimiento de obligaciones del Contrato, así como las

multas, sanciones e indemnizaciones impuestas por las

autoridades.
eBw 3049469 E

1.969 Ss

9) Multas, recargos y reajustes derivados

incumplimiento en el pago oportuno de tributos vigentes

en el país. =

h) Impuesto a la Renta aplicable al Contratista y el

Impuesto aplicable a las utilidades disponibles para el

titular del exterior, si fuera el caso.

i) Las donaciones en general, excepto aquellas

ul

previamente aprobadas por PERUPETRO.

as 3) Gastos de publicidad, excepto aquellos previamente

aprobados por PERUPETRO. = = =:

k) Los costos y gastos de transporte y comercialización

de los Hidrocarburos más allá del Punto de Fiscalización

de la Producción. b ==
1) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Area

Ñ de Contrato, después del Punto de Fiscalización de la

Producción. =

11) Otros gastos e inversiones no vinculados con las

Operaciones del Contrato.

-[INVENTARIDS Y VALORIZACIÓN DE ACTIVOS =

el El Contratista. mantendrá los registros de las

propiedades muebles e inmuebles, utilizadas en las

Operaciones del Contrato, de conformidad con las normas de

contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la industria

petrolera internacional. =
3-.Z PERUPETRO podrá solicitar al Contratista información

sobre sus propiedades cada vez que lo considere
2,

949470 ña

pertinente.

6. REVISION DEL PROCEDIMIENTO CONTABLE
Las disposiciones del presente Procedimiento Contable podrán

ser modificadas por acuerdo de las Partes, con la indicación

de la fecha a partir de la cual empezará a regir.

ANEXO "F",

UNIDADES DE TRABAJO EXPLORATORIO.

TABLA DE EQUIVALENCIAS.

Usted, señor Notario, se servirá agregar los insertos que se
mencionan y demás cláusulas de ley y elevar a escritura pública

la presente minutas, cuidando de pasar los partes

correspondientes al Registro Publico de Hidrocarburos.

Lima, 28 de febrero de 2002. =

POR: PERUPETRO S.A. (FIRMADO) ANTONIO RAMON CUETO DUTHURBURU. =
BN”

3049471 NOTAR

sa,

1.971 EP e

A

POR: PETRO-TECH PERUANA S.A. (FIRMADO) ALBERTO VARILLAS CUETD.

POR: PETRO-TECH INTERNATIONAL INC. (FIRMADO) WILLIAM KALLOP

POR: BANCO CENTRAL DE RESERVA DEL PERU (FIRMADO) HENRY BARCLAY

REY DE CASTRO.- CARLOS BALLON AVALOS. =

Autorizada la minuta por el Doctor Alberto Varillas Cueto. ===

tú

Abogado Registro C.A.L.No.13593, =

ANOTACION DE LA MINUTA.- LA PRESENTE MINUTA ESTA EXENTA DEL PASE

DE LA SUPERINTENDENCIA NACIONAL DE ADMINISTRACION TRIBUTARIA DE

CONFORMIDAD CON EL DECRETO SUPREMO No.1461i-H, DEL 23 DE JUNIO DE

1967. =

MIRAFLORES,

INSERTO NUMERO UNO =

DECRETO SUPREMO _No.085-2002-EM. =

ENERGIA Y MINAS. ==
ARRUEBAN CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION DE

ROCARBUROS —- LOTE Z-6.A CELEBRARSE ENTRE PERU-PETRO S.A. Y

ENRO-TECH PERUANA S.A.

CONBIDERANDD: =
QUE ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS
ACTIMIDADES HIDROCARBURIFERAS A FIN DE GARANTIZAR EL FUTURO

ABASTECIMIENTO DE COMBUSTIBLES SOBRE LA BASE DE LA LIBRE

COMPETENCIA:
QUE, POR LEY No.26221, LEY ORGANICA DE HIDROCARBUROS, SE NORMA

LAS ACTIVIDADES DE HIDROCARBUROS EN EL TERRITORIO NACIONAL;

049472

QUE, EL ARTICULO 102 DE LA LEY No.26221," LEY ORGANICA DE *
HIDROCARBUROS, ESTABLECE DIFERENTES FORMAS CONTRACTUALES PARA

REALIZAR ACTIVIDADES DE EXPLORACION Y/O EXPLOTACION  —DE

ll
il

HIDROCARBUROS; =
QUE, PERUPETRO S.A., CONFORME A LO ESTABLECIDO EN LOS ARTICULOS
62 Y 112 DE LA LEY No.26221, HA SIDO AUTORIZADA PARA NEGOCIAR Y
CELEBRAR CONTRATOS PARA LA EXPLORACIÓN Y/O EXPLOTACION DE
HIDROCARBUROS, PREVIA NEGOCIACION DIRECTA O POR CONVOCATORIA; =
QUE, AL AMPARO DE LAS FACULTADES SEÑALADAS EN EL CONSIDERANDO
PRECEDENTE, PERUPETRO S.A.. HA NEGOCIADO CON LA EMPRESA RETRO
TECH PERUANA 5.M., EL PROYECTO DE CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-6,
UBICADO EN COSTA AFUERA EN EL 'MAR TERRITORIAL PERUANO
CORRESPONDIENDO A LA COSTA DE LAS PROVINCIAS DE TALARA, PIURA Y

SECHURA DEL DEPARTAMENTO DE PIURA; LAMBAYEQUE Y CHICLAYO DEL

DEPARTAMENTO DE LAMBAYEQUE ;
QUE, MEDIANTE ACUERDO No.D/094-2001 DE FECHA 21 DE DICIEMBRE DE
2001, EL DIRECTORIO DE PERUPETRO S.A. APROBO EL PROYECTO DE
CONTRATO DE LICENCIA PARA-LA EXPLORACION Y EXPLOTACION DE

HIDROCARBUROS EN EL LOTE Z-6, ELEVANDOLO AL PODER EJECUTIVO PARA

SU CONSIDERACION Y RESPECTIVA APROBACION; == =
QUE, DE ACUERDO CON LOU ESTABLECIDO EN LOS ARTICULO 632 Y 662 DE
LA LEY No.26221, DECRETO LEGISLATIVO No.668 Y DEMAS NORMAS

APLICABLES, ES PROCEDENTE OTORGAR GARANTIAS SERALADAS POR ESTOS

DISPOSITIVOS; =

DE CONFORMIDAD CON LOS NUMERALES 8) Y 24) DEL ARTICULO 1182 DE
LA CONSTITUCION POLITICA DEL PERU, LA LEY No.26221, LEY ORGANICA

DE HIDROCARBUROS Y LA LEY No.27377, LEY DE ACTUALIZACION DE

EBN?

3049473 q

ABRAHAM VELARDE ALVARE?

AO.

LE ES

HIDROCARBUROS:

DECRETA: ==
ARTICULO 12: APRUEBASE LA CONFORMACION, EXTENSION, DELIMITACION
Y NOMENCLATURA DEL LOTE Z-6, UBICADO EN COSTA AFUERA EN EL MAR
TERRITORIAL PERUANO CORRESPONDIENDO A LA COSTA DE LAS PROVINCIAS
DE TALARA, PAITA Y SECHURA DEL DEPARTAMENTO DE PIURA; LAMBAYEQUE
Y CHICLAYO DEL DEPARTAMENTO :» DE LAMBAYEQUE, ADJUDICANDOLO A
PERUPETRO S.A, Y  DECLARANDOLO MATERIA DE SUSCRIPCION DE

CONTRATO. EL MAPA Y MEMORIA DESCRIPTIVA DE DICHO LOTE, FORMAN

PARTE INTEGRAMENTE DEL PRESENTE DECRETO SUPREMO.
ARTICULO 220: APRUEBASE EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS - LOTE Z-6, QUE
CONSTA DE UNA (1) CLAUSULA PRELIMINAR, VEINTIDOS (22) CLAUSULAS
Y SEIS (6) ANEXOS, A CELEBRARSE ENTRE PERUPETRO S.A. Y PETRO=
TECH PERUANA S.A. CON INTERVENCION DEL BANCO CENTRAL DE RESERVA,

RA GARANTIZAR A LA EMPRESA CONTRATISTA LO ESTABLECIDO EN LOS

TICULOS 632 Y 662 DE LA LEY No.26221, LEY ORGANICA DE

DROCARBUROS +
TICULO 32.- AUTORIZASE A PERUPETRO S.A., A SUSCRIBIR CON
TRO-TECH PERUANA S.A=., EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS A QUE SE REFIERE EL

ARPICULO ANTERIOR.

DADO EN LA CASA DE GOBIERNO, EN LIMA, [A LOS DIECIOCHO DIAS DEL

MES DE FEBRERO DEL AÑO 2002. =

ALEJANDRO TOLEDO.- PRESIDENTE CONSTITUCIONAL DE LA REPUBLICA. =
3049474 QU,

1.974 S

PEDRO PABLO KUCZYNSKI.— MINISTERIO DE ECONOMIA Y FINANZAS.

Ú

JAIME QUIJANDRIA SALMON.— MINISTRO DE ENERGIA Y MINAS.

INSERTO NUMERO DOS.

Ú

TRANSCRIPCION. =

ACUERDO DE DIRECTORIO DE PERUPETRO.

APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y

EXPLOTACION DE HIDROCARBUROS EN EL. LOTE Z—-6.
PONGO EN SU CONOCIMIENTO QUE, EN LA SESION DE DIRECTORIO No.26-
2001 DEL DIA VIERNES 21 DE DICIEMBRE DE 2001, EL DIRECTORID.
VISTO EL MEMORANDUM PYNC-00327-20801 DE FECHA 20 DE DICIEMBRE DE
2001, MEDIANTE EL CUAL LA ADMINISTRACION SOMETE A CONSIDERACION
DEL DIRECTORIO EL PROYECTO DE CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-6, CON

EL VOTO APROBATORIO DE LOS SEÑORES DIRECTORES PRESENTES, Y, ==

CONSIDERANDO: ==
QUE, EL SEÑOR ING. RODOLFO STUMPFLE GUIMARAES, GERENTES DEL AREA
DE PROMOCION Y NEGOCIACIÓN DE CONTRATOS, SUSTENTA A TRAVES DEL
MEMORANDUM  No.PYNC-90327-2001 EL PROYECTO DE CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN
EL LOTE Z-6, SEMALANDO QUE EL REFERIDO PROYECTO REFLEJA EL
ACUERDO AL QUE HAN LLEGADO LAS PARTES RESPECTO A LA EXPLORACIÓN
Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-6, A SUSCRIBIRSE

ENTRE PERUPETRO S.A. Y PETRO-TECH PERUANA S.A., UNA VEZ QUE SE

EMITA EL: DECRETO SUPREMO APROBATORIO. ===
QUE EL INFORME SUSTENTATORIO No-.PYNC-325-2001 QUE CONTIENE EL
DICTAMEN DE LA COMISION NEGOCIADORA, CONCLUYE QUE, EL PROYECTO
DE CONTRATO CONSIDERA DESDE EL PUNTO DE VISTA TÉCNICO, ADEMAS DE

LAS NORMAS TÉCNICAS USUALMENTE ACEPTADAS EN LA INDUSTRIA DEL
BN 3049475 201,

1,975 EL AS

PETROLEO Y GAS, UN PROGRAMA MINIMO DE TRABAJO APROPIADO PARA

LOTE Z-63 EN EL ASPECTO ECONOMICO,. NIVELES ADECUADOS DE
PARTICIPACION EN LA RENTA PARA EL PAIS Y DE RENTABILIDAD PARA EL
CONTRATISTA: Y DESDE EL PUNTO DE VISTA LEGAL, CUMPLE CON LOS
TERMINOS Y CONDICIONES PREVISTOS EN LA LEY ORGANICA DE

HIDROCARBUROS —- LEY No.26221 Y NORMAS REGLAMENTARIAS .

QUE, EL LOTE Z-6 TIENE UNA EXTENSION DE UN MILLON SESENTA Y TRES
MIL QUINIENTAS VEINTIOCHO PUNTO NMOVECIENTOS OCHENTA Y SIETE

(1'063,528.987) HECTAREAS Y SE ENCUENTRA UBICADO COSTA AFUERA EN

EL MAR TERRITORIAL PERUANO CORRESPONDIENDO A LA COSTA DE LAS

y
PROVINCIAS DE TALARA, PAITA Y SECHURA DEL DEPARTAMENTO DE PIURA;

LAMBAYEQUE Y CHICLAYO DEL DEPARTAMENTO DE LAMBAYEQUE. =

QUE, EL PROYECTO DE CONTRATO CONSTA DE UNA (M1) CLAUSULA

PRELIMINAR, VEINTIDOS (22) CLAUSULAS Y SEIS (M6) ANEXOS. =

QUE, INTERVIENE EN EL CONTRATO, PETRO-TECH INTERNATIONAL, INC=»

1

PARA OTORGAR LA CORRESPONDIENTE GARANTIA CORPORATIVA. =
UE, DE ACUERDO A LO ESTABLECIDO EN EL ARTICULO 112 DE LA LEY
GANICA DE HIDROCARBUROS — LEY No.26221, LOS CONTRATOS DE
ICENCIA, DE SERVICIOS — Y. OTROS, PARA LA EXPLORACION Y

LOTACION DE HIDROCARBUROS SE APRUEBAN POR DECRETO SUPREMO

ENERGIA Y MINAS. =
LOS CONTRATOS DE LICENCIA, ASI COMO LOS CONTRATOS DE
CIOS SE RIGEN POR EL DERECHO PRIVADO, SIÉNDOLES DE

APLIQACION LOS ALCANCES DEL ARTICULO 13572 DEL CODIGO CIVIL

PERUANO.
QUE, CONSTITUYE ATRIBUCION DEL DIRECTORIO ELEVAR AL MINISTERIO

DE ENERGIA Y MINAS PARA EL TRAMITE DE APROBACION POR DECRETO
5049476 . nar,

9
SSA

1.976 Ss

SUPREMO, Y CON SU CONFORMIDAD, LOS CONTRATOS DE LICENCIA, DE
SERVICIOS Y OTROS, PARA LA EXPLORACION Y EXPLOTACION, 0
EXPLOTACION DE HIDROCARBUROS DE CONFORMIDAD CON LO ESTABLECIDO
EN EL LITERAL M) DEL ARTICULO 382 DEL ESTATUTO SOCIAL DE

PERUPETRO S.A. =

CON EL No.D/M794-2001 ACORDO:

1. APROBAR EL PROYECTO DE CONTRATO DE LICENCIA PARA LA

EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE 2-6 A

SUSCRIBIRSE ENTRE PERUPETRO S.A. Y PETRO-TECH PERUANA S.A. =

2.- ENCARGAR A LA ADMINISTRACION, CUMPLA CON REMITIR AL SEROR
MINISTRO DE ENERGIA Y MINAS EL PRESENTE ACUERDO Y EL PROYECTO
CONTRACTUAL AL QUE SE REFIERE EL NUMERAL PRECEDENTE, PARA EL
TRAMITE DE APROBACION POR DECRETO SUPREMO, DE CONFORMIDAD CON EL

ARTICULO 112 DE LA LEY ORGANICA DE HIDROCARBUROS — LEY No.

26221,
3.- AUTORIZAR AL GERENTE GENERAL DE PERUPETRO S.A=., A SUSCRIBIR

EL CONTRATO A QUE SE REFIERE EL NUMERAL 1, UNA VEZ EMITIDO EL

CORRESPONDIENTE DECRETO SUPREMO.

4.- EXONERAR EL PRESENTE! ACUERDO DEL TRAMITE DE LECTURA Y

APROBACION DE ACTA. ====

LO QUE TRANSCRIBO A USTED PARA -SU CONOCIMIENTO Y DEMAS AFINES.

SAN BORJA, 26 DE DICIEMBRE DE 2001. =
(FIRMADO) ANTONIO CUETO DUTHURBURU.-— PRESIDENTE DEL DIRECTORIO.

PERUPETRO S.A.- (FIRMADO) HILDA GUILLÉNDE VIZCARRA.- SECRETARIO

GENERAL.- PERUPETRO S.A.- UN SELLO REDONDO.

INSERTO NUMERO TRES:

PERUPETRO.

TRANSCRIPCION.
JEBN 3049477

1.977

2002, REALIZADA EL DIA 28 DE FEBRERO DE 2002, EL DIRECTORIO

ADOPTO EL ACUERDO SIGUIENTE: ====

OTORGAN PODERES AL INGENIERO ANTONIO CUETO DUTHURBURU, COMO

GERENTE GENERAL ENCARGADO DE PERUPETRO S.A. ==

ACUERDO DE DIRECTORIO No.B08-2002.

SAN BORJA, 28 DE FEBRERO DEL 2002.

s

VISTO EL MEMORANDUM No.ADMI-00086-2002, DE 22 DE FEBRERO DEL

2002, POR El QUE SE SOLICITA OTORGAR PODERES A: FAVOR DEL

INGENIERO ANTONIO CUETO  DUTHURBURU, COMO GERENTE GENERAL

ENCARGADO PERUPETRO S.A. Y,

CONSIDERANDO: ==

QUE, POR ACUERDO DE DIRECTORIO No.D/002-2002, SE ENCARGO AL
SEÑOR ANTONIO CUETO DUTHURBURU, PRESIDENTE DEL DIRECTORIO EL
EJERCICIO DE'LA GERENCIA GENERAL, EN ADICION A SUS FUNCIONES,
POR EL PERIODO COMPRENDIDO ENTRE EL 28 Y EL 31 DE ENERO DEL

Q02, AL HABERSE CONCEDIDO LICENCIA CON GOCE DE HABER A SU

ITULAR, INGENIERO MIGUEL CELI RIVERA. =
E, POR ACUERDO DE DIRECTORIO No.D/003-2002, DE 30 DE ENERO DEL
M2, SE PRORROGO POR EL PERIODO DE SESENTA (60) DIAS, CONTADOS
PARTIR DE LA FECHA DE DICHO ACUERDO, EL ENCARGO DE LA GERENCIA
NERAL DE PERUPETRO S.A., CONFERIDO AL INGENIERO ANTONIO CUETO
QUE, EL INGENIERO MIGUEL CELI RIVERA, SOLICITO EL TERMINO DE LA

RELACION LABORAL POR MUTUO DISENSO, CON PERUPETRO S.A., A PARTIR

DEL 31 DE ENERO DE 2002;
QUE, DE CONFORMIDAD CON LO ESTABLECIDO EN EL INCISO J) DEL

ARTICULO 452 DEL ESTATUTO SOCIAL DE PERUPETRO S.A., APROBADO POR
.049478 ] ¿ota

1.978 >,

DECRETO SUPREMO  No.002-2002-EM, CONSTITUYE ATRIBUCION DEL
DIRECTORIO NOMBRAR Y DESTITUIR AL GERENTE GENERAL, DETERMINANDO

SUS OBLIGACIONES Y REMUNERACIONES, Y, OTORGARLE Y REVOCARLE LOS

PODERES CON LAS ATRIBUCIONES QUE JUZGUE CONVENIENTES;
QUE, EN CONSECUENCIA SE HACE NECESARIO OTORGAR LOS RESPECTIVOS
PODERES AL ING. ANTONIO CUETO DUTHURBURU, PRESIDENTE DEL
DIRECTORIO, ENCARGADO DE LA GERENCIA GENERAL; Y, AUTORIZAR A LA

ADMINISTRACION SE REVOQUEN LOS PODERES QUE SE CONFIRIERON DEL

ING. MIGUEL CELI RIVERA;

EL DIRECTORIO, POR UNANIMIDAD:

ACORDO: ===== ==
1. OTORGAR PODERES AL INGENIERO ANTONIO CUETO DUTHURBURU,
IDENTIFICADO CON DNI No.D06453546 C, PRESIDENTE DEL DIRECTORIO,
COMO ENCARGADO DE LA GERENCIA GENERAL DE PERUPETRO S.Axs DE

CONFORMIDAD CON LO ESTABLECIDO -EN LOS ACUERDOS DE DIRECTORIO

Nos.D/002-2002 Y D/MOAZ-2002.
2. AUTORIZAR A LA ADMINISTRACION ADOPTE LAS ACCIONES PERTINENTES
A FIN DE REVOCAR LOS PODERES QUE SE CONFIRIERAN AL SEROR MIGUEL

CELI RIVERA, EN SU CONDICION DE GERENTE GENERAL DE PERUPETRO

3 INSTRUIR A LA ADMINISTRACION REALICE LAS GESTIONES

NECESARIAS, CON EL OBJETO DE DAR CUMPLIMIENTO A LO DISPUESTO EN

EL NUMERAL 1. DEL PRESENTE ACUERDO. ==

4. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE DE LECTURA Y

APROBACION DE ACTA.

LO QUE TRANSCRIBO A USTED PARA 5U CONOCIMIENTO Y DEMAS FINES. =

SAN BORJA, 28 DE FEBRERO DE 2002.

(FIRMADO) ANTONIO CUETO DUTHURBURU.— PRESIDENTE DEL DIRECTORIO.-
BN 3049479

1,979

PERUPETRO S.A. =

(FIRMADO) ISABEL TAFUR MARIN.— SECRETARIA GENERAL.

INSERTO: NUMERO CUATRO.

BANCO CENTRAL DE RESERVA DEL PERU.

GG-007-2002. ==

LIMA, 14 DE ENERO DEL 2002,

SEÑOR.= =

"

MIGUEL CELI RIVERA.

GERENTE GENERAL.

"

PERUPETRO S.A. =

CIUDAD.

TENGO EL AGRADO DE DIRIGIRME A USTED CON RELACION A SU CARTA No.
CARTA GGRL-PYNC-331-2001, REFERIDA A LA CLAUSULA DE DERECHOS
FINANCIEROS DEL CONTRATO DE LICENCIA PARA LA EXPLORACION Y

EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-6, ACORDADO CON LA

EMPRESA PETRO-TECH PERUANA S.A.

ESPECTO, DEBO MANIFESTARLE QUE EL BANCO CENTRAL DE RESERVA

PERU HA APROBADO EL TEXTO DE LA CLAUSULA DECIMO PRIMERA DEL
ECTO DE CONTRATO QUE NOS REMITIRA ADJUNTO A SU CARTA,
ENDO EN CUENTA QUE ES IGUAL AL MODELO APROBADO POR NUESTRO

CTORIO EL 18 DE NOVIEMBRE DE 1993 PARA LOS CONTRATOS DE

NCIA A CELEBRARSE CON UNA EMPRESA PETROLERA. =
SMO, DEBO INFORMARLE QUE PARA LA SUSCRIPCION DE DICHO

ATO: HEMOS SIDO DESIGNADOS EL QUE SUSCRIBE Y EL SEÑOR CARLOS

de]
D
ES
F

AVALOS, GERENTE DE OPERACIONES INTERNACIONAL Y EN CASO DE

QUE ALGUNO DE NOSOTROS ESTUVIERA IMPEDIDO, EL DOCTOR ALBERTO

MERINO SILICANI, GERENTE DE LA OFICINA LEGAL. ==

HAGO PROPICIA LA OPORTUNIDAD PARA REITERARLE LOS SENTIMIENTOS DE
3049480

1.980

MI ESPECIAL CONSIDERACION:
(FIRMADO) HENRY BARCLAY REY DE CASTRO.- GERENTE GENERAL.- UN

SELLO DEL BANCO CENTRAL DE RESERVA DEL PERU.

INSERTO NUMERO CINCO:

OFICINA REGISTRAL DE LIMA Y CALLAU N*Párida: 11232909
¡OFICINA LIMA.

INSCRIPCION DE MANDATOS - HIDRUCARRBUROS
PETRO TECH PERUANA 5.4.

REGISTRO DE HIDROCARBUROS
RUBRO : OTORGAMIENTO DE PODERES

A 00003

Por Sesión de Direvtorio de fecha 16/01/2002 se acordó fa los señores
WILLIAM KALLOP MOORE, con pasaporte potestad 17367,
LAWRENCE CHAN YOUNG con pasaporte a 1S 296 y
ALBERTO VARILLAS CUETO con DNI N* 0781 Hera uno

de cllos pueda suscribir el Contrato de Lisenci 7
ónte
en el Departamento de [ca y las costas al s ¡tan
las Escrituras Públicas a las que tales de
documento que sea necesario para

E

Sesiones de Directorio y J
sido iscrito en el a

6 ono!
od Eo,
> perl como

% 5

jer omo

los'migmos. Ási consta
AS ¿DE LIMA

Actas de
Este noto ha

00013 "db-1a Partid ns DOz2sT02 del Libro do
. El título fue

Sociedades Anónimas - Kegisuo.d Ercnenas lutídicas Ue>Lima, Asi y en mas

ns
A MS ES
as

« pe ¿o Z
O Z le a. A
>= e . ES
2
PS
SS
pe des

QRLE
Resolución del Superintendente Nactonal de los Registros Públicos N* 124-97 SUNARP

LACRA - MEE

E PSA EE 22/2002
5-2 aras, Xajo el IN" 2002-00039008 del
7) 2 cos fecibo N%00004118 con recibo

Págita Níunera 4
BN 304%%8£Ina REGISTRAL DE LIMA Y CALLAD.-— No. PARTIDA: AOEREER

PUBLICA

'ARUA

VELA

[A

INSERTO NUMERO” SEIS:

1.981 Es

OFICINA LIMA. = E SA)

INSCRIPCION DE PODERES OTORGADOS POR SOCIEDADES CONSTITUÚ%]

SUCURSALES ESTABLECIDAS EN EL EXTRANJERO.

PETROTECH INTERNATIONAL, INC. =

REGISTRO DE PERSONAS JURIDICAS.

RUBRO: OTORGAMIENTO.

A 00002. ==

POR DOCUMENTO PRIVADD DEL 09/10/2001 (ACUERDO DEL DIRECTORIO DEL
09.18.01) EN LA CIUDAD DELAWARE CON FIRMAS LEGALIZADA ANTE
CONSUL GENERAL ADSCRITO DEL PERU EN NUEVA YORK GABRIEL PACHECO
POR DELEGACION DEL TITULAR EMBAJADOR JULIO VEGA ERAUSQUIN CONSUL
GENERAL DE PERU' EN NUEVA YORK CON FECHA 03.01.2002 Y ANTE EL
MINISTERIO .DE=- RELACIONES. EXTERIORES DEL PERU CON FECHA
08.01.2001, LA SOCIEDAD MANDANTE OTORGA PODER ESPECIAL Y NOMBRA
A SU PRESIDENTE DE DIRECTORIO SR. WILLIAM M. KALLOP (PASAPORTE
No.112067367 Y/O SU DIRECTOR, SR« LAWRENCE CHAN (PASAPORTE
No.156882296), Y/O. SU DIRECTOR, ALBERTO VARILLAS CUETO (DNI

47813924), COMO SUS REPRESENTANTES EN PERU PARA QUE REALICEN LOS

IGUIENTES ACTDS: A). SUSCRIBIR EL CONTRATO DE CESION DE LICENCIA

ENTRE PETRO=TECH PERUANA S.A. ¿Y “PERUPETRD $5.A. PARA LA

E PLORACION? EX EXPLDIACIÓN DEL LOTE Z-6.EN EL ZOCALO CONTINENTAL

RUANO (PIURA Y LAMBAYEQUE) asi COMO REALIZAR Y SUSCRIBIR TODOS
DOCUMENTOS” De ACUERDOS "Que PUEDAN SER REQUERIDOS EN EL
REGISTRO PUBLICO" DE: LIMA Yi OTRAS. AUTORIDADES ADMINISTRATIVAS O

JUNICIALES, NACIONALES, REGIONALES, DEPARTAMENTALES D
PRO En OuSSS DESLA RERUSEIEO DEL PERU, CUANDO SEA NECESARIO O
CON ENTENTE, INCLUYENDO LA REPRESENTACION ANTE NOTARIO PUBLICO,

EL FIN DE INSCRIBIR EL CONTRATO. DE LICENCIA ANTES
349482
1.982

y
oa

MENCIONADO. B) OTORGAR GARANTIAS COMERCIALES A PETRO-TECH
PERUANA S.A. COMO PARTE DEL CONTRATO DE LICENCIA ENTRE PETRO-
TECH PERUANA $S.A.; Y PERUPETRO S.A.A. PARA LA EXPLORACION Y
EXPLOTACION DEL LOTE Z-6 EN EL ZOCALO CONTINENTAL PERUANO (PIURA
Y LAMBAYEQUE) DE ACUERDO CON LAS LEYES DE LA REPUBLICA DEL PERU,
C) REPRESENTAR A LA COMPAÑIA ANTE LAS AUTORIDADES PERUANAS
COMPETENTES EN ASUNTOS DE INVERSION EXTRANJERA CON AUTORIDAD
SUFICIENTE PARA Y) OBTENER LA INSCRIPCION DE LAS INVERSIONES
EFECTUADAS (O QUE SERAN EFECTUADAS POR LA COMPAÑIA COMO
INVERSIONISTAS EXTRANJERO. EN LA REPUBLICA DEL PERU Y .111)
SUSCRIBIR CONTRATOS DE ESTABILIDAD JURIDICA DE ACUERDO CON LAS
LEYES DE LA REPUBLICA DEL PERU, ESTANTDO FACULTADOS PARA
REALIZAR TODAS LAS ACCIONES Y SUSCRIBIR TODOS LOS DOCUMENTOS QUE
PUEDAN SER NECESARIOS D CONVENIENTES PARA TAL FIN.- (FIRMADO)

í

DRA. ISABEL MERCEDES ROMERO SULCA.- REGISTRADOR PUBLICO (E).

INSERTO NUMERO SIETE: ==

BANCO CENTRAL DE RESERVA DEL PERU.
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE

CONFIERE EL ARTICULO 312 DE LA LEY ORGANICA DE LA INSTITUCION,

CERTIFICA: === ==

QUE EN EL ACTA No-3896, CORRESPONDIENTE A LA SESION DE
DIRECTORIO CELEBRADA-El 27 DE SEPTIEMBRE DE 2001, CON ASISTENCIA
DE LOS DIRECTORES SEÑORES RICHARD WEEB DUARTE (PRESIDENTE), KURT
BURNEO FARFAN, CARLOS CASTRO RODRIGUEZ, OSCAR DANCOURT MASIAS,
GONZALO GARCIA NUÑEZ, JUAN JOSE MARTHANS Y JULIO VELARDE FLORES,

FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE: = ==

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)

«+ EL DIRECTORIO, ESCUCHADA LA INTERVENCION DEL PRESIDENTE,
ACEPTO POR UNANIMIDAD SU PROPUESTA Y ACORDO NOMBRAR COMD GERENTE
GENERAL DEL BANCO EENTRAL DE RESERVA DEL PERU AL SEÑOR HENRY
BN 3049483

:
E
á
al

BARCLAY REY DE CASTRO. "

LIMA, 2 DE OCTUBRE 2081.
UNA FIRMA ILEGIBLE. =

INSERTO NUMERO OCHO: =

'"

BANCD CENTRAL DE RESERVA DEL PERU.

HUMBERTO PEIRAND PORTOCARRERO, SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE

CONFIERE EL ARTICULO 312 DE LA LEY ORGANICA DE LA INSTITUCION,

CERTIFICA: =

QUE EN EL ACTA No.3737, CORRESPONDE A LA SESION DE DIRECTORIO
CELEBRADA EL 21, DE MAYO DE. 1998, CON ASISTENCIA DE LOS
DIRECTORES. SERORES GERMAN SUAREZ CHAVEZ (PRESIDENTE), MARIO
TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODOMICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA

ZURIGA, FIGURA UN ACUERDO DEL TERNOR LITERAL SIGUIENTE:

"DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL).

EL DIRECTORIO ACORDO:
DESIGNAR GERENTE, DE CRÉDITO Y REGULACION FINANCIERA AL
GERENTE DE OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO
RAMIREZ ANDUEZA, EN SUSTITUCION DE LA SERORITA MARIA ISABEL
VALERA LOZA, QUIEN PASARA A DESEMPERARSE COMO ASESORA DE LA

GERENCIA GENERAL. =

PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN ELCARGO DE
GERENTE DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS

BALLON AVALOS. =

LIMA, 3 DE JUNIO DE

UNA FIRMA ILEGIBLE.

1049484

1.984

CONCLUSION. FORMALIZADO EL-— INSTRUMENTO, INSTRUI a LOs

OTORGANTES, DE SU OBJETO, POR LA LECTURA QUE DE TODO EL LES '

HICE, DESPUES DE LO CUAL SE AFIRMAN Y RATIFICAN EN SU (
DE TODO LO QUE DOY FE¿ DEJANDDO CONSTANCIA QUE LA FRE
ESCRITURA SE INICIA EN LA FOJA SERIE No-.3049349 Y TERMINA EN LA

0 DE FIRMAS EL DIA DE

RIE No.3049485; CONCLUYENDO EL PROCE

HOY: VEINTE DE MARZO DEL DOS MIL DOS. =
TESTADO: 07787865 -— 0M7787865.-— NO VALE. ENTRELINEAS: M64535446 —

D64535346.- VALE. =

PERUPETRO S.A.

ANTONIO

VARILLAS CUETO
BN* 3049485 DN

1.985 oz

PETRD-TECH INTERNATIONAL INC.

WILLIAM KALLOF

BANCO CENTRAL DE RESERVA DEL PERU

ABRAHAM. VELARDE ALVAREZ
Notario Pública de Lime

EL PRESENTE TESTIMONIO ES UNA COPIA FOTOSTATICA IDENTICA

' ALA ESCRITORA, MATRIZ, QUE CORRS EN MA MASTRO
DE ESCRITURAS PUBLICAS, DE FOJAS, 44 2.L...A FS. LL bno. COM
FECHA AAA sn IEZTDAMDNTA

FIRMADA POR LOS OTORG, >
a

OFICINA REGISTRAL DE LIMA Y CALLAO N? Partida: 11268310
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETRO-TECH PERUANA S.A.

REGISTRO DE HIDROCARBUROS

RUBRO : CONSTITUCION DE CONTRATO DE LICENCIA

A 00002

POR ESCRITURA PUBLICA DEL 20/03/2002 EXTENDIDA ANTE EL NOTARIO DE LIMA, DR.
ABRAHAM VELARDE ALVAREZ, SE CELEBRA EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-6 EMTRE EL SEÑOR
ANTONIO RAMÓN CUETO DUTHURBURU, QUIEN ACTUA EN NOMBRE Y REPRESENTACIÓN DE
PERUPETRO S.A.; DEBIDAMENTE AUTORIZADO SEGÚN PODERES OTORGADOS POR ACUERDO
DE DIRECTORIO DE PERUPETRO N* 008-2002 Y AISENTO C 00005 DE LA PARTIDA N* 00259837
Y DE LA OTRA PARTE: EL SEÑOR ALBERTO VARILLAS CUETO, QUIEN ACTUA EN NOMBRE Y
REPRESENTACIÓN DE PETRO-TECH PERUANA S.A.,FACULTADO SEGUN EL ASIENTO A00003,
DE LA PARTIDA ELECTRÓNICA No.11232909 DEL LIBRO DE MANDATOS DEL REGISTRO DE
HIDROCARBUROS, EL SEÑOR WILLIAM KALLOP, QUIEN ACTUA EN NOMBRE NY
REPRESENTACIÓN DE PETRO-TECH INTERNATIONAL INC. AUTORIZADO SEGÚN PODER
INSCRITO EN LA PARTIDA ELECTRÓNICA N*01819941, RUBRO A 00002 DEL REGISTRO DE
PERSONAS JURÍDICAS; CON INTERVENCIÓN DE: EL SEÑOR HENRY BARCLAY REY DE CASTRO,
EN SU CONDICION DE GERENTE GENERAL, EL SEÑOR CARLOS AUGUSTO BALLÓN AVALOS, EN
SU CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO
DE DIRECTORIO 3737; QUIENES ACTUAN EN NOMBRE Y REPRESENTACIÓN DE BANCO
CENTRAL DE RESERVA DEL PERÚ, DE LIMA; DEBIDAMENTE AUTORIZADOS SEGÚN CARTA DE
GERENCIA GENERAL No.GG-007-2002 DE FECHA 14 DE ENERO DE 2002.

EL CONTRATO HA SIDO AUTORIZADO POR EL DECRETO SUPREMO N* 005-2002-EM
PUBLICADO EN EL DIARIO OFICIAL EL PERUANO EL 20 DE FEBRERO DEL 2002 Y COMPRENDE
UNA CLAUSULA PRELIMINAR Y VEINTIDOS CLAUSULAS CON SEIS ANEXOS “A”, “B”, "C-1 A C-4”,

DE y

EN RESUMEN,SE ESTABLECE EN EL PRESENTE CONTRATO LO SIGUIENTE:

ORLC Página Número (PÁGINA |
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97 SUNARP
OFICINA REGISTRAL DE LIMA Y CALLAO N' Partida: 11268310
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETRO-TECH PERUANA S.A.

DEFINICIONES (CLAUSULA PRIMERA)

AREA DE CONTRATO

Es el área descrita en el anexo “A” y que se muestra en el Anexo “B”, denominada Lote Z-6, con una
extensión de un millón sesenta y tres mil quinientas veintiocho punto novecientos ochenta y siete
(1'063,528.987) hectáreas, conformado por las áreas “A” y “B” conforme se detalla en el anexo “A”

El Area de Contrato quedará redefinida luego de excluir las áreas de las que haga suelta el
Contratista, de acuerdo a los términos del Contrato.

En caso de existir alguna discrepancia entre lo mostrado en el anexo "B" y lo descrito en el anexo "A",

prevalecerá el anexo "A".
CONTRATISTA
PETRO-TECH PERUANA S.A., inscrita en el Registro Público de Hidrocarburos en el asiento 1, fojas

393 del tomo Il del Libro de Contratistas de Operaciones.

FECHA DE INICIO DE LA EXTRACCIÓN COMERCIAL

Fecha de la primera medición de Hidrocarburos en un Punto de Fiscalización de la Producción, que dé
lugar al pago de la regalía.
Para efectos de esta definición no se consideran los volúmenes producidos para pruebas u otros fines

que específicamente acuerden las Partes.

FECHA DE SUSCRIPCIÓN

El 20 de marzo de 2002, fecha en que las Partes suscriben el Contrato.

OBJETO DEL CONTRATO (CLAUSULA SEGUNDA)

PERUPETRO autoriza al Contratista para la realización de las Operaciones, de acuerdo con lo
establecido en la Ley No. 26221, la legislación pertinente y las estipulaciones del Contrato, con el
objeto común de descubrir y producir Hidrocarburos en el Area de Contrato.

El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos extraídos del Area de Contrato,

de conformidad con lo establecido en el numeral |! de la cláusula preliminar.

ORLC Página Número ( PÁGINA j
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97 SUNARP
OFICINA REGISTRAL DE LIMA Y CALLAO N' Partida: 11268310
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETRO-TECH PERUANA S.A.

El Contratista ejecutará las Operaciones de acuerdo a los términos que se estipulan en el Contrato y
las llevará a cabo, directamente o a través de Subcontratistas. En caso de operaciones de campo

tuera del Area de Contrato se requerirá aprobación previa de PERUPETRO.

PLAZO, CONDICIONES Y GARANTIA (CLAUSULA TERCERA;

El plazo para la fase de exploración por Hidrocarburos es de siete (7) Años, contado a partir de la

Fecha de Suscripción salvo que de conformidad con lo establecido en otras estipulaciones del
Contrato, varíe dicho plazo.

El plazo para la fase de explotación de Petróleo, es el que reste después de terminada la fase de
exploración hasta completar el plazo de treinta (30) Años, contado a partir de la Fecha de Suscripción,
a menos que de conformidad con lo establecido en otras estipulaciones del Contrato, varíe este plazo.
El plazo para la fase de explotación de Gas Natural No Asociado y de Gas Natural No Asociado y
Condensados, es el que reste después de terminada la fase de exploración hasta completar el plazo de
cuarenta (40) Años, contado a partir de la Fecha de Suscripción, a menos que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe este plazo.

Interviene PETRO-TECH INTERNATIONAL, INC., para efecto de prestar la garantía corporativa que
aparece en el anexo “D”, que se entrega a PERUPETRO en la Fecha de Suscripción.

La garantía corporativa subsistirá mientras sean exigibles las obligaciones del Contratista. Será de
aplicación el subacápite 22.3.5, si producido algún hecho que afecte su validez o su naturaleza, el

Contratista no cumple con sustituirla en un plazo máximo de quince (15) Días Utiles.

REGALIA Y VALORIZACIÓN (CLAUSULA OCTAVA)

El Contratista pagará la regalía en efectivo, la cual será considerada como egreso para los efectos del
acápite 8.4, sobre la base de los Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3, 8.4 y 8.6. En caso de pérdida de

Hidrocarburos será de aplicación lo estipulado en el acápite 14.2.

TRIBUTOS (CLAUSULA NOVENA)
El Contratista está sujeto al régimen tributario común de la República del Perú, que incluye al régimen
tributario común del Impuesto a la Renta, así como a las normas específicas que al respecto se

establece en la Ley No. 28221, vigentes en la Fecha de Suscripción.

ORLC Página Número ([ PÁGINA |
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97 SUNARP
OFICINA REGISTRAL DE LIMA Y CALLAO N' Partida: 11268310
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETRO-TECH PERUANA S.A.

El Estado, a través del Ministerio de Economía y Finanzas, garantiza al Contratista, el beneficio de
estabilidad tributaria durante la Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo establecido en el "Reglamento de
la Garantía de la Estabilidad Tributaria y de las Normas Tributarias de la Ley No. 26221, Ley Orgánica
de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF, en la “Ley que regula los Contratos
de Estabilidad con el Estado al amparo de las Leyes Sectoriales — Ley No. 27343” en lo que

corresponda y en la “Ley de Actualización en Hidrocarburos — Ley No. 27377".

DERECHOS FINANCIEROS (CLAUSULA DECIMO PRIMERA)

GARANTÍA DEL ESTADO

Interviene en el Contrato el Banco Central de Reserva del Perú, de conformidad con lo dispuesto en la
Ley N* 26221 y por el Decreto Legislativo N* 668, para otorgar por el Estado al Contratista las
garantías que se indica en la presente cláusula, de acuerdo al régimen legal vigente en la Fecha de
Suscripción.

Las garantías que se otorga en la presente cláusula son de alcance también para caso de una

eventual cesión, con sujeción a la Ley de Hidrocarburos y al presente Contrato.

TRABAJADORES (CLAUSULA DECIMO SEGUNDA)

Las Partes convienen que al término del quinto Año contado a partir de la Fecha de Inicio de la

Extracción Comercial, el Contratista habrá sustituido a todo su personal extranjero por personal
peruano de equivalentes calificaciones profesionales. Se exceptúa de lo anterior a personal extranjero
para cargos gerenciales y al que sea necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. El Contratista conviene en capacitar y entrenar al
personal peruano en la realización de trabajos técnicamente especializados a fin que personal peruano

pueda sustituir progresivamente al personal extranjero en la realización de dichos trabajos.

CONTABILIDAD (CLAUSULA DECIMO OCTAVA)

La contabilidad será llevada por el Contratista, de acuerdo con los principios y las prácticas contables
establecidas y aceptadas en el Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y controlar las actividades que
realiza en el país y en el extranjero con relación al objeto del Contrato, así como para la adecuada

sustentación de sus ingresos, inversiones, costos, gastos y Tributos incurridos en cada ejercicio.

ORLC Página Número (PÁGINA j
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97 SUNARP
OFICINA REGISTRAL DE LIMA Y CALLAO N” Partida: 11268310
OFICINA LIMA
INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
PETRO-TECH PERUANA S.A.

SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE CONTROVERSIAS
(CLAUSULA VIGESIMO PRIMERA

SOMETIMIENTO A LA LEY PERUANA

El Contrato se ha negociado, redactado y suscrito con arreglo a las normas legales del Perú y su
contenido, ejecución y demás consecuencias que de él se originen se regirán por las normas legales
de derecho interno de la República del Perú.

CONVENIO ARBITRAL

Cualquier litigio, controversia, diferencia o reclamo resultante del Contrato o relativo al Contrato, tales
como su interpretación, cumplimiento, resolución, terminación, eficacia o validez, que surja entre el
Contratista y PERUPETRO y que no pueda ser resuelto de mutuo acuerdo entre las Partes deberá ser
resuelto por medio de arbitraje internacional de derecho, de acuerdo con lo dispuesto en el artículo 68*
de la Ley No. 26221.

El arbitraje se llevará a cabo en idioma castellano y de acuerdo a lo pactado en la presente cláusula.
El arbitraje será administrado por la Cámara de Comercio Internacional, en adelante CCl.

El arbitraje tendrá lugar en la ciudad de Lima, Perú.

TERMINACIÓN (CLAUSULA VIGESIMO SEGUNDA)

La terminación del Contrato se rige por lo estipulado en él, y supletoriamente por las normas de la Ley

No. 25221; y, en cuanto a lo que no esté previsto en ella, por las normas del Código Civil.

El título fue presentado el 02/04/02 a las 12:18:47 PM horas, bajo el N* 2002-00059731 del Tomo Diario
0424, Derechos : S/. 1240.00 con recibo N*00019154 con recibo N*00020750, LIMA. - 23/04/2002

ORLC Página Número [PÁGINA )
Resolución del Superintendente Nacional de los Registros Públicos N” 124-97 SUNARP
